--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

CARBIZ USA INC., CARBIZ AUTO CREDIT, INC., CARBIZ AUTO CREDIT JV1, LLC, CARBIZ
AUTO CREDIT AQ, INC., and TEXAS AUTO CREDIT, INC. as Borrowers,   CARBIZ INC.,
as a Guarantor,   SWC SERVICES LLC, as Initial Lender,

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,

SWC SERVICES LLC,
as Administrative Agent,

and

AGM, LLC,
as Additional Collateral Agent

Up to $111,975,000 Revolving and Term Loan Facilities

December 24, 2007

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       ARTICLE 1 DEFINITIONS 1   DEFINITIONS 1   EXHIBITS AND SCHEDULES;
ADDITIONAL DEFINITIONS 19   AMENDMENT OF DEFINED DOCUMENTS 20   REFERENCES AND
TITLES 20       ARTICLE 2 LOAN(S), INTEREST RATE AND OTHER CHARGES 20  
RECEIVABLES LOAN A 20   INVENTORY LOAN A 22   TERM LOAN A 24   RECEIVABLES LOAN
B 25   INVENTORY LOAN B 27   TERM LOAN B 29 Section 2.7. INTEREST RATE. 30  
PAYMENTS 32   PAYMENT DUE ON A NON-BUSINESS DAY 32   MANDATORY PAYMENTS 32
TERMINATION OF THE COMMITMENTS; VOLUNTARY PREPAYMENTS 33   MAXIMUM INTEREST;
CONTROLLING AGREEMENT 34   INTEREST AFTER DEFAULT 35   APPLICATION OF PAYMENTS
35   FEES 39   CAPITAL REIMBURSEMENT 39   [Reserved] 39 Section 2.18. TAXES 39  
COMMITMENT INCREASES 40       ARTICLE 3 SECURITY 42   SECURITY INTEREST 42
COLLATERAL ASSIGNMENT OF CONSUMER LOAN DOCUMENTS AND AUTO TITLE 43   FINANCING
STATEMENTS AND FURTHER ASSURANCES 44 DELIVERY OF RECEIVABLES; INSTRUMENTS,
DOCUMENTS, ETC 45   FAILURE TO DELIVER 46 NOTICE OF SECURITY INTEREST AND
COLLATERAL ASSIGNMENT 46   RECORDS AND INSPECTIONS 47   COLLECTION 47  
COLLECTION ACCOUNTS 47 PROTECTION OF RECEIVABLE RECORDS AND MANAGEMENT OF
RECEIVABLES INFORMATION 48

i

--------------------------------------------------------------------------------


  USE OF PROCEEDS 49   RETURN OF COLLATERAL 49 Section 3.13. COLLATERAL
REPRESENTATIONS, WARRANTIES, AND COVENANTS 49   LENDER'S PAYMENT OF CLAIMS 51  
    ARTICLE 4 CONDITIONS OF CLOSING; SUBSEQUENT ADVANCES 51   INITIAL ADVANCE 51
  ALL ADVANCES 54   ALL ADVANCES TO CONSTITUTE ONE LOAN 55   ADVANCES 55      
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BORROWER AND RELATED PARTIES   55  
REPRESENTATIONS AND WARRANTIES 55 REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE
RECEIVABLES 59 REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE INVENTORY 60      
ARTICLE 6 COVENANTS AND OTHER AGREEMENTS 60   AFFIRMATIVE COVENANTS 60  
NEGATIVE COVENANTS 65 REPORTING REQUIREMENTS AND ACCOUNTING PRACTICES 69  
ACCOUNT DEBTORS ADDRESSES 70   FINANCIAL REPORTS 70   NOTICE OF CHANGES 72  
NOTICE OF COMMERCIAL TORT CLAIMS 72   OUTSIDE DIRECTOR 73   financial covenants
73       ARTICLE 7 EVENTS OF DEFAULT AND REMEDIES 77   EVENTS OF DEFAULT 77  
ACCELERATION OF THE INDEBTEDNESS 80   REMEDIES 81   NO WAIVER 82   APPLICATION
OF PROCEEDS 83 APPOINTMENT OF ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT 83      
ARTICLE 8 ADMINISTRATIVE AGENT AND ADDITIONAL COLLATERAL AGENT; ASSIGNMENTS  84
  APPOINTMENT 84   NATURE OF DUTIES 84   LACK OF RELIANCE ON THE ADMINISTRATIVE
AGENT 85   CERTAIN RIGHTS OF THE AGENTS 85

ii

--------------------------------------------------------------------------------


  RELIANCE 86   INDEMNIFICATION 86   HOLDERS 86   RESIGNATION BY THE AGENTS 86  
RELEASE OF COLLATERAL 87 CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES 87  
ABSENCE OF DUTY 87   AGENCY FOR PERFECTION 88   AMENDMENTS, CONSENTS AND WAIVERS
88       ARTICLE 9 EXPENSES AND INDEMNITIES 88   PAYMENT FOR EXPENSES 88  
GENERAL INDEMNIFICATION 89       ARTICLE 10 MISCELLANEOUS 89   NOTICES 89
 Section 10.2. APPOINTMENT OF BORROWER REPRESENTATIVE 90   ASSIGNMENTS AND
PARTICIPATIONS 90   SURVIVAL OF AGREEMENTS 92   NO OBLIGATION BEYOND MATURITY 92
  PRIOR AGREEMENTS SUPERSEDED 92   PARTIES BOUND 92   NO THIRD PARTY BENEFICIARY
93   EXECUTION IN COUNTERPARTS 93   SEVERABILITY OF PROVISIONS 93   FURTHER
INSTRUMENTS 93   GOVERNING LAW 93   JURISDICTION AND VENUE 93   WAIVER 94  
ADVICE OF COUNSEL 94   WAIVER OF RIGHT TO TRIAL BY JURY 94   TIME OF ESSENCE 95
      ARTICLE 11 JOINT AND SEVERAL LIABILITY; CROSS GUARANTY; SUBORDINATION   96
  JOINT AND SEVERAL LIABILITY; cROSS gUARANTY 96   sUBORDINATION 98

iii

--------------------------------------------------------------------------------


Schedules and Exhibits   Schedule A Exhibit A – Request for Advance Exhibit B –
Request for Return of Collateral Exhibit C – Availability Report Exhibit D –
Schedule of Receivables and Assignment Exhibit E – Compliance Certificate
Exhibit F-1 – Form of Receivable Note A Exhibit F-2 – Form of Inventory Note A
Exhibit F-3 – Form of Term Note A Exhibit F-1 – Form of Receivable Note B
Exhibit F-2 – Form of Inventory Note B Exhibit F-3 – Form of Term Note B Exhibit
G – Loss to Liquidation Report Exhibit H – Static Pool Report Exhibit I – Tier 2
Guidelines

i

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”) dated as of December 24, 2007 is entered into by and among (a)
CARBIZ USA INC., a Delaware corporation (“Carbiz USA”), CARBIZ AUTO CREDIT,
INC., a Florida corporation (“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a
Florida limited liability company (“Carbiz LLC”), CARBIZ AUTO CREDIT AQ, INC., a
Florida corporation (“Carbiz AQ”) and TEXAS AUTO CREDIT, INC., a Florida
corporation (“Houston Auto”; Houston Auto, Carbiz USA, Carbiz Auto, Carbiz LLC
and Carbiz AQ are sometimes referred to herein individually as a “Borrower” and,
collectively, as the “Borrowers”), (b) CARBIZ INC., an Ontario corporation
(“Carbiz Parent”), as a Guarantor (as defined below), (c) SWC SERVICES LLC, a
Delaware limited liability company, for itself as a lender (the “Initial
Lender”), (d) the other Lenders (as defined below) from time to time party
hereto, (e) SWC SERVICES LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and (f) AGM, LLC, a Delaware limited liability company, as additional
collateral agent for the Lenders (in such capacity, the “Additional Collateral
Agent”).

ARTICLE 1
DEFINITIONS

     Section 1.1. DEFINITIONS. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the
schedules, sections and subsections referred to below.

     ACCOUNT. The term “Account” shall have the meaning given to such term in
the UCC.

     ACCOUNT CONTROL AGREEMENT. The term “Account Control Agreement” shall mean
those certain Account Control Agreements between one or more Related Parties,
Administrative Agent or Additional Collateral Agent, as applicable, and the
banking institutions listed on Schedule A (or such other banking institutions at
which a Related Party opens a deposit account from time to time in accordance
with the terms hereof), pursuant to which the Administrative Agent or Additional
Collateral Agent, as applicable, establishes “control” over the subject accounts
therein of such Related Parties, in accordance with the UCC.

     ACCOUNT DEBTOR. The term “Account Debtor” shall mean any Person that is an
obligor (including without limitation any co-signor) in respect of any
Receivable.

     ACT. The term “Act” shall mean the United States Securities Act of 1933, as
amended.

     ADDITIONAL SUMS. The term “Additional Sums” shall have the meaning given to
such term in Section 2.12(b) of this Agreement.

     ADDITIONAL TERM B AMORTIZATION BALANCE. The term “Additional Term B
Amortization Balance” shall mean the outstanding principal balance of the
Additional Term Loan B Advances as of 5:00 p.m. (Chicago, Illinois time) on July
1, 2008.

--------------------------------------------------------------------------------

     AFFILIATE. The term “Affiliate” shall mean, with respect to any Person (i)
any Person that directly or indirectly controls such Person, (ii) any Person
which is controlled by or is under common control with such controlling Person,
(iii) each of such Person's officers or directors (or Persons functioning in
substantially similar roles) and the spouses, parents, descendants and siblings
of such officers, directors or other Persons. As used in this definition, the
term “Control” of a Person means the possession, directly or indirectly, of the
power to vote five percent (5%) or more of any class of voting securities of
such Person or to direct or cause the direction of the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

     AGING PROCEDURES. The term “Aging Procedures” shall have the meaning set
forth in Section 1.1(a)(i) of Schedule A attached hereto.

     AGREEMENT. The term “Agreement” shall mean this Amended and Restated Loan
and Security Agreement by and among the Lenders, the Administrative Agent, the
Additional Collateral Agent, the Borrowers and the Guarantors party hereto, and
any amendment, supplement, restatement, modifications or extension hereof.

     AGREEMENT TO OPERATE. The term “Agreement to Operate” shall mean that
certain Agreement to Operate dated as of the date hereof by and between AGM, LLC
and Houston Auto

     AMOUNT OF INVENTORY CREDIT LINE A. The term “Amount of Inventory Credit
Line A” shall mean Two Million and No/100 Dollars ($2,000,000.00) .

     AMOUNT OF INVENTORY CREDIT LINE B. The term “Amount of Inventory Credit
Line B” shall mean Two Million and No/100 Dollars ($2,000,000.00), as such
amount may be adjusted pursuant to Section 2.19 hereof.

     AMOUNT OF RECEIVABLES CREDIT LINE A. The term “Amount of Receivables Credit
Line A” shall mean Twenty-Three Million and No/100 Dollars ($23,000,000.00) .

     AMOUNT OF RECEIVABLES CREDIT LINE B. The term “Amount of Receivables Credit
Line B” shall mean Fifteen Million and No/100 Dollars ($15,000,000.00), as such
amount may be adjusted pursuant to Section 2.19 hereof.

     APPLICABLE STATED INTEREST RATE. The term “Applicable Stated Interest Rate”
shall mean, with respect to the Receivables Loan A, the Inventory Loan A, the
Term Loan A, the Receivables Loan B, the Inventory Loan B, the Term Loan B shall
be the “Receivable A Stated Rate”, the “Inventory A Stated Rate”, the “Term Loan
A Stated Rate,” the “Receivable B Stated Rate”, the “Inventory B Stated Rate”,
and the “Term Loan B Stated Rate,” respectively, and, with respect to all other
Indebtedness, the Receivable A Stated Rate.

     APPLICABLE USURY LAW. The term “Applicable Usury Law” shall mean all
federal and state usury Laws applicable to the Loans, the Indebtedness, this
Agreement and the other Loan Documents.

2

--------------------------------------------------------------------------------

     APPROVED STATE. The term “Approved State” shall have the meaning set forth
in Section 1.1(a)(ii) of Schedule A attached hereto.

     ASSET PURCHASE AGREEMENTS. The term “Asset Purchase Agreement” shall mean,
individually and collectively, the Texas Asset Purchase Agreement, the
Subsequent Texas Asset Purchase Agreement and the Calcott Asset Purchase
Agreement.

     ASSIGNEE. The term “Assignee” shall have the meaning set forth in Section
10.3(b) hereof.

     ASSIGNMENT AND ACCEPTANCE. The term “Assignment and Acceptance” shall mean
an Assignment and Acceptance Agreement executed pursuant to the terms of Section
10.3 hereof, in a form reasonably acceptable to Administrative Agent and the
parties thereto.

     AUTO TITLE. The term “Auto Title” shall mean the certificate of title
issued by the department of transportation or other corresponding
instrumentality or agency of any state that relates to an automobile or other
vehicle which is collateral for a Receivable or constitutes Automobile
Inventory, as applicable.

     AUTOMOBILE INVENTORY. The term “Automobile Inventory” shall mean all
automobiles, light trucks and other vehicles owned by the Borrowers.

     AVAILABILITY ON ELIGIBLE INVENTORY A. The term “Availability on Eligible
Inventory A” shall have the meaning set forth in Section 2.2(a)(i) of Schedule A
attached hereto.

     AVAILABILITY ON ELIGIBLE INVENTORY B. The term “Availability on Eligible
Inventory A” shall have the meaning set forth in Section 2.2(a)(ii) of Schedule
A attached hereto.

     AVAILABILITY ON ELIGIBLE RECEIVABLES A. The term “Availability on Eligible
Receivables A” shall have the meaning set forth in Section 2.1(b)(i) of Schedule
A attached hereto.

     AVAILABILITY ON ELIGIBLE RECEIVABLES B. The term “Availability on Eligible
Receivables B” shall have the meaning set forth in Section 2.1(b)(ii) of
Schedule A attached hereto.

     AVAILABILITY REPORT. The term “Availability Report” shall mean an
Availability Report in the form of Exhibit C attached hereto.

     BORROWER REPRESENTATIVE. The term “Borrower Representative” shall mean
Carbiz USA, in its capacity as Borrower Representative pursuant to Section 10.2
hereof.

     BUSINESS DAY. The term “Business Day” shall mean a day, other than a
Saturday or Sunday, on which commercial banks are open for business to the
public in Chicago, Illinois.

     CALCOTT AUTOMOBILE INVENTORY. The term “Calcott Automobile Inventory” shall
mean the Automobile Inventory that originally was the subject of Consumer Loan

3

--------------------------------------------------------------------------------

Documents acquired by Carbiz AQ pursuant to the Calcott Asset Purchase Agreement
and subsequently repossessed or otherwise reacquired by Carbiz AQ after the date
hereof.

     CALCOTT ASSET PURCHASE AGREEMENT. The term “Calcott Asset Purchase
Agreement” shall mean that certain Asset Purchase Agreement dated as of October
1, 2007 by and among Carbiz AQ, Astra Financial Services, Inc., a Nevada
corporation, Calcars AB, Inc., an Illinois corporation, and John R. Calcott, an
individual.

     CALCOTT RECEIVABLES. The term “Calcott Receivables” shall mean the
Receivables consisting of consumer auto loans acquired by Carbiz AQ pursuant to
the terms of the Calcott Asset Purchase Agreement

     CARBIZ AQ CUSTODIAN AGREEMENT. The term “Carbiz AQ Custodian Agreement”
shall mean that certain Custodial Agreement dated as of April 11, 2006 (and
amended as of the date hereof pursuant to the First Amendment to Custodial
Agreement dated as of the date hereof among Administrative Agent, Additional
Collateral Agent, The Calcott Companies, Inc., Astra Financial Services, Inc.,
Calcars AB, Inc., Borrowers and CAR Financial Services, Inc., as Custodian)
among Borrowers, Administrative Agent, Additional Collateral Agent and the
Custodian party thereto, as the same may be amended, supplemented, restated or
otherwise modified in accordance with the terms thereof.

     CARBIZ JV PURCHASE. The term “Carbiz JV Purchase” means the purchase by
Carbiz USA of the JV Shares from JV Partner following the Closing Date (pursuant
to documentation in form and substance reasonably satisfactory to Administrative
Agent) in exchange for (i) common shares of Carbiz Parent having a market value
not to exceed $400,000 as of the date of such Carbiz JV Purchase and (ii) the
issuance of the JV Purchase Note.

     CLOSING DATE. The term “Closing Date” shall mean December 24, 2007.

     CODE. The term “Code” shall mean the United States Internal Revenue Code of
1986, as amended from time to time.

     COLLATERAL. The term “Collateral” shall have the meaning set forth in
Section 3.1. hereof.

     COLLECTION ACCOUNT. The term “Collection Account” shall mean any of the
deposit accounts set forth in Section 3.9 of Schedule A attached hereto held in
the name of Administrative Agent or Additional Collateral Agent, as applicable,
or any such other account as may be designated to the Borrowers by
Administrative Agent or Additional Collateral Agent in writing from time to time
upon not less than two (2) Business Days prior written notice.

     COMMITMENT FEE. The term “Commitment Fee” shall have the meaning for such
term set forth in Section 2.12 of this Agreement.

     COMMONLY CONTROLLED ENTITY. The term “Commonly Controlled Entity” shall
mean an entity, whether or not incorporated, which is under common control with
any Related Party or Validity Guarantor within the meaning of Section 414(b) or
(c) of the Code.

4

--------------------------------------------------------------------------------

     CONSUMER LOAN DOCUMENTS. The term “Consumer Loan Documents” shall mean all
promissory notes, chattel paper, retail installment contracts, security
agreements or other similar documents, agreements, instruments and writings
evidencing or securing a Receivable which have been executed by an Account
Debtor and any guarantor of the related Receivable and are payable to or in
favor of a Borrower.

     CUSTODIAL CERTIFICATE. The term “Custodial Certificate” shall have the
meaning for such term set forth in the Custodian Agreements.

     CUSTODIAN. The term “Custodian” shall mean (i) LaSalle Bank, NA, and its
successors and permitted assigns, in connection with the Existing Carbiz
Custodian Agreement, (ii) CAR Financial Services, Inc., and its successors and
assigns, in connection with the Carbiz AQ Custodian Agreement and (iii) CAR
Financial Services, Inc., and its successors and assigns, in connection with the
Texas Legacy Custodian Agreement.

     CUSTODIAN AGREEMENT. The term “Custodian Agreement” means the Existing
Carbiz Custodian Agreement, the Carbiz AQ Custodian Agreement, or the Texas
Legacy Custodian Agreement, as the context requires, and “Custodian Agreements”
means the Existing Carbiz Custodian Agreement, the Carbiz AQ Custodian Agreement
and the Texas Legacy Custodian Agreement, collectively.

     DEFAULT. The term “Default” shall mean an event which with the passage of
time or notice or both would constitute an Event of Default.

     DEFAULT RATE. The term “Default Rate” shall have the meaning for such term
set forth in Section 2.13 of this Agreement.

     DISTRIBUTION. The term “Distribution” shall mean, during any period of
determination, (i) any dividends or other distribution of earnings to any
Related Party’s shareholders, members or equity holders, (ii) the net increase
in the outstanding balance of all obligations or indebtedness due from any
Related Party’s shareholders, members or equity holders to such Related Party
and (iii) the net decrease in the outstanding balance of all obligations or
indebtedness due from any Related Party to such Related Party’s shareholders,
members or equity holders.

     DOLLARS. The term “Dollars” and the symbol “$” shall mean the lawful
currency of the United States of America.

     EBITDA. The term “EBITDA” shall mean, for any period of determination, all
earnings of Carbiz Parent and its consolidated Subsidiaries for said period
before (a) all interest and tax obligations for said period, (b) depreciation
for said period, and (c) amortization for said period, determined in accordance
with GAAP on a consistent basis with the latest financial statements of Carbiz
Parent and its consolidated Subsidiaries, but excluding the effect of
extraordinary or non-reoccurring gains or losses for such period.

     ELIGIBLE INVENTORY. The term “Eligible Inventory” shall mean, individually
and collectively, Eligible Inventory A and Eligible Inventory B.

5

--------------------------------------------------------------------------------

     ELIGIBLE INVENTORY A. The term “Eligible Inventory A” shall have meaning
for such term set forth in Section 1.1(b)(i) of Schedule A attached hereto.

     ELIGIBLE INVENTORY B. The term “Eligible Inventory B” shall have meaning
for such term set forth in Section 1.1(b)(ii) of Schedule A attached hereto.

     ELIGIBLE RECEIVABLES. The term “Eligible Receivables” shall mean,
individually and collectively, Eligible Receivables A and Eligible Receivables
B.

     ELIGIBLE RECEIVABLES A. The term “Eligible Receivables A” shall have the
meaning for such term set forth in Section 1.1(a)(iii) of Schedule A attached
hereto.

     ELIGIBLE RECEIVABLES B. The term “Eligible Receivables B” shall have the
meaning for such term set forth in Section 1.1(a)(vi) of Schedule A attached
hereto.

     ERISA. The term “ERISA” shall mean the United States Employee Retirement
Income Security Act of 1974, as amended from time to time.

     EVENT OF DEFAULT. The term “Event of Default” shall have the meaning given
to such term in Section 7.1.

     EXISTING CARBIZ CUSTODIAN AGREEMENT. The term “Existing Carbiz Custodian
Agreement” shall mean that certain Custodial Agreement dated as of March 23,
2007 among certain of the Borrowers, Administrative Agent and the Custodian
party thereto, as supplemented by that certain joinder to custodian agreement
dated as of the date hereof by Houston Auto and as the same may be amended,
supplemented, restated or otherwise modified in accordance with the terms
thereof.

     EXISTING CARBIZ LOAN AGREEMENT. The term “Existing Carbiz Loan Agreement”
shall mean that certain Amended and Restated Loan and Security Agreement dated
as of October 1, 2007, as amended, restated, supplemented or otherwise modified
from time to time immediately prior to the effectiveness of this Agreement, by
and among Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ, as “Borrowers”
thereunder, Carbiz Parent, as a “Guarantor” thereunder, SWC Services LLC, as the
“Administrative Agent” thereunder and the “Lenders” party thereto.

     FIRST INTEREST RATE A INCREASE PERIOD. The term “First Interest Rate A
Increase Period” shall mean the period commencing October 1, 2008 and continuing
through January 31, 2009.

     FIRST INTEREST RATE B INCREASE PERIOD. The term “First Interest Rate B
Increase Period” shall mean the period commencing January 1, 2009 and continuing
through April 30, 2009.

     FOURTH TRANCHE COMMITMENT INCREASE. The term “Fourth Tranche Commitment
Increase” shall mean the increase of (i) the Amount of Receivables Credit Line B
hereunder from $45,000,000 to $60,000,000 and (ii) the Amount of Inventory
Credit Line B hereunder from $3,000,000 to $4,000,000 in accordance with Section
2.19(c) hereof.

6

--------------------------------------------------------------------------------

     FOURTH TRANCHE EFFECTIVE DATE. The term “Fourth Tranche Effective Date”
shall mean the date on which the Borrowers shall satisfy the terms and
conditions precedent to the Fourth Tranche Commitment Increase as set forth in
Section 2.19(c) hereof.

     GAAP. The term “GAAP” shall mean generally accepted accounting principles
and other standards as promulgated by the American Institute of Certified Public
Accountants.

     GUARANTOR. The term “Guarantor” shall mean Carbiz Parent and each other
Person or Persons (other than a Validity Guarantor or JV Partner) who now or
hereafter execute a Guaranty Agreement in favor of Administrative Agent, for the
benefit of the Lender Parties, with respect to all or any part of the
Indebtedness.

     GUARANTY AGREEMENT. The term “Guaranty Agreement” shall mean (i) that
certain Guaranty and Security Agreement dated as of March 23, 2007 by Carbiz
Parent in favor of Administrative Agent for the benefit of the Lender Parties,
(ii) that certain Limited Recourse Guaranty and Pledge Agreement dated as of
March 23, 2007 by the JV Partner in favor of Administrative Agent for the
benefit of the Lender Parties, (iii) each Validity Guaranty, and (iv) each other
guaranty of all or part of the Indebtedness from time to time executed by a
Guarantor in favor of Administrative Agent, for the benefit of the Lender
Parties, in each case, in form and substance satisfactory to Administrative
Agent.

     INDEBTEDNESS. The term “Indebtedness” shall mean all amounts advanced
hereunder by Lenders to Borrowers (including, without limitation, the Loans)
together with all other amounts owing or becoming owing to any Lender Party by
any Borrower, any Guarantor, any Validity Guarantor or any other Related Party
under or pursuant to the Loan Documents, the Texas Asset Purchase Agreement or
the Subsequent Texas Purchase Agreement, whether direct or indirect, absolute or
contingent, now or hereafter existing.

     INITIAL BORROWERS. The term “Initial Borrowers” shall mean, individually
and collectively, each of Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ.

     INITIAL TERM B AMORTIZATION BALANCE. The term “Initial Term B Amortization
Balance” shall mean the outstanding principal balance of the Initial Term Loan B
as of 5:00 p.m. (Chicago, Illinois time) on January 1, 2010.

     INTEREST COVERAGE RATIO. The term “Interest Coverage Ratio” shall mean, at
any time of determination, the ratio of Carbiz Parent’s and its consolidated
Subsidiaries’ EBITDA divided by Carbiz Parent’s and its consolidated
Subsidiaries’ Interest Expense, in each case for the immediately preceding two
(2) calendar month period.

     INTEREST EXPENSE. The term “Interest Expense” shall mean, during the period
of determination, the total interest expense of Carbiz Parent and its
consolidated Subsidiaries, including, without limitation, all interest paid or
accrued with respect to (a) the Loans and all other outstanding Indebtedness,
(b) the Trafalgar Subordinated Debt and (c) the Management Subordinated Debt;
provided, that, notwithstanding the foregoing, interest on the Trafalgar
Subordinated Debt and/or Management Subordinated Debt paid by the issuance of
equity of Carbiz Parent pursuant to the terms of the Trafalgar Subordinated Debt
Documents or

7

--------------------------------------------------------------------------------

Management Subordinated Debt Documents (and not in cash) shall not be deemed to
constitute interest expense for the purpose hereof.

     INVENTORY A ADVANCE RATE. The term “Inventory A Advance Rate” shall have
the meaning set forth in Section 2.2(a)(i) of Schedule A attached hereto.

     INVENTORY B ADVANCE RATE. The term “Inventory B Advance Rate” shall have
the meaning set forth in Section 2.2(a)(ii) of Schedule A attached hereto.

     INVENTORY A LOAN ADVANCE. The term “Inventory A Loan Advance” shall have
the meaning given to such term in Section 2.2(a) hereof.

     INVENTORY LOAN A. The term “Inventory Loan A” shall have the meaning set
forth in Section 2.2(a) hereof.

     INVENTORY LOAN B. The term “Inventory Loan B” shall have the meaning set
forth in Section 2.5(a) hereof.

     INVENTORY B LOAN ADVANCE. The term “Inventory B Loan Advance” shall have
the meaning given to such term in Section 2.5(a) hereof.

     INVENTORY LOANS. The term “Inventory Loans” shall mean collectively, the
Inventory Loan A and the Inventory Loan B.

     INVENTORY NOTE A. The term “Inventory Note A” shall mean, individually and
collectively, any promissory note of Borrowers issued to Initial Lender (or
subsequently reissued by the Borrowers to an assignee of Initial Lender pursuant
to Section 10.3 hereof) in respect of an Inventory Loan A hereunder, as such
promissory note may be amended, modified, supplemented or restated from time to
time, and any substitutions for or renewals of such promissory note.

     INVENTORY NOTE B. The term “Inventory Note B” shall mean, individually and
collectively, any promissory note of Houston Auto issued to Initial Lender (or
subsequently reissued by Houston Auto to an assignee of Initial Lender pursuant
to Section 10.3 hereof) in respect of an Inventory Loan B hereunder, as such
promissory note may be amended, modified, supplemented or restated from time to
time, and any substitutions for or renewals of such promissory note.

     INVENTORY PURCHASER. The term “Inventory Purchaser” shall mean any Person
that purchases Automobile Inventory from a Borrower.

     INVENTORY A STATED RATE. The term “Inventory A Stated Rate” shall mean
twelve percent (12%) per annum.

     INVENTORY B STATED RATE. The term “Inventory B Stated Rate” shall mean
twelve percent (12%) per annum.

8

--------------------------------------------------------------------------------

     ITEMS. The term “Items” shall mean all cash payments, checks, drafts, or
similar items of payment upon and/or proceeds of the Receivables and/or
Automobile Inventory.

     JV PARTNER. The term “JV Partner” shall mean JonRoss Inc., a Florida
corporation.

     JV PURCHASE NOTE. The term “JV Purchase Note” shall mean an unsecured
promissory note issued by Carbiz USA to JV Partner in an original principal
amount not to exceed $200,000, which promissory note shall be in form and
substance reasonably satisfactory to Administrative Agent and shall (i) provide
for monthly payments of interest in kind at a per annum rate not to exceed 8%
(and shall not provide for any cash payment of interest), (ii) not require or
permit payments of principal prior to maturity, and (iii) shall provide for the
maturity of such promissory note and the payment of outstanding principal
(including principal consisting of interest paid in kind) on the one year
anniversary of such promissory note.

     JV SHARES. The term “JV Shares” shall mean the limited liability company
membership interests of Carbiz LLC owned by JV Partner as of the Closing Date,
which membership interests constitute fifty percent (50%) of the outstanding
membership interests of Carbiz LLC.

     LANDLORD WAIVERS. The term “Landlord Waivers” shall mean all waivers,
consents, agreements for quiet attornment, collateral access agreements and
other agreements with lessors of Borrowers, as may be required by Administrative
Agent and each in form and substance satisfactory to Administrative Agent.

     LAW. The term “Law” shall mean any statute, law, regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country (including, without
limitation, Canada) or any department, state, province or other political
subdivision thereof.

     LENDER. The term “Lender” shall mean each of the Initial Lender and its
permitted assigns pursuant to Section 10.3 of this Agreement, and the successors
thereof.

     LENDER PARTIES. The term “Lender Parties” shall mean Administrative Agent,
Additional Collateral Agent and all Lenders.

     LEVERAGE RATIO. The term “Leverage Ratio” shall mean, on any date of
determination, an amount equal to the ratio of: (a) the amount of the total
Liabilities of Carbiz Parent and its consolidated Subsidiaries on such date,
including the outstanding balance of the Indebtedness, divided by (b) the amount
of Carbiz Parent’s and its consolidated Subsidiaries’ Tangible Net Worth.

     LIABILITIES. The term “Liabilities” shall mean, as to any Person, all
indebtedness, liabilities and obligations of such Person, whether matured or
unmatured, liquidated or unliquidated, primary or secondary, direct or indirect,
absolute, fixed or contingent, and whether or not required to be considered
pursuant to GAAP.

9

--------------------------------------------------------------------------------

     LIEN. The term “Lien” shall mean, with respect to any property or assets,
any right or interest therein of a creditor to secure Liabilities owed to it or
any other arrangement with such creditor which provides for the payment of such
Liabilities out of such property or assets or which allows such creditor to have
such Liabilities satisfied out of such property or assets prior to the general
creditors of any owner thereof, including any lien, mortgage, security interest,
pledge, deposit, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also includes any financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

     LIQUIDATED DAMAGES. The term “Liquidated Damages” shall have the meaning
set forth in Section 2.11 of Schedule A attached hereto.

     LOANS. The term “Loans” shall mean, collectively, the Receivables Loan A,
the Inventory Loan A, the Term Loan A, the Receivable Loan B, the Inventory Loan
B and the Term Loan B.

     LOAN ADVANCE. The term “Loan Advance” shall mean, individually and
collectively, each Loan A Advance and each Loan B Advance hereunder.

     LOAN A ADVANCE. The term “Loan A Advance” shall mean, individually and
collectively, each Inventory Loan A Advance, each Receivable Loan A Advance and
each advance of the Term Loan A hereunder.

     LOAN B ADVANCE. The term “Loan B Advance” shall mean, individually and
collectively, each Inventory Loan B Advance, each Receivable Loan B Advance and
each advance of the Term Loan B hereunder.

     LOAN DOCUMENTS. The term “Loan Documents” shall mean this Agreement, the
Notes, each Guaranty Agreement, each Pledge Agreement, each Security Agreement,
the Subordination Agreement(s), the Custodian Agreements, the Account Control
Agreements, and all other documents, instruments, writings and other agreements
executed in connection with this Agreement, together with any and all renewals,
amendments, restatements or replacements thereof and all exhibits, schedules and
annexes thereto.

     LOSS TO LIQUIDATION RATIO. The term “Loss to Liquidation Ratio” shall mean,
as of any date of determination, a percentage equal to (i) the amount of
Receivables which became charged-off receivables during the period of 3 to 12
consecutive calendar months then most recently ended less recoveries of any cash
or equivalent for wholesale value for vehicles resold during such period with
respect to any charged-off receivables, divided by (ii) the aggregate amount of
collections (payments and payoffs) and charged-off receivables, before
recoveries of cash or equivalents, during such corresponding 3 to 12 month
period.

10

--------------------------------------------------------------------------------

     LOT CODE. The term “Lot Code” shall mean the identification codes applied
to Borrowers’ Receivables and Automobile Inventory pursuant to the software
system used by Borrowers for the purpose of monitoring Receivables and
Automobile Inventory.

     MANAGEMENT SUBORDINATED DEBT. The term “Management Subordinated Debt” shall
mean the Liabilities of Carbiz Parent to the Management Subordinated Lenders
pursuant to the Management Subordinated Debt Documents, the principal amount of
which shall not exceed $800,000 at any time (plus interest capitalized or paid
in kind pursuant to the terms thereof).

     MANAGEMENT SUBORDINATED DEBT DOCUMENTS. The term “Management Subordinated
Debt Documents” shall mean a collective reference to the Secured Convertible
Debentures dated on or about October 1, 2007 issued by Carbiz Parent to the
Management Subordinated Lenders and each other document and agreement executed
and delivered in connection therewith.

     MANAGEMENT SUBORDINATED LENDERS. The term “Management Subordinated Lenders”
shall mean, collectively, the members of management of Carbiz Parent and its
Subsidiaries and the other Persons issued Secured Convertible Debentures on the
date hereof constituting Management Subordinated Debt Documents, together with
their permitted successors and assigns pursuant to the terms of the Management
Subordination Agreement.

     MANAGEMENT SUBORDINATION AGREEMENT. The term “Management Subordination
Agreement” shall mean that certain Subordination and Intercreditor Agreement
dated on or about October 1, 2007 by and among Administrative Agent, Additional
Collateral Agent, the Borrowers, the Guarantors and the Management Subordinated
Lenders, as the same may be amended, supplemented or otherwise modified in
accordance with the terms thereof.

     MATURITY DATE. The term “Maturity Date” shall mean (i) for the Receivables
Loan A and the Inventory Loan A, October 1, 2011, (ii) for the Term Loan A,
April 1, 2011, (iii) for the Receivables Loan B and the Inventory Loan B,
October 1, 2011 and (iv) for the Term Loan B, April 1, 2011.

     MAXIMUM AGGREGATE CREDIT LINE A. The term “Maximum Aggregate Credit Line A”
shall mean Thirty Million and No/100 Dollars ($30,000,000.00) .

     MAXIMUM AMOUNT OF AN ELIGIBLE RECEIVABLE A. The term “Maximum Amount of an
Eligible Receivable A” shall have the meaning set forth in Section 1.1(a)(iv) of
Schedule A attached hereto.

     MAXIMUM AMOUNT OF AN ELIGIBLE RECEIVABLE B. The term “Maximum Amount of an
Eligible Receivable B” shall have the meaning set forth in Section 1.1(a)(vii)
of Schedule A attached hereto.

     MAXIMUM RATE. The term “Maximum Rate” shall mean the highest lawful and
nonusurious rate of interest that at any time or from time to time may be
contracted for, taken, reserved, charged, or received on the Notes and the
Indebtedness under Applicable Usury Law.

11

--------------------------------------------------------------------------------

     MAXIMUM TERM OF AN ELIGIBLE RECEIVABLE A. The term “Maximum Term of an
Eligible Receivable A” shall have the meaning set forth in Section 1.1(a)(v) of
Schedule A attached hereto.

     MAXIMUM TERM OF AN ELIGIBLE RECEIVABLE B. The term “Maximum Term of an
Eligible Receivable B” shall have the meaning set forth in Section 1.1(a)(viii)
of Schedule A attached hereto.

     MORTGAGES. The term “Mortgages” shall mean those certain mortgages or deeds
of trust executed by each Related Party that owns any real estate being
mortgaged to the Administrative Agent or Additional Collateral Agent, for the
benefit of the Lender Parties, in form and substance reasonably satisfactory to
Administrative Agent or Additional Collateral Agent, as applicable.

     NET INCOME. The term “Net Income” shall mean, with respect to any period,
the net earnings of Carbiz Parent and its consolidated Subsidiaries (excluding
all extraordinary gains or nonrecurring income) before provision for income
taxes for such period, all as reflected on the financial statements of Carbiz
Parent and its consolidated Subsidiaries supplied to Administrative Agent
pursuant to Section 6.5 hereof.

     NOTES. The term “Notes” shall mean, individually and collectively, the
Receivables Note A, the Inventory Note A, the Term Note A, the Receivables Note
B, the Inventory Note B and the Term Note B.

     “OCCC” means the Texas Office of the Consumer Credit Commissioner.

     “OCCC License” means that certain Motor Vehicle Sales Finance License
(License No. 12391-51449) issued by the OCCC to AGM, LLC, under Chapter 348 of
the Texas Finance Code

     OPERATING ACCOUNT. The term “Operating Account” shall mean the deposit
accounts of a Borrower identified in Section 2.1(c) of Schedule A hereto,
together with any replacement deposit accounts subject to an Account Control
Agreement from time to time identified by the Borrower Representative to
Administrative Agent in writing.

     ORIGINAL CARBIZ LOAN AGREEMENT. The term “Original Carbiz Loan Agreement”
shall mean that certain Loan and Security Agreement dated as of March 23, 2007,
as amended, restated, supplemented or otherwise modified from time to time
immediately prior to the effectiveness of the Existing Carbiz Loan Agreement, by
and among Carbiz USA, Carbiz Auto and Carbiz LLC, as “Borrowers” thereunder,
Carbiz Parent, as a “Guarantor” thereunder, SWC Services LLC, as the
“Administrative Agent” thereunder and the “Lenders” party thereto.

     ORIGINAL CLOSING DATE. The term “Original Closing Date” shall mean March
23, 2007.

     OUTSIDE DIRECTOR. The term “Outside Director” shall have the meaning given
to such term is Section 6.8.

12

--------------------------------------------------------------------------------

     PATRIOT ACT. The term “Patriot Act” shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended.

     PERSON. The term “Person” shall mean an individual, partnership,
corporation, limited liability company, limited liability partnership, joint
venture, joint stock company, association, trust, unincorporated organization or
any other entity or organization, including without limitation a government or
agency or political subdivision thereof.

     PLAN. The term “Plan” shall mean any pension plan that is covered by Title
IV of ERISA and with respect to which Borrower or a Commonly Controlled Entity
is an “Employer” as defined in Section 3(5) of ERISA.

     PLEDGE AGREEMENT. The term “Pledge Agreement” shall mean, collectively,
those certain pledge agreements dated as of the Original Closing Date by each of
Carbiz Parent, Carbiz USA, and Carbiz Auto in favor of Administrative Agent, for
the benefit of the Lender Parties, together with each other pledge agreement
from time to time executed by a Related Party in favor of Administrative Agent
or Additional Collateral Agent, for the benefit of the Lender Parties, securing
all or any part of the Indebtedness.

     RECEIVABLE A STATED RATE. The term “Receivable A Stated Rate” shall mean
twelve percent (12%) per annum.

     RECEIVABLE B STATED RATE. The term “Receivable B Stated Rate” shall mean
twelve percent (12%) per annum.

     RECEIVABLES. The term “Receivables” shall mean all Accounts of the
Borrowers and any other right of a Borrower to receive payment, including,
without limitation, all loans, extensions of credit or a Borrower’s right to
payment for goods sold or services rendered by such Borrower.

     RECEIVABLES A ADVANCE RATE. The term “Receivables A Advance Rate” shall
have the meaning set forth in Section 2.1(b)(i) of Schedule A attached hereto.

     RECEIVABLES B ADVANCE RATE. The term “Receivables B Advance Rate” shall
have the meaning set forth in Section 2.1(b)(ii) of Schedule A attached hereto.

     RECEIVABLES LOAN A ADVANCE. The term “Receivables Loan A Advance” shall
have the meaning given to such term in Section 2.1(a) .

     RECEIVABLES LOAN B ADVANCE. The term “Receivables Loan B Advance” shall
have the meaning given to such term in Section 2.4(a) .

     RECEIVABLES LOANS. The term “Receivables Loans” shall mean collectively,
the Receivables Loan A and the Receivables Loan B.

     RECEIVABLES NOTE A. The term “Receivables Note A” shall mean, individually
and collectively, any promissory note of the Borrowers issued to Initial Lender
(or subsequently re-

13

--------------------------------------------------------------------------------

issued by the Borrowers to an assignee of Initial Lender pursuant to Section
10.3 hereof) in respect of a Receivables Loan A hereunder, as such promissory
note may be amended, modified, supplemented or restated from time to time, and
any substitutions for or renewals of such promissory note.

     RECEIVABLES NOTE B. The term “Receivables Note B” shall mean, individually
and collectively, any promissory note of the Borrowers issued to Initial Lender
(or subsequently reissued by the Borrowers to an assignee of Initial Lender
pursuant to Section 10.3 hereof) in respect of a Receivables Loan B hereunder,
as such promissory note may be amended, modified, supplemented or restated from
time to time, and any substitutions for or renewals of such promissory note.

     RELATED PARTY. The term “Related Party” shall mean, collectively, each
Borrower, each Guarantor, each Subsidiary of a Borrower and/or Carbiz Parent and
each Subsidiary and/or Affiliate of a Borrower and/or a Guarantor that is a
party to this Agreement or any other Loan Document (other than a Validity
Guarantor or JV Partner).

     REQUEST FOR ADVANCE. The term “Request for Advance” shall mean a written
request for an advance in the form of Exhibit A attached hereto and made a part
hereof.

     REQUIRED LENDERS. The term “Required Lenders” shall mean, at any one time,
any group of Lenders holding commitments to make Receivables Loan A Advances,
Inventory Loan A Advances, Receivables Loan B Advances, Inventory Loan B
Advances, together with the principal amount of the Term Loan A and Term Loan B,
which constitute a majority of the then aggregate outstanding commitments to
make Receivables Loan A Advances, Inventory Loan A Advances, Receivables Loan B
Advances, Inventory Loan B Advances, and the principal amount of the Term Loan A
and Term Loan B; provided that if the commitments to make Receivables Loan A
Advances, Inventory Loan A Advances, Receivables Loan B Advances and Inventory
Loan B Advances have terminated or expired, then “Required Lenders” shall mean,
at any one time, any group of Lenders holding the principal amount of Loans
which constitute a majority of the then aggregate outstanding principal amount
of the Loans.

     RESTATEMENT CLOSING DATE. The term “Restatement Closing Date shall mean
October 1, 2007.

     SCHEDULE A. The term “Schedule A” shall mean Schedule A of this Agreement
of even date herewith executed by the Borrowers, as amended, supplemented or
restated from time to time, upon written agreement of Administrative Agent,
Required Lenders and the Borrowers.

     SCHEDULE OF RECEIVABLES AND ASSIGNMENT. The term “Schedule of Receivables
and Assignment” shall mean an assignment in the form and substance of Exhibit D
attached hereto.

     SECOND INTEREST RATE A INCREASE PERIOD. The term “Second Interest Rate A
Increase Period” shall mean the period commencing February 1, 2009 and
continuing through July 31, 2009.

14

--------------------------------------------------------------------------------

     SECOND INTEREST RATE B INCREASE PERIOD. The term “Second Interest Rate B
Increase Period” shall mean the period commencing May 1, 2009 and continuing
through October 31, 2009.

     SECOND TRANCHE COMMITMENT INCREASE. The term “Second Tranche Commitment
Increase” shall mean the increase of (i) the Amount of Receivables Credit Line B
hereunder from $15,000,000 to $30,000,000 and (ii) the Amount of Inventory
Credit Line B hereunder from $2,000,000 to $2,500,000 in accordance with Section
2.19(a) hereof.

     SECOND TRANCHE EFFECTIVE DATE. The term “Second Tranche Effective Date”
shall mean the date on which the Borrowers shall satisfy the terms and
conditions precedent to the Second Tranche Commitment Increase as set forth in
Section 2.19(a) hereof.

     SECURITY AGREEMENTS. The term “Security Agreements” shall mean each
security agreement from time to time executed by a Related Party in favor of
Administrative Agent OR Additional Collateral Agent, for the benefit of the
Lender Parties, securing all or any part of the Indebtedness.

     SID/GPS DEVICE. The term “SID/GPS Device” shall mean a starter interrupt /
GPS tracking device of a type satisfactory to Administrative Agent.

     STATIC POOL. The term “Static Pool” shall mean a series of consumer loans
underwritten with the same criteria during the same month, quarter, or year.

     SUBORDINATED DEBT. The term “Subordinated Debt” shall mean the aggregate
amount of any Liabilities of any Related Party to any Person that are issued in
an amount and on terms and conditions acceptable to Administrative Agent and
Lenders and subordinated in all respects, including, but not limited to, the
right of payment, to the prior payment in full of the Indebtedness pursuant to a
Subordination Agreement, in each case, in form and substance satisfactory to
Administrative Agent. Trafalgar Subordinated Debt and Management Subordinated
Debt shall be deemed to be Subordinated Debt.

     SUBORDINATION AGREEMENT. The term “Subordination Agreement” shall mean,
collectively, the Trafalgar Subordination Agreement, the Management
Subordination Agreement and each other subordination and intercreditor agreement
executed by a holder of Subordinated Debt in favor of Administrative Agent and
the Lenders, which Subordination Agreement is in form and substance satisfactory
to the Administrative Agent in its sole discretion.

     SUBSEQUENT TEXAS ASSET PURCHASE AGREEMENT. The term “Subsequent Texas Asset
Purchase Agreement” shall mean an Asset Purchase to be dated on or about January
10, 2008 by and among Houston Auto and the “Seller” party thereto to be entered
into by Houston Auto pursuant to the terms of Section 14 of the Texas Asset
Purchase Agreement.

     SUBSIDIARY. The term “Subsidiary” shall mean, with respect to any Person,
(i) any corporation of which an aggregate of more than fifty percent (50%) of
the outstanding capital stock having ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether, at the
time, capital stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any

15

--------------------------------------------------------------------------------

contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (ii) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%) or of which
any such Person is a general partner or may exercise the powers of a general
partner. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Borrower. For purposes of the Loan
Documents, Carbiz LLC shall at all times be deemed a Subsidiary of Carbiz USA.

     TANGIBLE NET WORTH. The term “Tangible Net Worth” shall mean, at any time
of determination, an amount equal to (a) the shareholder's equity of Carbiz
Parent and its consolidated Subsidiaries on such date, determined in accordance
with GAAP, minus (b) the aggregate amount on such date of all intangible assets
and all assets consisting of obligations due to Carbiz Parent and its
consolidated Subsidiaries from shareholders, directors, officers, any Guarantor
or any Affiliate of a Borrower or a Guarantor hereunder (other than Carbiz
Parent and its Subsidiaries themselves).

     TERM A AMORTIZATION BALANCE. The term “Term A Amortization Balance” shall
mean the outstanding principal balance of the Term Loan A as of 5:00 p.m.
(Chicago, Illinois time) on April 30, 2010.

     TERM LOAN A. The term “Term Loan A” shall have the meaning set forth in
Section 2.3 hereof.

     TERM LOAN B. The term “Term Loan B” shall have the meaning set forth in
Section 2.6 hereof.

     TERM LOANS. The term “Term Loans” shall mean collectively, the Term Loan A
and the Term Loan B.

     TERM NOTE A. The term “Term Note A” shall mean, individually and
collectively, any promissory note of Borrowers issued to Initial Lender (or
subsequently re-issued by the Borrowers to an assignee of Initial Lender
pursuant to Section 10.3 hereof) in respect of the Term Loan A hereunder, as
such promissory note may be amended, modified, supplemented or restated from
time to time, and any substitutions for or renewals of such promissory note.

     TERM NOTE B. The term “Term Note B” shall mean, individually and
collectively, any promissory note of Houston Auto issued to Initial Lender (or
subsequently re-issued by the Borrowers to an assignee of Initial Lender
pursuant to Section 10.3 hereof) in respect of the Term Loan B hereunder, as
such promissory note may be amended, modified, supplemented or restated from
time to time, and any substitutions for or renewals of such promissory note.

     TERM LOAN A STATED RATE. The term “Term Loan A Stated Rate” shall mean
twelve percent (12%) per annum.

16

--------------------------------------------------------------------------------

     TERM LOAN B STATED RATE. The term “Term Loan B Stated Rate” shall mean
twelve percent (12%) per annum.

     TERMINATION DATE. The term “Termination Date” shall have the meaning given
to such term in Section 2.11 of this Agreement.

     TERMINATION NOTICE. The term “Termination Notice” shall have the meaning
given to such term in Section 2.11 of this Agreement.

     TEXAS ASSET PURCHASE AGREEMENT. The term “Texas Asset Purchase Agreement”
shall mean that certain Asset Purchase Agreement dated as of December 24, 2007
by and among Houston Auto and the “Seller” party thereto.

     TEXAS LEGACY AUTOMOBILE INVENTORY. The term “Texas Legacy Automobile
Inventory” shall mean (i) the Automobile Inventory acquired by Houston Auto
pursuant to the Texas Asset Purchase Agreement and (ii) any Automobile Inventory
that originally was the subject of Consumer Loan Documents acquired by Houston
Auto pursuant to the Texas Asset Purchase Agreement and subsequently repossessed
or otherwise reacquired by Houston Auto after the date hereof.

     TEXAS LEGACY RECEIVABLES. The term “Texas Legacy Receivables” shall mean
the Receivables consisting of consumer auto loans acquired by Houston Auto
pursuant to the terms of the Texas Asset Purchase Agreement or the Subsequent
Texas Asset Purchase Agreement.

     TEXAS LEGACY CUSTODIAN AGREEMENT. The term “Texas Legacy Custodian
Agreement” shall mean a Custodial Agreement by and among Houston Auto,
Administrative Agent and the Custodian party thereto, which Custodial Agreement
shall be in form and substance satisfactory to Administrative Agent, as the same
may be amended, supplemented, restated or otherwise modified in accordance with
the terms thereof.

     THIRD INTEREST RATE A INCREASE PERIOD. The term “Third Interest Rate A
Increase Period” shall mean the period commencing August 1, 2009 and continuing
through January 31, 2010.

     THIRD INTEREST RATE B INCREASE PERIOD. The term “Third Interest Rate B
Increase Period” shall mean the period commencing November 1, 2009 and
continuing through April 30, 2010.

     THIRD TRANCHE COMMITMENT INCREASE. The term “Third Tranche Commitment
Increase” shall mean the increase of (i) the Amount of Receivables Credit Line B
hereunder from $30,000,000 to $45,000,000 and (ii) the Amount of Inventory
Credit Line B hereunder from $2,500,000 to $3,000,000 in accordance with Section
2.19(b) hereof.

     THIRD TRANCHE EFFECTIVE DATE. The term “Third Tranche Effective Date” shall
mean the date on which the Borrowers shall satisfy the terms and conditions
precedent to the Third Tranche Commitment Increase as set forth in Section
2.19(b) hereof.

17

--------------------------------------------------------------------------------

     TIER 2 ELIGIBLE RECEIVABLE A. The term “Tier 2 Eligible Receivable A” shall
mean an Eligible Receivable A having (i) a Maximum Amount of an Eligible
Receivable A in excess of $6,500 or (ii) a Maximum Term of an Eligible
Receivable A in excess of 120 weeks, in each case, as a result of its
satisfaction of the Tier 2 Guidelines.

     TIER 2 ELIGIBLE RECEIVABLE B. The term “Tier 2 Eligible Receivable B” shall
mean an Eligible Receivable B having (i) a Maximum Amount of an Eligible
Receivable B in excess of $6,500 or (ii) a Maximum Term of an Eligible
Receivable B in excess of 120 weeks, in each case, as a result of its
satisfaction of the Tier 2 Guidelines.

     TIER 2 GUIDELINES. The term “Tier 2 Guidelines” shall mean the finance
requirement guidelines attached hereto as Exhibit I, as such guidelines may be
amended from time to time; provided that such amendments have been approved by
Administrative Agent and Required Lenders in writing.

     TRAFALGAR SUBORDINATED DEBT. The term “Trafalgar Subordinated Debt” shall
mean a collective reference to the Liabilities of Carbiz Parent to the Trafalgar
Subordinated Lenders pursuant to the Trafalgar Subordinated Debt Documents, the
principal amount of which shall not exceed (i) $2,500,000 with respect to the
Trafalgar Subordinated Debt Documents described in clause (i) of the definition
thereof, (ii) $1,000,000 with respect to the Trafalgar Subordinated Debt
Documents described in clause (ii) of the definition thereof and (iii)
$1,500,000 with respect to the Trafalgar Subordinated Debt Documents described
in clause (iii) of the definition thereof, in each case plus interest
capitalized or paid in kind pursuant to the terms thereof.

     TRAFALGAR SUBORDINATED DEBT DOCUMENTS. The term “Trafalgar Subordinated
Debt Documents” shall mean a collective reference to (i) that certain Securities
Purchase Agreement dated as of February 28, 2007 between Carbiz Parent and the
Trafalgar Subordinated Lenders, each Secured Convertible Debenture issued by
Carbiz Parent thereunder and each other document and agreement executed and
delivered in connection therewith, (ii) that certain Securities Purchase
Agreement dated as of August 31, 2007 between Carbiz Parent and the Trafalgar
Subordinated Lenders, each Secured Convertible Debenture issued by Carbiz Parent
thereunder and each other document and agreement executed and delivered in
connection therewith and (iii) that certain Securities Purchase Agreement dated
as of September 26, 2007 between Carbiz Parent and the Trafalgar Subordinated
Lenders, each Secured Convertible Debenture issued by Carbiz Parent thereunder
and each other document and agreement executed and delivered in connection
therewith.

     TRAFALGAR SUBORDINATED LENDERS. The term “Trafalgar Subordinated Lenders”
shall mean, collectively, Trafalgar Capital Specialized Investment Fund,
Luxembourg, a Luxembourg SICAV fund, together with its permitted successors and
assigns pursuant to the terms of the Trafalgar Subordination Agreement.

     TRAFALGAR SUBORDINATION AGREEMENT. The term “Trafalgar Subordination
Agreement” shall mean that certain Subordination and Intercreditor Agreement
dated as of March 23, 2007 by and among Administrative Agent, the Borrowers, the
Guarantors and the Trafalgar Subordinated Lenders, as the same has been amended
pursuant to that certain Consent

18

--------------------------------------------------------------------------------

and Amendment to Subordination Agreement dated August 31, 2007 and that certain
Consent and Second Amendment to Subordination Agreement dated September 26,
2007, and as the same may hereafter be amended, supplemented or otherwise
modified in accordance with the terms thereof.

     UCC. The term “UCC” shall mean the Uniform Commercial Code as in effect in
the State of Illinois.

     UNDERWRITING GUIDELINES. The term “Underwriting Guidelines” shall mean the
Borrowers’ customary credit and underwriting guidelines as of the date hereof, a
copy of which has been delivered to Administrative Agent, as such guidelines are
amended from time to time; provided that such amendments have been approved by
Administrative Agent and Required Lenders in writing.

     VALIDITY GUARANTOR. The term “Validity Guarantor” shall mean each of Carl
W. Ritter, Ross Richard Lye and Stanton C. Heintz.

     VALIDITY GUARANTY. The term “Validity Guaranty” shall mean each Limited
Validity Guaranty by the Validity Guarantors in favor of Administrative Agent
for the benefit of the Lender Parties.

     VOLUNTARY TERMINATION. The term “Voluntary Termination” shall have the
meaning given to such term in Section 2.11 of this Agreement.

     Section 1.2. EXHIBITS AND SCHEDULES; ADDITIONAL DEFINITIONS. All Exhibits
and Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to Schedule A for the meaning of certain terms defined
therein and used but not defined herein, which definitions are incorporated
herein by reference. All terms defined in the UCC and not otherwise defined
herein (including, without limitation, certificated security, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights, supporting obligations, uncertificated security and
proceeds) shall have the meanings assigned to them in the UCC.

     Section 1.3. AMENDMENT OF DEFINED DOCUMENTS. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or documents provided that nothing contained in this
Section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

     Section 1.4. REFERENCES AND TITLES. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Exhibits and
Schedules to any Loan Document shall be deemed incorporated by reference in such
Loan Document. References to any document, instrument, or agreement (a) shall
include all exhibits, schedules and other attachments thereto and (b) shall
include all documents, instruments or agreements issued or executed in
replacement thereof.

19

--------------------------------------------------------------------------------

Titles appearing at the beginning of any subdivisions are for convenience only
and do not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The phrases “this section” and “this subsection”
and similar phrases refer only to the sections or subsections hereof in which
such phrases occur. The word “or” is not exclusive, and the word “including” (in
its various forms) means “including without limitation”. References to “days”
shall mean calendar days unless the term Business Day is used. Unless otherwise
specified, references herein to any particular Person also refer to its
successors and permitted assigns. The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.

ARTICLE 2
LOAN(S), INTEREST RATE AND OTHER CHARGES

     Section 2.1. RECEIVABLES LOAN A.

          (a) Subject to the terms, covenants and conditions hereinafter set
forth (including, without limitation, the terms set forth in Schedule A attached
hereto), Initial Lender agrees to, upon the Borrower Representative’s request
from time to time (but in no event more often than, together with any Inventory
Loan A Advances made pursuant to Section 2.2, one (1) time per week), until the
applicable Maturity Date, to make loans to the Initial Borrowers (collectively,
the “Receivables Loan A” and each advance thereof a “Receivables Loan A
Advance”), in an aggregate amount (including accrued but unpaid interest
thereon) not to exceed at any time outstanding the lesser of the following: (i)
the Amount of Receivables Credit Line A as in effect from time to time or (ii)
the Availability on Eligible Receivables A. In no event shall Initial Lender be
required to fund Receivables Loan A Advances if after giving effect to any
Receivables Loan A Advance either (i) the aggregate amount of the outstanding
Receivables Loan A would exceed the Amount of Receivables Credit Line A then in
effect or (ii) the aggregate amount of the Loan A Advances would exceed the
Maximum Aggregate Credit Line A. Within the limits of this Section 2.1, Initial
Borrowers may borrow, repay and reborrow the Receivables Loan A. The Borrowers
acknowledge and agree that certain Receivables Loan A Advances were made prior
to the date hereof pursuant to the terms of the Existing Credit Agreement, and
that as of the date hereof, the aggregate outstanding principal amount of the
Receivables Loan A is $472,216.12.

          (b) The obligation of the Borrowers to repay to a Lender the aggregate
amount of each Receivables Loan A Advance made by such Lender (whether directly
or as assignee of another Lender), together with interest accruing in connection
therewith, shall be evidenced by a Receivables Note A in substantially the form
of Exhibit F-1 attached hereto and made a part hereof, issued in the principal
amount of such Receivables Loan A Advance and dated the date on which the
proceeds of such Receivables Loan A Advance are advanced hereunder to or for the
account of the Initial Borrowers. The amount of principal owing on any
Receivables Note A at any given time shall be the aggregate amount of the
Receivables Loan A Advance evidenced thereby minus all payments of principal
theretofore received by the Administrative Agent on such Receivables Note A.
Interest on each Receivables Note A shall accrue and be due and payable as
provided herein and therein. Each Receivables Note A shall be

20

--------------------------------------------------------------------------------

due and payable as provided herein and therein and the principal amount of the
Loan Advance evidenced thereby, together with all accrued and unpaid interest
thereon, shall be due and payable in full on the Maturity Date applicable to the
Receivables Loan A and Borrowers jointly and severally unconditionally promise
to pay each Receivables Note A and the outstanding Receivables Loan A and all
other outstanding Indebtedness, to the extent not earlier paid in full pursuant
to the terms of the Loan Documents, in full on the Maturity Date applicable to
the Receivables Loan A.

          (c) The Borrower Representative, on behalf of itself and the other
Initial Borrowers, will make a request for a Receivables Loan A Advance to the
Administrative Agent in such manner as the Administrative Agent may from time to
time prescribe. Each Receivables Loan A Advance, combined with any Inventory
Loan A Advance made on the same date, shall be in a minimum amount of $100,000.
In the absence of any such further direction from the Administrative Agent and
subject to the provisions hereof, the Initial Borrowers shall request a
Receivables Loan A Advance by having the Borrower Representative submit such
request in the form of Exhibit A attached hereto (each such request, a “Request
for Advance”) and an Availability Report to the Administrative Agent, together
with such other information as the Administrative Agent reasonably requests in
accordance with the terms hereof, and must be given so as to be received by the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the second
Business Day prior to the requested funding date of such proposed Receivables
Loan A Advance. Each Request for Advance shall specify such information as
Administrative Agent may reasonably request, in each case in form and substance
reasonably acceptable to Administrative Agent. Each Request for Advance shall be
deemed a representation and warranty by each Borrower that (i) all conditions
precedent specified in Article IV hereof with respect to such Receivables Loan A
Advance are satisfied on the date of such request and (ii) no breach or default
under, and no Event of Default defined or described in, this Agreement or any of
the Loan Documents exists or, after giving effect to the Receivables Loan A
Advance requested pursuant to such Request for Advance, will exist. Unless
otherwise requested in writing by the Borrower Representative and agreed by
Administrative Agent and the Required Lenders, each Receivables Loan A Advance
shall be funded by the Lenders by wire transfer to the Operating Account
described as the “Primary Operating Account” on Section 2.1(c) of Schedule A
hereto pursuant to the wire transfer instructions set forth on Section 2.1(c) of
Schedule A hereto or to another Operating Account if so requested in writing by
Borrower Representative.

     Section 2.2. INVENTORY LOAN A.

          (a) Subject to the terms, covenants and conditions hereinafter set
forth (including, without limitation, the terms set forth in Schedule A attached
hereto), Initial Lender agrees to, upon the Borrower Representative’s request
from time to time (but in no event more often than, together with any
Receivables Loan A Advances made pursuant to Section 2.1, one (1) time per
week), until the applicable Maturity Date, to make loans to the Initial
Borrowers (collectively, the “Inventory Loan A” and each advance thereof an
“Inventory Loan A Advance”), in an aggregate amount (including accrued but
unpaid interest thereon) not to exceed at any time outstanding the lesser of the
following: (i) the Amount of Inventory Credit Line A as in effect from time to
time or (ii) the Availability on Eligible Inventory A. In no event shall Initial
Lender be required to fund Inventory Loan A Advances if after giving effect to
any Inventory Loan A Advance either (i) the aggregate amount of the outstanding
Inventory Loan A

21

--------------------------------------------------------------------------------

would exceed the Amount of Inventory Credit Line A then in effect or (ii) the
aggregate amount of the Loan A Advances would exceed the Maximum Aggregate
Credit Line A. Within the limits of this Section 2.2, Initial Borrowers may
borrow, repay and reborrow the Inventory Loan A. The Borrowers acknowledge and
agree that certain Inventory Loan A Advances were made prior to the date hereof
pursuant to the terms of the Existing Credit Agreement, and that as of the date
hereof, the aggregate outstanding principal amount of the Inventory Loan A is
$624,245.00.

          (b) The obligation of the Borrowers to repay to a Lender the aggregate
amount of each Inventory Loan A Advance made by such Lender (whether directly or
as assignee of another Lender), together with interest accruing in connection
therewith, shall be evidenced by an Inventory Note A in substantially the form
of Exhibit F-2 attached hereto and made a part hereof, issued in the principal
amount of such Inventory Loan A Advance and dated the date on which the proceeds
of such Inventory Loan A Advance are advanced hereunder to or for the account of
the Initial Borrowers. The amount of principal owing on any Inventory Note A at
any given time shall be the aggregate amount of the Inventory Loan A Advances
evidenced thereby minus all payments of principal theretofore received by the
Administrative Agent on such Inventory Note A. Interest on each Inventory Note A
shall accrue and be due and payable as provided herein and therein. Each
Inventory Note A shall be due and payable as provided herein and therein and the
principal amount of the Inventory Loan A Advance evidenced thereby, together
with all accrued and unpaid interest thereon, shall be due and payable in full
on the Maturity Date applicable to the Inventory Loan A and Borrowers jointly
and severally unconditionally promise to pay each Inventory Note A and the
outstanding Inventory Loan A and all other outstanding Indebtedness, to the
extent not earlier paid in full pursuant to the terms of the Loan Documents, in
full on the Maturity Date applicable to the Inventory Loan A.

          (c) The Borrower Representative, on behalf of itself and the other
Initial Borrowers, will make a request for an Inventory Loan A Advance to the
Administrative Agent in such manner as the Administrative Agent may from time to
time prescribe. Each Inventory Loan A Advance, combined with any Receivable Loan
A Advance made on the same date, shall be in a minimum amount of $100,000. In
the absence of any such further direction from the Administrative Agent and
subject to the provisions hereof, the Initial Borrowers shall request an
Inventory Loan A Advance by having the Borrower Representative submit a Request
for Advance and an Availability Report to the Administrative Agent, together
with such other information as the Administrative Agent reasonably requests in
accordance with the terms hereof, and must be given so as to be received by the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the second
Business Day prior to the requested funding date of such proposed Inventory Loan
A Advance. Each Request for Advance shall specify such information as
Administrative Agent may reasonably request, in each case in form and substance
acceptable to Administrative Agent. Each Request for Advance shall be deemed a
representation and warranty by each Borrower that (i) all conditions precedent
specified in Article IV hereof with respect to such Inventory Loan A Advance are
satisfied on the date of such request and (ii) no breach or default under, and
no Event of Default defined or described in, this Agreement or any of the Loan
Documents exists or, after giving effect to the Inventory Loan A Advance
requested pursuant to such Request for Advance, will exist. Unless otherwise
requested in writing by the Borrower Representative and agreed by Administrative
Agent and the Required Lenders, each Inventory Loan A Advance shall be funded by
the Lenders by wire transfer to the Operating Account described as the “Primary
Operating Account” on Section 2.1(c) of Schedule A hereto

22

--------------------------------------------------------------------------------

pursuant to the wire transfer instructions set forth on Section 2.1(c) of
Schedule A hereto or to another Operating Account if so requested in writing by
Borrower Representative.

          (d) Notwithstanding the foregoing provisions of this Section 2.2 to
the contrary, Administrative Agent has been advised that the Borrowers have
established an Operating Account (the “Inventory A Operating Account”) for the
sole purpose of holding funds to be used by the Initial Borrowers to acquire
Automobile Inventory, pay for costs and expenses associated with detailing,
reconditioning and otherwise preparing Automobile Inventory for resale and pay
for costs and expenses relating to the installation of SID/GPS Devices in
Automobile Inventory (each of the foregoing, a “Permitted A Use”). The Inventory
A Operating Account is identified on Section 2.1(c) of Schedule A hereto.
Borrowers hereby represent, warrant and covenant that they will not use proceeds
on deposit in the Inventory A Operating Account for any purpose other than a
Permitted A Use and will not maintain funds on deposit in the Inventory A
Operating Account in excess of $350,000 in the aggregate at any time. Initial
Borrowers shall be permitted to request an Inventory Loan A Advance (without
regard to Availability on Eligible Inventory A at such time) of up to $350,000
to the Inventory A Operating Account so long as (i) all conditions to funding
such Inventory Loan A Advance are satisfied (without regard to Availability on
Eligible Inventory A) and (ii) the Inventory A Operating Account is covered by
an Account Control Agreement in favor of Administrative Agent). Lenders shall
fund their pro rata share of such requested Inventory Loan A Advance to the
Inventory A Operating Account (it being agreed to and understood that the
request for an Inventory Loan A Advance pursuant to this Section 2.2(d) shall
not count against the limitation on the number of Loan A Advance requests that
can be made per week set forth in Sections 2.1(a) and 2.2(a) hereof). On the
first Business Day of each week Borrower Representative shall deliver to
Administrative Agent a report in form and detail reasonably acceptable to
Administrative Agent describing the amounts of all Permitted A Uses funded with
proceeds on deposit in the Inventory A Operating Account during the prior week.
If the Borrower Representative, on behalf of the Initial Borrowers, delivers to
Administrative Agent a properly completed Request for Advance related to funding
the Inventory A Operating Account, then, so long as all conditions set forth in
this Agreement relating to the funding of Inventory Loan A Advances are
satisfied before and after giving effect to such Inventory Loan A Advance,
Lenders shall, in accordance with all other terms of this Agreement relating to
the funding of Inventory Loan A Advances, fund to the Inventory A Operating
Account an amount equal to $350,000 less the aggregate amount of Permitted A
Uses for the preceding week.

     Section 2.3. TERM LOAN A.

          (a) Subject to the terms, covenants and conditions set forth in the
Existing Credit Agreement (as amended and restated herein), Initial Lender made,
(i) on the Restatement Closing Date, a term loan to the Initial Borrowers in an
original principal amount equal to Eighteen Million Five Hundred Fifty-Nine
Thousand Seven Hundred Eight and 87/100 Dollars ($18,559,708.87) and (ii) on
October 31, 2007, a term loan to the Initial Borrowers in an original principal
amount equal to Two Million Two Hundred Eighty-Five Thousand and No/100 Dollars
($2,285,000) (collectively, the “Term Loan A”). Amounts of the Term Loan A which
are repaid or prepaid may not be reborrowed. The Borrowers acknowledge and agree
that the aggregate outstanding principal amount of the Term Loan A as of the
date hereof is $17,719,229.51.

23

--------------------------------------------------------------------------------

          (b) The obligation of the Borrowers to repay to a Lender the portion
of the Term Loan A made by such Lender (whether directly or as assignee of
another Lender), together with interest accruing in connection therewith, shall
be evidenced by a Term Note A in substantially the form of Exhibit F-3 attached
hereto and made a part hereof, issued in the principal amount of such Lender’s
portion of the Term Loan A and dated as of the date on which the proceeds of
such portion of the Term Loan A are advanced hereunder to or for the account of
the Initial Borrowers. The amount of principal owing on any Term Note A at any
given time shall be the aggregate amount of the Term Loan A evidenced thereby
minus all payments of principal theretofore received by the Administrative Agent
on such Term Note A. Interest on each Term Note A shall accrue and be due and
payable as provided herein and therein. All outstanding principal and all
accrued but unpaid interest on Term Loan A shall be due and payable on the
Maturity Date applicable to the Term Loan A. Borrowers jointly and severally
unconditionally promise to pay each Term Note A and the outstanding principal
balance of the Term Loan A in full on the Maturity Date applicable to the Term
Loan A.

          (c) Initial Borrowers may request that Lenders holding portions of the
Term Loan A make an additional advance under the Term Loan A in the aggregate
amount of up to One Million and No/100, which advance shall constitute a portion
of the outstanding principal balance of the Term Loan A for all purposes
hereunder and under the other Loan Documents (such additional advance of the
Term Loan A, the “Additional Term Loan A Advance”). Each Lender shall fund its
pro rata share (based on such Lender’s percentage interest of the aggregate
outstanding principal balance of the Term Loan A) of the Additional Term Loan A
Advance requested by Initial Borrowers by wire transfer to an Operating Account
designated by Borrower Representative pursuant to the wire transfer instructions
set forth on Section 2.1(c) of Schedule A hereto applicable to such Operating
Account. In addition to the foregoing, requests for Additional Term Loan A
Advance (and Lenders’ obligations to fund same) shall be subject to the
following terms and conditions: (i) no such request shall be made if an Event of
Default under any of Sections 7.1(a), 7.1(b), 7.1(c) (with respect to Section
7.1(c), as a result of a breach of Sections 6.2(a), 6.2(f), 6.2(n) or 6.2(o)
only), 7.1(g), 7.1(h), 7.1(i) or 7.1(n) has occurred and is continuing or would
arise after giving effect to such Additional Term Loan A Advance (and no Lender
shall be obligated to fund the Additional Term Loan A Advance if any such Event
of Default has occurred and is continuing), (ii) the Additional Term Loan A
Advance shall only be funded in one draw of up to $1,000,000 on January 2, 2008,
and (iii) a request for an Additional Term Loan A Advance shall be made in
writing to Administrative Agent in form and substance reasonably acceptable to
Administrative Agent and must be given so as to be received by the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the second
Business Day prior to the funding date of such proposed Additional Term Loan A
Advance in accordance with the immediately preceding clause (ii). Any Lender
funding the Additional Term Loan A Advance may request a new Term Note A in
order to evidence its funding of such Additional Term Loan A Advance. Lenders’
commitment to fund the Additional Term Loan A Advance hereunder shall
immediately and irrevocably terminate on January 2, 2008 (after giving effect to
any funding of the Additional Term Loan A Advance on such date in accordance
with this Section 2.3(c)) . Notwithstanding anything to the contrary contained
herein, Lenders shall not be obligated to fund the Additional Term Loan A
Advance if after giving effect thereto the aggregate outstanding principal
balance of the Loan A Advances would exceed the Maximum Aggregate Credit Line A.

24

--------------------------------------------------------------------------------

          (d) In addition to any other amounts required to be repaid or prepaid
on the Term Loan A pursuant to the terms of this Agreement, Borrowers jointly
and severally unconditionally agree to repay the outstanding principal balance
of the Term Loan A in twelve (12) equal monthly installments equal to 1/12 of
the Term A Amortization Balance on May 1, 2010 and again on the first day of
each calendar month thereafter.

     Section 2.4. RECEIVABLES LOAN B.

          (a) Subject to the terms, covenants and conditions hereinafter set
forth (including, without limitation, the terms set forth in Schedule A attached
hereto), Initial Lender agrees to, upon the Borrower Representative’s request
from time to time on behalf of Houston Auto (but in no event more often than,
together with any Inventory Loan B Advances made pursuant to Section 2.5, one
(1) time per week), until the applicable Maturity Date, to make loans to Houston
Auto (collectively, the “Receivables Loan B” and each advance thereof a
“Receivables Loan B Advance”), in an aggregate amount (including accrued but
unpaid interest thereon) not to exceed at any time outstanding the lesser of the
following: (i) the Amount of Receivables Credit Line B as in effect from time to
time or (ii) the Availability on Eligible Receivables B. In no event shall
Initial Lender be required to fund Receivables Loan B Advances if after giving
effect to any Receivables Loan B Advance, the aggregate amount of the
outstanding Receivables Loan B would exceed the Amount of Receivables Credit
Line B then in effect. Within the limits of this Section 2.4, Houston Auto may
borrow, repay and reborrow the Receivables Loan B.

          (b) The obligation of the Borrowers to repay to a Lender the aggregate
amount of each Receivables Loan B Advance made by such Lender (whether directly
or as assignee of another Lender), together with interest accruing in connection
therewith, shall be evidenced by a Receivables Note B in substantially the form
of Exhibit F-4 attached hereto and made a part hereof, issued in the principal
amount of such Receivables Loan B Advance and dated the date on which the
proceeds of such Receivables Loan B Advance are advanced hereunder to or for the
account of Houston Auto. The amount of principal owing on any Receivables Note B
at any given time shall be the aggregate amount of the Receivables Loan B
Advance evidenced thereby minus all payments of principal theretofore received
by the Administrative Agent on such Receivables Note B. Interest on each
Receivables Note B shall accrue and be due and payable as provided herein and
therein. Each Receivables Note B shall be due and payable as provided herein and
therein and the principal amount of the Loan Advance evidenced thereby, together
with all accrued and unpaid interest thereon, shall be due and payable in full
on the Maturity Date applicable to the Receivables Loan B and Borrowers jointly
and severally unconditionally promise to pay each Receivables Note B and the
outstanding Receivables Loan B and all other outstanding Indebtedness, to the
extent not earlier paid in full pursuant to the terms of the Loan Documents, in
full on the Maturity Date applicable to the Receivables Loan B.

          (c) The Borrower Representative, on behalf of Houston Auto, will make
a request for a Receivables Loan B Advance to the Administrative Agent in such
manner as the Administrative Agent may from time to time prescribe. Each
Receivables Loan B Advance, combined with any Inventory Loan B Advance made on
the same date, shall be in a minimum amount of $100,000. In the absence of any
such further direction from the Administrative Agent

25

--------------------------------------------------------------------------------

and subject to the provisions hereof, Houston Auto shall request a Receivables
Loan B Advance by having the Borrower Representative submit such request in the
form of a Request for Advance and an Availability Report to the Administrative
Agent, together with such other information as the Administrative Agent
reasonably requests in accordance with the terms hereof, and must be given so as
to be received by the Administrative Agent not later than 2:00 p.m. (Chicago
time) on the second Business Day prior to the requested funding date of such
proposed Receivables Loan B Advance. Each Request for Advance shall specify such
information as Administrative Agent may reasonably request, in each case in form
and substance reasonably acceptable to Administrative Agent. Each Request for
Advance shall be deemed a representation and warranty by each Borrower that (i)
all conditions precedent specified in Article IV hereof with respect to such
Receivables Loan B Advance are satisfied on the date of such request and (ii) no
breach or default under, and no Event of Default defined or described in, this
Agreement or any of the Loan Documents exists or, after giving effect to the
Receivables Loan B Advance requested pursuant to such Request for Advance, will
exist. Unless otherwise requested in writing by the Borrower Representative on
behalf of Houston Auto and agreed by Administrative Agent and the Required
Lenders, each Receivables Loan B Advance shall be funded by the Lenders by wire
transfer to the Operating Account described as the “Houston Auto Primary
Operating Account” on Section 2.1(c) of Schedule A hereto pursuant to the wire
transfer instructions set forth on Section 2.1(c) of Schedule A hereto or to
another Operating Account if so requested in writing by Borrower Representative.

     Section 2.5. INVENTORY LOAN B.

          (a) Subject to the terms, covenants and conditions hereinafter set
forth (including, without limitation, the terms set forth in Schedule A attached
hereto), Initial Lender agrees to, upon the Borrower Representative’s request
from time to time on behalf of Houston Auto (but in no event more often than,
together with any Receivables Loan B Advances made pursuant to Section 2.4, one
(1) time per week), until the applicable Maturity Date, to make loans to Houston
Auto (collectively, the “Inventory Loan B” and each advance thereof an
“Inventory Loan B Advance”), in an aggregate amount (including accrued but
unpaid interest thereon) not to exceed at any time outstanding the lesser of the
following: (i) the Amount of Inventory Credit Line B as in effect from time to
time or (ii) the Availability on Eligible Inventory B. In no event shall Initial
Lender be required to fund Inventory Loan B Advances if after giving effect to
any Inventory Loan B Advance, the aggregate amount of the outstanding Inventory
Loan B would exceed the Amount of Inventory Credit Line B then in effect. Within
the limits of this Section 2.5, Houston Auto may borrow, repay and reborrow the
Inventory Loan B.

          (b) The obligation of the Borrowers to repay to a Lender the aggregate
amount of each Inventory Loan B Advance made by such Lender (whether directly or
as assignee of another Lender), together with interest accruing in connection
therewith, shall be evidenced by an Inventory Note B in substantially the form
of Exhibit F-5 attached hereto and made a part hereof, issued in the principal
amount of such Inventory Loan B Advance and dated the date on which the proceeds
of such Inventory Loan B Advance are advanced hereunder to or for the account of
Houston Auto. The amount of principal owing on any Inventory Note B at any given
time shall be the aggregate amount of the Inventory Loan B Advances evidenced
thereby minus all payments of principal theretofore received by the
Administrative Agent on such Inventory Note B. Interest on each Inventory Note B
shall accrue and be due and payable

26

--------------------------------------------------------------------------------

as provided herein and therein. Each Inventory Note B shall be due and payable
as provided herein and therein and the principal amount of the Inventory Loan B
Advance evidenced thereby, together with all accrued and unpaid interest
thereon, shall be due and payable in full on the Maturity Date applicable to the
Inventory Loan B and Borrowers jointly and severally unconditionally promise to
pay each Inventory Note B and the outstanding Inventory Loan B and all other
outstanding Indebtedness, to the extent not earlier paid in full pursuant to the
terms of the Loan Documents, in full on the Maturity Date applicable to the
Inventory Loan B.

          (c) The Borrower Representative, on behalf of Houston Auto, will make
a request for an Inventory Loan B Advance to the Administrative Agent in such
manner as the Administrative Agent may from time to time prescribe. Each
Inventory Loan B Advance, combined with any Receivable Loan B Advance made on
the same date, shall be in a minimum amount of $100,000. In the absence of any
such further direction from the Administrative Agent and subject to the
provisions hereof, the Houston Auto shall request an Inventory Loan B Advance by
having the Borrower Representative submit a Request for Advance and an
Availability Report to the Administrative Agent, together with such other
information as the Administrative Agent reasonably requests in accordance with
the terms hereof, and must be given so as to be received by the Administrative
Agent not later than 2:00 p.m. (Chicago time) on the second Business Day prior
to the requested funding date of such proposed Inventory Loan B Advance. Each
Request for Advance shall specify such information as Administrative Agent may
reasonably request, in each case in form and substance acceptable to
Administrative Agent. Each Request for Advance shall be deemed a representation
and warranty by each Borrower that (i) all conditions precedent specified in
Article IV hereof with respect to such Inventory Loan B Advance are satisfied on
the date of such request and (ii) no breach or default under, and no Event of
Default defined or described in, this Agreement or any of the Loan Documents
exists or, after giving effect to the Inventory Loan B Advance requested
pursuant to such Request for Advance, will exist. Unless otherwise requested in
writing by the Borrower Representative on behalf of Houston Auto and agreed by
Administrative Agent and the Required Lenders, each Inventory Loan B Advance
shall be funded by the Lenders by wire transfer to the Operating Account
described as the “Houston Auto Primary Operating Account” on Section 2.1(c) of
Schedule A hereto pursuant to the wire transfer instructions set forth on
Section 2.1(c) of Schedule A hereto or to another Operating Account if so
requested in writing by Borrower Representative.

          (d) Notwithstanding the foregoing provisions of this Section 2.5 to
the contrary, Administrative Agent has been advised by Houston Auto that it
intends to establish an Operating Account (the “Inventory B Operating Account”)
for the sole purpose of holding funds to be used by Houston Auto to acquire
Automobile Inventory, pay for costs and expenses associated with detailing,
reconditioning and otherwise preparing Automobile Inventory for resale and pay
for costs and expenses relating to the installation of SID/GPS Devices in
Automobile Inventory (each of the foregoing, a “Permitted B Use”). Borrowers
hereby represent, warrant and covenant that they will not use proceeds on
deposit in the Inventory B Operating Account for any purpose other than a
Permitted B Use and will not maintain funds on deposit in the Inventory B
Operating Account in excess of $350,000 in the aggregate at any time. Houston
Auto shall be permitted to request an Inventory Loan B Advance (without regard
to Availability on Eligible Inventory B at such time) of up to $350,000 to the
Inventory B Operating Account so long as (i) all conditions to funding such
Inventory Loan B Advance are

27

--------------------------------------------------------------------------------

satisfied (without regard to Availability on Eligible Inventory B) and (ii) the
Inventory B Operating Account is covered by an Account Control Agreement in
favor of Administrative Agent). Lenders shall fund their pro rata share of such
requested Inventory Loan B Advance to the Inventory B Operating Account (it
being agreed to and understood that the request for an Inventory Loan B Advance
pursuant to this Section 2.5(d) shall not count against the limitation on the
number of Loan A Advance requests that can be made per week set forth in
Sections 2.4(a) and 2.5(a) hereof). On the first Business Day of each week
Borrower Representative shall deliver to Administrative Agent a report in form
and detail reasonably acceptable to Administrative Agent describing the amounts
of all Permitted B Uses funded with proceeds on deposit in the Inventory B
Operating Account during the prior week. If the Borrower Representative, on
behalf of Houston Auto, delivers to Administrative Agent a properly completed
Request for Advance related to funding the Inventory B Operating Account, then,
so long as all conditions set forth in this Agreement relating to the funding of
Inventory Loan B Advances are satisfied before and after giving effect to such
Inventory Loan B Advance, Lenders shall, in accordance with all other terms of
this Agreement relating to the funding of Inventory Loan B Advances, fund to the
Inventory B Operating Account an amount equal to $350,000 less the aggregate
amount of Permitted B Uses for the preceding week.

     Section 2.6. TERM LOAN B.

          (a) Subject to the terms, covenants and conditions hereinafter set
forth, Initial Lender agrees to, on the Closing Date, make a term loan to
Houston Auto in an original principal amount equal to Fifteen Million and No/100
Dollars ($15,000,000.00) (the “Initial Term Loan B”). Amounts of the Term Loan B
which are repaid or prepaid may not be reborrowed.

          (b) The obligation of the Borrowers to repay to a Lender the portion
of the Term Loan B made by such Lender (whether directly or as assignee of
another Lender), together with interest accruing in connection therewith, shall
be evidenced by a Term Note B in substantially the form of Exhibit F-6 attached
hereto and made a part hereof, issued in the principal amount of such Lender’s
portion of the Term Loan B and dated as of the date on which the proceeds of
such portion of the Term Loan B are advanced hereunder to or for the account of
Houston Auto. The amount of principal owing on any Term Note B at any given time
shall be the aggregate amount of the Term Loan B evidenced thereby minus all
payments of principal theretofore received by the Administrative Agent on such
Term Note B. Interest on each Term Note B shall accrue and be due and payable as
provided herein and therein. All outstanding principal and all accrued but
unpaid interest on Term Loan B shall be due and payable on the Maturity Date
applicable to the Term Loan B. Borrowers jointly and severally unconditionally
promise to pay each Term Note B and the outstanding principal balance of the
Term Loan B in full on the Maturity Date applicable to the Term Loan B.

          (c) The Borrower Representative, on behalf of Houston Auto, may
request that Lenders holding portions of the Term Loan B make additional
advances under the Term Loan B in the aggregate amount of up to Two Million Nine
Hundred Seventy-Five Thousand and No/100 Dollars ($2,975,000.00), which advances
shall constitute a portion of the outstanding principal balance of the Term Loan
B for all purposes hereunder and under the other Loan Documents (such additional
advances of the Term Loan B, the “Additional Term Loan B

28

--------------------------------------------------------------------------------

Advances”). Each Lender shall fund its pro rata share (based on such Lender’s
percentage interest of the aggregate outstanding principal balance of the Term
Loan B) of each Additional Term Loan B Advance requested by the Borrower
Representative on behalf of Houston Auto by wire transfer to an Operating
Account designated by Borrower Representative on behalf of Houston Auto pursuant
to the wire transfer instructions set forth on Section 2.1(c) of Schedule A
hereto applicable to such Operating Account (or, with respect to the January 10
Term B Advance (as hereinafter defined), by transfer directly to the seller of
additional Texas Legacy Receivables pursuant to the Subsequent Texas Asset
Purchase Agreement). In addition to the foregoing, requests for Additional Term
Loan B Advances (and Lenders’ obligations to fund same) shall be subject to the
following terms and conditions: (i) no such request shall be made if an Event of
Default under any of Sections 7.1(a), 7.1(b), 7.1(c) (with respect to Section
7.1(c), as a result of a breach of Sections 6.2(a), 6.2(f), 6.2(n) or 6.2(o)
only), 7.1(g), 7.1(h), 7.1(i) or 7.1(n) has occurred and is continuing or would
arise after giving effect to such Additional Term Loan B Advance (and no Lender
shall be obligated to fund an Additional Term Loan B Advance if any such Event
of Default has occurred and is continuing), (ii) Additional Term Loan B Advances
shall only be funded in three (3) draws as follows: (A) up to $1,225,000 to be
funded on January 8, 2008, (B) up to $1,000,000 to be funded in one advance
between January 1, 2008 and January 10, 2008 (such Additional Term Loan B
Advance, the “January 10 Term B Advance”) and (C) up to $750,000 to be funded on
April 16, 2008 and (iii) a request for an Additional Term Loan B Advance shall
be made in writing to Administrative Agent in form and substance reasonably
acceptable to Administrative Agent and must be given so as to be received by the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the second
Business Day prior to the applicable funding date of such proposed Additional
Term Loan B Advance in accordance with the immediately preceding clause (ii).
Any Lender funding an Additional Term Loan B Advance may request a new Term Note
B in order to evidence its funding of such Additional Term Loan B Advance.
Lenders’ commitment to fund Additional Term Loan B Advances hereunder shall
immediately and irrevocably terminate on April 16, 2008 (after giving effect to
any funding of an Additional Term Loan B Advance on such date in accordance with
this Section 2.6(c)) .

          (d) In addition to any other amounts required to be repaid or prepaid
on the Term Loan B pursuant to the terms of this Agreement, Borrowers jointly
and severally unconditionally agree to repay the outstanding principal balance
of the Term Loan B as follows.

          (i) The principal balance of the Initial Term Loan B shall be repaid
in twelve (12) equal monthly installments equal to 1/12 of the Initial Term B
Amortization Balance on May 1, 2010 and again on the first day of each calendar
month thereafter.

          (ii) The principal balance of the Additional Term Loan B Advances, if
any (other than the January 10 Term B Advance), shall be repaid in thirty (30)
equal monthly installments equal to 1/30 of the Additional Term B Amortization
Balance on July 1, 2008 and again on the first day of each calendar month
thereafter.

          (iii) The principal balance of the January 10 Term B Advance shall
repaid as follows: (A) $250,000 on January 10, 2009 and (B) $750,000 on January
10, 2010.

     Section 2.7. INTEREST RATE.

29

--------------------------------------------------------------------------------

          (a) Unless the Default Rate shall apply, the outstanding principal
balance of each Loan shall bear interest at the Applicable Stated Interest Rate
on each day outstanding. If any Lender is ever prevented from charging or
collecting interest at the Applicable Stated Interest Rate on all or a portion
of the Indebtedness because interest at such rate would exceed the Maximum Rate,
then the interest rate applicable to such Indebtedness to such Lender shall be
the Maximum Rate until such Lender has charged and collected the full amount of
interest chargeable and collectable had the Applicable Stated Interest Rate
always been lawfully chargeable and collectible. Accrued but unpaid interest for
each calendar month during the term hereof shall be due and payable, in arrears,
on the fifth (5th) day of the immediately succeeding calendar month.

          (b) The monthly interest due on the principal balance of the Loans
outstanding shall be computed for the actual number of days elapsed during the
month in question on the basis of a year consisting of three hundred sixty (360)
days and shall be calculated by determining the average daily principal balance
outstanding for each day of the month in question. The daily rate shall be equal
to 1/360th times the Applicable Stated Interest Rate (but shall not exceed the
Maximum Rate).

          (c) Notwithstanding anything to the contrary contained herein, (i) the
Term Loan A Stated Rate shall automatically increase by six percent (6%) per
annum on October 1, 2008, (ii) the Term Loan A Stated Rate shall automatically
increase by an additional three percent (3%) per annum on February 1, 2009,
(iii) the Term Loan A Stated Rate shall automatically increase by an additional
three percent (3%) per annum on August 1, 2009, (iv) the Term Loan A Stated Rate
shall automatically increase to an amount equal to twenty-eight percent (28%)
per annum on February 1, 2010 and (v) on each August 1 and February 1
thereafter, commencing August 1, 2010, the Term Loan A Stated Rate shall
automatically increase by an additional three percent (3%) per annum until the
Term Loan is paid in full. All interest that accrues at the Term Loan A Stated
Rate in excess of twelve percent (12%) per annum (exclusive of any increases to
the Term Loan A Stated Rate as a result of interest accruing at the Default
Rate) as a result of the preceding sentence prior to February 1, 2010 (the
“Deferred Term A Loan Interest”) shall be due and payable on February 1, 2010
(and on each regularly scheduled payment dates of interest hereunder
thereafter); provided that Lenders hereby agree that (A) the Term Loan A Stated
Rate shall be twelve percent (12%) per annum during the First Interest Rate A
Increase Period for the period thereof when the outstanding principal balance of
the Term Loan A is less than $7,500,000, (B) the Term Loan A Stated Rate shall
be twelve percent (12%) per annum during the Second Interest Rate A Increase
Period for the period thereof when the outstanding principal balance of the Term
Loan A is less than $4,000,000, and (C) the Term Loan A Stated Rate shall be
twelve percent (12%) per annum during the Third Interest Rate A Increase Period
for the period thereof when the outstanding principal balance of the Term Loan A
is less than $2,000,000.

          (d) Notwithstanding anything to the contrary contained herein, (i) the
Term Loan B Stated Rate shall automatically increase by six percent (6%) per
annum on January 1, 2009, (ii) the Term Loan B Stated Rate shall automatically
increase by an additional three percent (3%) per annum on May 1, 2009, (iii) the
Term Loan B Stated Rate shall automatically increase by an additional three
percent (3%) per annum on November 1, 2009, (iv) the Term Loan B Stated Rate
shall automatically increase to an amount equal to twenty-eight percent

30

--------------------------------------------------------------------------------

(28%) per annum on May 1, 2010 and (v) on each November 1 and May 1 thereafter,
commencing November 1, 2010, the Term Loan B Stated Rate shall automatically
increase by an additional three percent (3%) per annum until the Term Loan B is
paid in full. All interest that accrues at the Term Loan B Stated Rate in excess
of twelve percent (12%) per annum (exclusive of any increases to the Term Loan B
Stated Rate as a result of interest accruing at the Default Rate) as a result of
the preceding sentence prior to May 1, 2010 (the “Deferred Term B Loan
Interest”) shall be due and payable on May 1, 2010 (and on each regularly
scheduled payment dates of interest hereunder thereafter); provided that Lenders
hereby agree that (A) the Term Loan B Stated Rate shall be twelve percent (12%)
per annum during the First Interest Rate B Increase Period for the period
thereof when the outstanding principal balance of the Term Loan B is less than
$7,500,000, (B) the Term Loan B Stated Rate shall be twelve percent (12%) per
annum during the Second Interest Rate B Increase Period for the period thereof
when the outstanding principal balance of the Term Loan B is less than
$4,000,000, and (C) the Term Loan B Stated Rate shall be twelve percent (12%)
per annum during the Third Interest Rate B Increase Period for the period
thereof when the outstanding principal balance of the Term Loan B is less than
$2,000,000.

     Section 2.8. PAYMENTS. All payments on the Indebtedness shall be made by
wire transfer or other method of electronic transfer acceptable to
Administrative Agent and shall be made to:

Banco Popular
Rosemont, Illinois USA
ABA No.: 071924458
For: SWC Carbiz
Account No.: 68043234182

Or such other account as may be designated to Borrower Representative by
Administrative Agent in writing from time to time, and at least two (2) days
prior to such payment being due and payable hereunder (such account, the
“Payment Account”), and all such payments shall be without set-off, deduction,
or counterclaim for the account of the Lender Parties. All payments received
pursuant to this Agreement by wire transfer or other electronic transfer method,
where immediate credit occurs, shall be applied to the Indebtedness on the
Business Day of actual receipt of such payment in the Payment Account by
Administrative Agent’s depository bank; provided, however, for purposes of
calculating the interest due on the outstanding principal balance of the Loans,
such payment is subject to a four (4) Business Day clearance period.

     Section 2.9. PAYMENT DUE ON A NON-BUSINESS DAY. If any payment of the
Indebtedness falls due on a day other than a Business Day, then such due date
shall be extended to the next succeeding Business Day.

     Section 2.10. MANDATORY PAYMENTS. Provided that a Default or Event of
Default has not otherwise occurred and be continuing hereunder, if at any time
(i) the aggregate outstanding amount of the Receivables Loan A advanced
hereunder by Lenders to Initial Borrowers exceeds the maximum amount of the
Receivables Loan A allowed pursuant to Section 2.1(a) (a “Receivables A
Overadvance”), (ii) the aggregate outstanding amount of the Inventory Loan
advanced hereunder by Lenders to Initial Borrowers exceeds the maximum amount of
the

31

--------------------------------------------------------------------------------

Inventory Loan A allowed pursuant to Section 2.2(a) (an “Inventory A
Overadvance”), (iii) the aggregate outstanding amount of the Receivables Loan B
advanced hereunder by Lenders to Houston Auto exceeds the maximum amount of the
Receivables Loan B allowed pursuant to Section 2.4(a) (a “Receivables B
Overadvance”; a Receivables B Overadvance and a Receivables A Overadvance, each
a “Receivables Overadvance”), or (iv) the aggregate outstanding amount of the
Inventory Loan B advanced hereunder by Lenders to Houston Auto exceeds the
maximum amount of the Inventory Loan B allowed pursuant to Section 2.5(a) (an
“Inventory B Overadvance”; a Inventory B Overadvance and an Inventory A
Overadvance, each an “Inventory Overadvance”) Borrowers shall immediately and
without notice, repay to Administrative Agent, for the account of Lenders, an
amount sufficient to eliminate any such excess. In the event an Initial Borrower
sells, transfers, assigns or otherwise disposes of all or any portion of its
Receivables or Automobile Inventory, other than in the ordinary course of
business (subject, at all times, to the restrictions set forth in Section 6.2(c)
of this Agreement), Initial Borrowers shall apply all proceeds of any such sale,
transfer, assignment or other disposition to reduce the outstanding balance of
the Indebtedness (with such proceeds, in the case of a sale of Receivables,
shall be applied first to the Receivables Loan A, and proceeds of the sale of
Automobile Inventory to be applied first to the Inventory Loan A (unless such
Automobile Inventory constitutes Calcott Automobile Inventory, in which case the
proceeds of such sale shall be applied first to the Term Loan A)). In the event
Houston Auto sells, transfers, assigns or otherwise disposes of all or any
portion of its Receivables or Automobile Inventory, other than in the ordinary
course of business (subject, at all times, to the restrictions set forth in
Section 6.2(c) of this Agreement), Houston Auto shall apply all proceeds of any
such sale, transfer, assignment or other disposition to reduce the outstanding
balance of the Indebtedness (with such proceeds, in the case of a sale of
Receivables, shall be applied first to the Receivables Loan B, and proceeds of
the sale of Automobile Inventory to be applied first to the Inventory Loan B
(unless such Automobile Inventory constitutes Texas Legacy Automobile Inventory,
in which case the proceeds of such sale shall be applied first to the Term Loan
B)).

     Section 2.11. TERMINATION OF THE COMMITMENTS; VOLUNTARY PREPAYMENTS.

          (a) Borrowers may, at any time, terminate financing under this
Agreement and prepay the Indebtedness in full (a “Voluntary Termination”) by
providing Administrative Agent and Lenders with written notice (the “Termination
Notice”) at least sixty (60) calendar days prior to the specific date upon which
Borrowers intend to cease financing hereunder and prepay the Indebtedness in
full (the “Termination Date”), and Lenders shall cease making advances under
this Agreement and all Indebtedness shall be immediately due and payable upon
the earlier of the applicable Maturity Date or the Termination Date, as
applicable. In connection with a Voluntary Termination, the Indebtedness owing
and to be paid by Borrowers to Administrative Agent for the account of Lender
Parties on the Termination Date shall include as liquidated damages, and not as
a penalty, the amount of liquidated damages (“Liquidated Damages”) set forth in
Section 2.11 of Schedule A attached hereto. Notwithstanding any other provision
of any Loan Document, no termination of financing under this Agreement shall
affect Lender Parties’ rights or any of the Indebtedness existing as of the
Termination Date, and the provisions of the Loan Documents shall continue to be
fully operative until all Indebtedness (other than indemnity obligations under
the Loan Documents that are not then due and payable or for which any events or
claims that would give rise thereto are not then pending) have been

32

--------------------------------------------------------------------------------

fully performed and indefeasibly paid in cash in full. The Liens granted to
Administrative Agent and Additional Collateral Agent for the benefit of the
Lender Parties under the Loan Documents and the financing statements filed
pursuant thereto and the rights and powers of Administrative Agent, Additional
Collateral Agent and Lenders thereunder shall continue in full force and effect
until (a) all of the Indebtedness (other than indemnity obligations under the
Loan Documents that are not then due and payable or for which any events or
claims that would give rise thereto are not then pending) has been fully
performed and indefeasibly paid in full in cash, and (b) this Agreement and the
financing commitments under this Agreement have been terminated, as provided
herein. Administrative Agent hereby agrees to give Borrower written confirmation
of the amount of the Indebtedness (presuming no further Loan Advances prior to
the Termination Date) in a timely fashion following receipt of a Termination
Notice.

          (b) Borrowers may from time to time, with at least two (2) Business
Days prior written notice to Administrative Agent by the Borrower
Representative, prepay a portion of the outstanding principal amount of any Loan
designated by the Borrower Representative; provided that any such prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of $25,000
(or such lesser amount as may be the remaining outstanding principal balance of
such Loan), and provided further, that any such prepayment received upon the
occurrence and during the continuance of a Default or Event of Default may be
applied to the Indebtedness at the discretion of Administrative Agent in
accordance with Section 2.14 hereof.

     Section 2.12. MAXIMUM INTEREST; CONTROLLING AGREEMENT.

          (a) The contracted for rate of interest of each Loan, without
limitation, shall consist of the following: (i) the Applicable Stated Interest
Rate, calculated and applied to the principal balance of the applicable Note in
accordance with the provisions of the applicable Note and this Agreement; (ii)
additional interest charged when the Default Rate is charged pursuant to the
terms hereof, calculated and applied to the amounts due under the applicable
Note in accordance with the provisions of the applicable Note and this
Agreement; and (iii) all Additional Sums, if any. Borrowers agree to pay an
effective contracted for rate of interest which is the sum of the
above-referenced elements.

          (b) All fees, charges, goods, things in action or any other sums or
things of value (other than amounts described in the immediately previous
paragraph), paid or payable by Borrowers (collectively, the “Additional Sums”),
whether pursuant to the Notes, this Agreement or any other documents or
instruments in any way pertaining to this lending transaction, or otherwise with
respect to this lending transaction, that under any applicable Law may be deemed
to be interest with respect to this lending transaction, for the purpose of any
applicable Law that may limit the maximum amount of interest to be charged with
respect to this lending transaction, shall be payable by Borrowers as, and shall
be deemed to be, additional interest and for such purposes only, the agreed upon
and “contracted for rate of interest” of this lending transaction shall be
deemed to be increased by the rate of interest resulting from the inclusion of
the Additional Sums.

          (c) It is the intent of the parties to comply with Applicable Usury
Law. Accordingly, it is agreed that notwithstanding any provisions to the
contrary in the Loan Documents, or in any of the documents securing payment
hereof or otherwise relating hereto, in

33

--------------------------------------------------------------------------------

no event shall the Loan Documents or such other documents require the payment or
permit the collection of interest in excess of the Maximum Rate permitted by
Applicable Usury Law. In the event (i) any such excess of interest otherwise
would be contracted for, charged or received from Borrowers or otherwise in
connection with the Loans or other Indebtedness, or (ii) the Maturity Date is
accelerated in whole or in part, or (iii) all or part of the principal or
interest of the Loans shall be prepaid, so that under any of such circumstances
the amount of interest contracted for, charged or received in connection with
the Loans, would exceed the Maximum Rate permitted by Applicable Usury Law, then
in any such event (1) the provisions of this paragraph shall govern and control,
(2) neither any Borrower, any Guarantor nor any other Person now or hereafter
liable for the payment of any Indebtedness will be obligated to pay the amount
of such interest to the extent that it is in excess of the Maximum Rate, (3) any
such excess which may have been collected shall be either applied as a credit
against the then unpaid principal amount of the Indebtedness or refunded to
Borrowers, at Lenders' option, and (4) the effective rate of interest will be
automatically reduced to the Maximum Rate. It is further agreed, without
limiting the generality of the foregoing, that to the extent permitted by
Applicable Usury Law, (i) all calculations of interest which are made for the
purpose of determining whether such rate would exceed the Maximum Rate shall be
made by amortizing, prorating, allocating and spreading during the period of the
full stated term of the Loans, all interest at any time contracted for, charged
or received from Borrowers or otherwise in connection with the Loans; and (ii)
in the event that the effective rate of interest on the Loans should at any time
exceed the Maximum Rate, such excess interest that would otherwise have been
collected had there been no ceiling imposed by Applicable Usury Law shall be
paid to Administrative Agent, for the benefit of the Lender Parties, from time
to time, if and when the effective interest rate on the Loans otherwise falls
below the Maximum Rate, to the extent that interest paid to the date of
calculation does not exceed the Maximum Rate, until the entire amount of
interest which would have otherwise been collected had there been no ceiling
imposed by Applicable Usury Law has been paid in full. Borrowers further agree
that should the Maximum Rate be increased at any time hereafter because of a
change in the Law, then to the extent not prohibited by Applicable Usury Law,
such increases shall apply to all Indebtedness evidenced hereby regardless of
when incurred; but, again to the extent not prohibited by Applicable Usury Law,
should the Maximum Rate be decreased because of a change in the Law, such
decreases shall not apply to the Indebtedness evidenced hereby regardless of
when incurred.

     Section 2.13. INTEREST AFTER DEFAULT. Upon the occurrence and during the
continuation of an Event of Default, and without notice or demand to Borrowers,
Borrowers shall pay interest on the daily outstanding balance of the Loans at a
rate per annum which is six percent (6%) in excess of the Applicable Stated
Interest Rate (the “Default Rate”); provided, however, the Default Rate shall
never exceed the Maximum Rate.

     Section 2.14. APPLICATION OF PAYMENTS.

          (a) The amount of all payments to or amounts received by
Administrative Agent consisting of the proceeds of Receivables of the Initial
Borrowers (including proceeds in respect of Eligible Receivables A and payments
received in the Collection Accounts pursuant to Section 3.9 hereof) shall be
applied to the extent applicable under this Agreement:

34

--------------------------------------------------------------------------------

          (i) first, to any fees and expenses due to Lender Parties hereunder;

          (ii) then, to any fees and expenses (including, without limitation,
any legal fees and expenses) of any of the Custodians;

          (iii) then, to any fees and expenses (including, without limitation,
any legal fees and expenses) of any third party back-up servicer (if applicable)
of the Receivables;

          (iv) then, to accrued and unpaid interest on the Loan A Advances
through the date of such payment (other than interest accrued on account of the
Term Loan A), including any interest calculated at the Default Rate in
accordance with Section 2.11 hereof;

          (v) then, to the unpaid principal balance of the Receivables Loan A
and the Inventory Loan A, as applicable, in an amount sufficient to cure any
Receivables A Overadvance or Inventory A Overadvance;

          (vi) then, to the unpaid principal balance of the Receivables Loan A;

          (vii) then, to the unpaid principal balance of the Inventory Loan A;

          (viii) then, to accrued and unpaid interest on account of the Term
Loan A (but not accrued and unpaid Deferred Term Loan A Interest until after
January 31, 2010);

          (ix) then, if on or after May 1, 2010, to all or any portion of the
Term Loan A which is due and unpaid or past-due; and

          (x) then, to accrued and unpaid interest on the Loan B Advances
through the date of such payment (other than interest accrued on account of the
Term Loan B), including any interest calculated at the Default Rate in
accordance with Section 2.11 hereof;

          (xi) then, to the unpaid principal balance of the Receivables Loan B
and the Inventory Loan B, as applicable, in an amount sufficient to cure any
Receivables B Overadvance or Inventory B Overadvance;

          (xii) then, to the unpaid principal balance of the Receivables Loan B;

          (xiii) then, to the unpaid principal balance of the Inventory Loan B;

35

--------------------------------------------------------------------------------

          (xiv) then, to accrued and unpaid interest on account of the Term Loan
B (first to the Initial Term Loan B and then to the Additional Term Loan B
Advances) but not accrued and unpaid Deferred Term Loan Interest until after
January 31, 2010;

          (xv) then, if on or after May 1, 2010, to all or any portion of the
Term Loan B which is due and unpaid or past-due; and

          (xvi) last, so long as no Default or Event of Default shall have
occurred and be continuing, the remaining balance, if any, shall be transferred
to the Operating Account for the benefit of the Borrowers;

provided, however, that if such Receivables are on account of Calcott
Receivables or such Receivables (or any other proceeds) arise from the sale of
Calcott Automobile Inventory (whether or not in the ordinary course of
business), the proceeds of such Receivables (and any other proceeds from such
sale of Calcott Automobile Inventory) shall be applied to the Indebtedness in
the following order of priority: first pursuant to clause (i) above, then
pursuant to clause (ii) above, then pursuant to clause (iii) above, then
pursuant to clause (viii) above, then to the outstanding principal balance of
the Term Loan A (applied to the remaining scheduled installments thereof in
inverse order of maturity if such application is made on or after May 1, 2010),
then in the order otherwise set forth above; provided, further, that upon the
occurrence and during the continuance of an Event of Default, any and all
proceeds of Receivables shall be applied to the Indebtedness in such order of
priority as Administrative Agent in its sole discretion may determine.

          (b) The amount of all payments to or amounts received by
Administrative Agent consisting of the proceeds of Receivables of Houston Auto
(including proceeds in respect of Eligible Receivables B and payments received
in the Collection Accounts pursuant to Section 3.9 hereof) shall be applied to
the extent applicable under this Agreement:

          (i) first, to any fees and expenses due to Lender Parties hereunder;

          (ii) then, to any fees and expenses (including, without limitation,
any legal fees and expenses) of any of the Custodians;

          (iii) then, to any fees and expenses (including, without limitation,
any legal fees and expenses) of any third party back-up servicer (if applicable)
of the Receivables;

          (iv) then, to accrued and unpaid interest on the Loan B Advances
through the date of such payment (other than interest accrued on account of the
Term Loan B), including any interest calculated at the Default Rate in
accordance with Section 2.11 hereof;

          (v) then, to the unpaid principal balance of the Receivables Loan B
and the Inventory Loan B, as applicable, in an amount sufficient to cure any
Receivables B Overadvance or Inventory B Overadvance;

36

--------------------------------------------------------------------------------

          (vi) then, to the unpaid principal balance of the Receivables Loan B;

          (vii) then, to the unpaid principal balance of the Inventory Loan B;

          (viii) then, to accrued and unpaid interest on account of the Term
Loan B (first to the Initial Term Loan B and then to the Additional Term Loan B
Advances), but not accrued and unpaid Deferred Term Loan B Interest until after
April 30, 2010);

          (ix) then, to all or any portion of the Term Loan B which is due and
unpaid or past-due; and

          (x) then, to accrued and unpaid interest on the Loan A Advances
through the date of such payment (other than interest accrued on account of the
Term Loan A), including any interest calculated at the Default Rate in
accordance with Section 2.11 hereof;

          (xi) then, to the unpaid principal balance of the Receivables Loan A
and the Inventory Loan A, as applicable, in an amount sufficient to cure any
Receivables A Overadvance or Inventory A Overadvance;

          (xii) then, to the unpaid principal balance of the Receivables Loan A;

          (xiii) then, to the unpaid principal balance of the Inventory Loan A;

          (xiv) then, to accrued and unpaid interest on account of the Term Loan
A (but not accrued and unpaid Deferred Term Loan Interest until after April 30,
2010);

          (xv) then, if on or after May 1, 2010, to all or any portion of the
Term Loan A which is due and unpaid or past-due; and

          (xvi) last, so long as no Default or Event of Default shall have
occurred and be continuing, the remaining balance, if any, shall be transferred
to the Operating Account for the benefit of the Borrowers;

provided, however, that if such Receivables are on account of Texas Legacy
Receivables, or such Receivables (or any other proceeds) arise from the sale of
Texas Legacy Automobile Inventory (whether or not in the ordinary course of
business), the proceeds of such Receivables (and any other proceeds from such
sale of Texas Legacy Automobile Inventory) shall be applied to the Indebtedness
in the following order of priority: first pursuant to clause (i) above, then
pursuant to clause (ii) above, then pursuant to clause (iii) above, then
pursuant to clause (viii) above, then to the outstanding principal balance of
the Term Loan B (applied to the remaining scheduled installments thereof in
inverse order of maturity if such application is made on or after

37

--------------------------------------------------------------------------------

December 31, 2009), then in the order otherwise set forth above; provided,
further, that upon the occurrence and during the continuance of an Event of
Default, any and all proceeds of Receivables shall be applied to the
Indebtedness in such order of priority as Administrative Agent in its sole
discretion may determine.

          (c) In calculating interest and applying payments as set forth in
clauses (a) and (b) above; (i) interest shall be calculated and collected
through the date a payment is actually applied thereto under the terms of this
Agreement; (ii) interest on the outstanding balance shall be charged during any
grace period permitted hereunder; (iii) on the sixth (6th) day of each calendar
month, at Administrative Agent’s option, all accrued and unpaid interest and
other charges provided for hereunder as of the last day of the preceding
calendar month shall be added to the principal balance of the applicable Loans;
and (iv) to the extent that any Borrower, any other Related Party, JV Partner or
a Validity Guarantor makes a payment or any Lender Party receives any payment or
proceeds of the Collateral for Borrowers’ benefit that is subsequently
invalidated, set aside or required to be repaid to any other Person, then, to
such extent, the obligations intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by such Lender
Party and the outstanding balance of the Indebtedness may be adjusted as
Administrative Agent, in its sole discretion, deems appropriate under the
circumstances.

     Section 2.15. FEES. The Borrowers shall pay to the Administrative Agent,
for the account of Initial Lender, the commitment fee (the “Commitment Fee”) as
set forth in Section 2.15 of Schedule A attached hereto, which Commitment Fee
shall be fully earned and due and payable on the date set forth in Section 2.15
of Schedule A.

     Section 2.16. CAPITAL REIMBURSEMENT. If either (a) the introduction or
implementation after the date hereof of or the compliance with or any change
after the date hereof in or in the interpretation of any Law regarding capital
adequacy, or (b) the introduction or implementation after the date hereof of or
the compliance with any request, directive or guideline issued after the date
hereof from any central bank or other governmental authority (whether or not
having the force of Law) regarding capital requirements has or would have the
effect of reducing the rate of return on any Lender’s capital, or on the capital
of any corporation controlling such Lender, as a consequence of the Loans made
by such Lender, to a level below that which such Lender or such corporation
could have achieved but for such change (taking into consideration such Lender’s
policies and the policies of any such corporation with respect to capital
adequacy), then from time to time Borrowers will pay to such Lender, within ten
(10) Business Days of demand therefore by such Lender, such additional amount or
amounts as will compensate such Lender for such reduction. In determining such
amount or amounts, a Lender may use any reasonable averaging or attribution
methods. Any such demand by a Lender shall include a brief summary description,
in reasonable detail, of the basis for such demand.

     Section 2.17. [Reserved].

     Section 2.18. TAXES. All payments of principal and interest on the Loans
and all other amounts payable hereunder shall be made free and clear of and
without deduction for any present or future income, excise, stamp, documentary,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including

38

--------------------------------------------------------------------------------

interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by a Lender Party’s net income by the jurisdiction under
which such Lender Party is organized or conducts business (other than solely as
the result of entering into any of the Loan Documents or taking any action
thereunder) (all non-excluded items being called “Taxes”). If any withholding or
deduction from any payment to be made by a Borrower hereunder is required in
respect of any Taxes pursuant to any applicable Law, then Borrowers will: (i)
pay directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to Administrative Agent an official
receipt or other documentation reasonably satisfactory to Administrative Agent
evidencing such payment to such authority; and (iii) pay to Administrative Agent
for the account of the Lender Parties such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender Parties
will equal the full amount the Lender Parties would have received had no such
withholding or deduction been required. If any Taxes are directly asserted
against any Lender Party with respect to any payment received by such Lender
Party hereunder, such Lender Party may pay such Taxes and Borrowers will
promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Lender
Party after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Lender Party would have received had such
Taxes not been asserted so long as such amounts have accrued on or after the day
which is two hundred seventy (270) days prior to the date on which such Lender
Party first made demand therefor. If Borrowers fail to pay any Taxes when due to
the appropriate taxing authority or fails to remit to Administrative Agent, for
the account of the respective Lender Parties, the required receipts or other
required documentary evidence, Borrowers shall indemnify the Lender Parties for
any incremental Taxes, interest or penalties that may become payable by any
Lender Party as a result of any such failure.

     Section 2.19. COMMITMENT INCREASES.

          (a) Subject to the terms of this Section 2.19(a), the Borrowers shall
have the option to increase (i) the “Amount of Receivables Credit Line B” from
$15,000,000 as in effect on the Closing Date to $30,000,000 and (ii) the “Amount
of Inventory Credit Line B” from $2,000,000 as in effect on the Closing Date to
$2,500,000 (together, the “Second Tranche Commitment Increase”). At any time
from the Closing Date to the Maturity Date of the Inventory Loan B, the
Borrowers may request the Second Tranche Commitment Increase by delivering to
Administrative Agent (i) a written request by each Borrower to effect the Second
Tranche Commitment Increase, which written notice shall be in form and substance
reasonably satisfactory to Administrative Agent and (ii) such other supporting
documentation as Administrative Agent shall require. The effectiveness of the
Second Tranche Commitment Increase shall be subject to following conditions
precedent: (A) Administrative Agent’s receipt of the written request referenced
in the immediately preceding sentence, (B) the Borrowers’ receipt of written
approval of the Second Tranche Commitment Increase by Administrative Agent (such
approval to be given in Administrative Agent’s sole discretion), (C) the
Borrowers shall be in compliance with the financial covenants set forth in
Section 6.9 hereof on a pro forma basis after giving effect to such Second
Tranche Commitment Increase and (D) unless otherwise waived by Administrative
Agent and each Lender, no Default or Event of Default shall have occurred and be
continuing. Following the Second Tranche Effective Date, the “Amount of
Receivables Credit Line B” shall be deemed to be $30,000,000 and the “Amount of
Inventory Credit Line B” shall be deemed to be $2,500,000, in each case, for all
purposes hereunder.

39

--------------------------------------------------------------------------------

          (b) Subject to the terms of this Section 2.19(b), the Borrowers shall
have the option to increase (i) the “Amount of Receivables Credit Line B” from
$30,000,000 as in effect on the Second Tranche Effective Date to $45,000,000 and
(ii) the “Amount of Inventory Credit Line B” from $2,500,000 as in effect on the
Second Tranche Effective Date to $3,000,000 (together, the “Third Tranche
Commitment Increase”). At any time from the Second Tranche Effective Date to the
Maturity Date of the Inventory Loan B, the Borrowers may request the Third
Tranche Commitment Increase by delivering to Administrative Agent (i) a written
request by each Borrower to effect the Third Tranche Commitment Increase, which
written notice shall be in form and substance reasonably satisfactory to
Administrative Agent and (ii) such other supporting documentation as
Administrative Agent shall require. The effectiveness of the Third Tranche
Commitment Increase shall be subject to following conditions precedent: (A)
Administrative Agent’s receipt of the written request referenced in the
immediately preceding sentence, (B) the Borrowers’ receipt of written approval
of the Third Tranche Commitment Increase by Administrative Agent (such approval
to be given in Administrative Agent’s sole discretion), (C) the Borrowers shall
be in compliance with the financial covenants set forth in Section 6.9 hereof on
a pro forma basis after giving effect to such Third Tranche Commitment Increase
and (D) unless otherwise waived by Administrative Agent and each Lender, no
Default or Event of Default shall have occurred and be continuing. Following the
Third Tranche Effective Date, the “Amount of Receivables Credit Line B” shall be
deemed to be $45,000,000 and the “Amount of Inventory Credit Line B” shall be
deemed to be $3,000,000, in each case, for all purposes hereunder.

          (c) Subject to the terms of this Section 2.19(c), the Borrowers shall
have the option to increase (i) the “Amount of Receivables Credit Line B” from
$45,000,000 as in effect on the Third Tranche Effective Date to $60,000,000 and
(ii) the “Amount of Inventory Credit Line B” from $3,000,000 as in effect on the
Third Tranche Effective Date to $4,000,000 (together, the “Fourth Tranche
Commitment Increase”). At any time from the Third Tranche Effective Date to the
Maturity Date of the Inventory Loan B, the Borrowers may request the Fourth
Tranche Commitment Increase by delivering to Administrative Agent (i) a written
request by each Borrower to effect the Fourth Tranche Commitment Increase, which
written notice shall be in form and substance reasonably satisfactory to
Administrative Agent and (ii) such other supporting documentation as
Administrative Agent shall require. The effectiveness of the Fourth Tranche
Commitment Increase shall be subject to following conditions precedent: (A)
Administrative Agent’s receipt of the written request referenced in the
immediately preceding sentence, (B) the Borrowers’ receipt of written approval
of the Fourth Tranche Commitment Increase by Administrative Agent (such approval
to be given in Administrative Agent’s sole discretion), (C) the Borrowers shall
be in compliance with the financial covenants set forth in Section 6.9 hereof on
a pro forma basis after giving effect to such Fourth Tranche Commitment Increase
and (D) unless otherwise waived by Administrative Agent and each Lender, no
Default or Event of Default shall have occurred and be continuing. Following the
Fourth Tranche Effective Date, the “Amount of Receivables Credit Line B” shall
be deemed to be $60,000,000 and the “Amount of Inventory Credit Line B” shall be
deemed to be $4,000,000, in each case, for all purposes hereunder.

40

--------------------------------------------------------------------------------

ARTICLE 3
SECURITY

     Section 3.1. SECURITY INTEREST. To secure the prompt payment to Lender
Parties of the Indebtedness, any and all other obligations owed by Borrowers to
Lender Parties, and the all obligations of the Borrowers to AGM, LLC pursuant to
the Texas Asset Purchase Agreement and the Agreement to Operate, whether now
existing or hereinafter arising, each Borrower hereby irrevocably grants to
Administrative Agent and Additional Collateral Agent, in each case for the
benefit of the Lender Parties, a first and continuing security interest in all
of the following property, whether now owned or existing or hereafter acquired,
of such Borrower: all assets of such Borrower, including all Accounts,
Automobile Inventory, chattel paper, commercial tort claims set forth on Section
3.1 to Schedule A hereto, deposit accounts and other bank accounts wherever
maintained and established (and all funds at any time paid, deposited, credited
or held in such accounts), documents, equipment, fixtures, general intangibles,
goods, instruments, inventory, investment property, letter-of-credit rights,
software (for purposes of this definition of Collateral only, “software” shall
have the meaning provided in Article 9 of the UCC), supporting obligations,
contract rights and all books and records related to the foregoing and all
proceeds (including, without limitation, “proceeds” as defined in Article 9 of
the UCC) of any of the foregoing, including without limitation interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for or on
account of the sale or other disposition of any or all of the foregoing, and all
additions and accessions to any of the foregoing (the foregoing, together with
any other asset in which a Borrower or other Person shall grant a security
interest to Administrative Agent and/or Additional Collateral Agent, for the
benefit of the Lender Parties, to secure the Indebtedness, collectively, the
“Collateral”). Without limiting the foregoing, the Collateral shall include,
without limitation, the following:

          (a) All right, title and interest of the Borrowers in and to the
Receivables and the underlying Consumer Loan Documents related thereto;

          (b) All right, title and interest of the Borrowers in and to all other
property whether now or hereafter owned, acquired or held by the Borrowers which
secure (or constitute collateral for) any of the Receivables and Consumer Loan
Documents or other instruments or agreements which evidence any of the
Receivables, including without limitation, all right, title and interest in and
to all financing statements perfecting such security interests in any of the
foregoing;

          (c) All right, title and interest of the Borrowers in and to all
guaranties and other instruments by which any Person guarantees the payment or
performance of the Receivables;

          (d) All right, title and interest of the Borrowers in and to all
insurance policies pertaining to or obtained by any Account Debtor or the
Borrowers in connection with, or arising out of, any Consumer Loan Document;

          (e) All right, title and interest of the Borrowers in and to all
commitments and other agreements to purchase any Receivables;

41

--------------------------------------------------------------------------------

          (f) All right, title and interest of the Borrowers in and to all
collections on, and proceeds of or from, any and all of the foregoing;

          (g) All files, surveys, certificates, correspondence, appraisals,
computer programs, software, tapes, discs, cards, accounting records, and other
records, information, and data of the Borrowers relating to the Receivables
(including all information, data, programs, tapes, discs and cards necessary to
administer and service such Receivables);

          (h) All contract rights, accounts, rights to payment of money, and
general intangibles, relating to such documents and contracts described in (a)
through (g) above and as to all such Collateral described in (a) through this
subparagraph (h) whether now existing or hereafter at any time acquired or
arising;

          (i) Borrowers’ now existing or hereafter arising rights to service,
administer and/or collect on the Receivables and all rights to the payment of
money on account of such servicing, administration and/or collection activities;

          (j) All monies, securities and property, now or hereafter held,
received by, entrusted to, or in the possession or under the control of the
Administrative Agent, for the benefit of the Lender Parties, or a bailee of the
Administrative Agent, for the benefit of the Lender Parties, and all investment
property now or hereafter owned by Borrowers;

          (k) All accessions to, substitutions for and all replacements,
products and proceeds of the foregoing, including, without limitation, proceeds
of insurance policies (including but not limited to claims paid and premium
refunds); and

          (l) All books and records (including, without limitation, customer
lists, credit files, tapes, ledger cards, computer software and hardware,
electronic data processing software, computer printouts and other computer
materials and records) of Borrowers evidencing or containing information
regarding any of the foregoing.

The Borrowers will supplement this Agreement from time to time at Administrative
Agent’s request to grant the Administrative Agent, for the benefit of the Lender
Parties, a security interest in all commercial tort claims that the Borrowers
may at any time have against any Person. The parties hereto hereby acknowledge
and agree that the Administrative Agent and the Additional Collateral Agent are
both beneficiaries of the grants of liens and security interests hereunder and
that such liens and security interests may be perfected by Administrative Agent,
Additional Collateral Agent or both, and in any event regardless of the manner
of perfection and regardless whether such liens or security interests are
granted to or perfected by Administrative Agent, Additional Collateral Agent or
both, such liens and security interests shall constitute first priority
perfected liens and security interests securing all of the Indebtedness.

     Section 3.2. COLLATERAL ASSIGNMENT OF CONSUMER LOAN DOCUMENTS AND AUTO
TITLE. Each Borrower hereby collaterally assigns to the Administrative Agent and
Additional Collateral Agent, in each case for the benefit of the Lender Parties,
all of such Borrower’s right and title to and interest in, to and under (but not
any obligations under) the Consumer Loan Documents and each Auto Title related
to each Receivable and all other agreements, documents and instruments related
to any of the foregoing

42

--------------------------------------------------------------------------------

(collectively, the “Assigned Documents”). Each Borrower confirms and agrees that
the Administrative Agent and Additional Collateral Agent (or any designee
thereof), following an Event of Default, shall, at its option, have the sole
right to enforce such Borrower’s rights and remedies under each Assigned
Document, but without any obligation on the part of the Administrative Agent,
the other Lender Parties or any of their respective affiliates to perform any of
the obligations of Borrower under any such Assigned Document.

     Section 3.3. FINANCING STATEMENTS AND FURTHER ASSURANCES.

          (a) Each Borrower hereby authorizes Administrative Agent and
Additional Collateral Agent to file UCC-1 Financing Statements with respect to
the Collateral, and any amendments or continuations relating thereto, which
UCC-1 Financing Statements may describe the Collateral as “all present and
future assets of the Debtor” or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code. Borrowers shall not allow any
financing statement or notice of assignment of any Receivables, other than those
filed in favor of Administrative Agent or Additional Collateral Agent, the
Trafalgar Subordinated Lender(s) and the holders of Liens permitted pursuant to
Section 6.2(a) hereof, to be on file in any public office covering any
Collateral, proceeds thereof or other matters subject to the security interest
granted to Administrative Agent and Additional Collateral Agent (for the benefit
of the Lender Parties).

          (b) Borrowers hereby agree to deliver to Administrative Agent, at such
places as Administrative Agent may reasonably designate, (i) schedules executed
by Borrowers, listing the Receivables and fully and correctly specifying in
adequate detail the aggregate unmatured unpaid face amount of each Receivable
and the amount of the deferred installments thereof falling due each month and
(ii) schedules executed by the Borrowers, listing the Automobile Inventory and
specifying in adequate detail each Borrower’s cost basis and current NADA trade
in value with respect thereto. These schedules shall be in form and tenor
satisfactory to or supplied by Administrative Agent. All schedules delivered and
Collateral pledged to Administrative Agent and Additional Collateral Agent, for
the benefit of the Lender Parties, shall be assigned to Administrative Agent and
Additional Collateral Agent, for the benefit of the Lender Parties.

          (c) Each Borrower shall, from time to time, at its expense, promptly
execute and deliver all further instruments, documents and notices and take all
further action that may be necessary, or that Administrative Agent may
reasonably request in order to create, perfect and protect the Liens of
Administrative Agent and Additional Collateral Agent in the Collateral, or to
enable Administrative Agent or Additional Collateral Agent to exercise and
enforce its rights and remedies hereunder or under any other Loan Document with
respect to any Collateral, including, without limitation, (i) entering into
deposit account control agreements, securities account control agreements,
intellectual property security agreements, collateral assignments of lease,
equity pledge agreements (including irrevocable proxies and assignments separate
from certificate) and assignments separate from certificate, in each case in
form and substance reasonably satisfactory to Administrative Agent, (ii)
delivering to Administrative Agent or Additional Collateral Agent, all original
instruments, certificated securities and other assets, perfection of a Lien with
respect to which may be perfected by possession under applicable law, together
with any assignments separate from certificates and allonges ancillary thereto
and (iii)

43

--------------------------------------------------------------------------------

providing Administrative Agent or Additional Collateral Agent with “control” (as
such term is defined in any applicable uniform commercial code) over any
Collateral, a Lien with respect to which may be perfected by “control”, pursuant
to documentation in form and substance reasonably satisfactory to Administrative
Agent.

     Section 3.4. DELIVERY OF RECEIVABLES; INSTRUMENTS, DOCUMENTS, ETC.

          (a) Each Borrower hereby agrees to deliver to the applicable Custodian
(i) the original Consumer Loan Documents evidencing each Receivable, and the
executed application for title within five (5) Business Days after such Consumer
Loan Documents are executed and delivered to such Borrower by the applicable
Account Debtor and the Receivable is created, (ii) the original Auto Title
within five (5) Business Days after issuance by the applicable state to such
Borrower reflecting such Borrower, Additional Collateral Agent and
Administrative Agent as lien holder on the vehicle securing such Receivable
(with respect to listing Additional Collateral Agent and Administrative Agent as
lien holder, only with respect to Receivables arising after the Restatement
Closing Date (or the date hereof with respect to Receivables of Houston Auto),
and (iii) if an original Auto Title has not yet been issued by the applicable
state reflecting such Borrower, Additional Collateral Agent and Administrative
Agent as lien holder, any applicable, “Title Guaranties,” “Title Applications”
or “Title Application Receipts” (as such terms are defined in the Existing
Carbiz Custodian Agreement) within five (5) Business Days after such Borrower’s
receipt of same, each in accordance with the applicable Custodian Agreement. All
Receivables shall, regardless of their location, be deemed to be under
Administrative Agent’s and Additional Collateral Agent’s (for the benefit of
itself and the Lender Parties) dominion and control (with files so labeled) and
deemed to be in Administrative Agent’s and Additional Collateral Agent’s (for
the benefit of itself and the Lender Parties’) possession. For purposes of this
Section 3.4(a) the term “applicable Custodian” shall mean the Custodian under
the Existing Carbiz Custodian Agreement unless (i) the applicable Receivable
(and related Consumer Loan Documents) was acquired by Carbiz AQ pursuant to the
Calcott Asset Purchase Agreement or arises (whether now or in the future) from a
transaction involving Calcott Automobile Inventory, in which case the term
“applicable Custodian” shall mean the Custodian under the Carbiz AQ Custodian
Agreement or (ii) the applicable Receivable (and related Consumer Loan
Documents) was acquired by Houston Auto pursuant to the Texas Asset Purchase
Agreement, the Subsequent Texas Asset Purchase Agreement or arises (whether now
or in the future) from a transaction involving Texas Legacy Automobile
Inventory, in which case the term “applicable Custodian” shall mean the
Custodian under the Texas Legacy Custodian Agreement.

          (b) Each Borrower hereby agrees to deliver to the applicable Custodian
(or cause to be delivered to the applicable Custodian), within five (5) Business
Day’s of such Borrower’s acquisition of such Automobile Inventory, (i) the
original Auto Title evidencing each such item of Automobile Inventory reflecting
Additional Collateral Agent and Administrative Agent as lien holder of record
(with respect to listing Additional Collateral Agent and Administrative Agent as
lien holder, only with respect to Automobile Inventory acquired after the
Restatement Effective Date (or the date hereof with respect to Automobile
Inventory acquired by Houston Auto), or (ii) if an original Auto Title has not
yet been issued by the applicable state, any applicable, “Title Guaranties,”
“Title Applications” or “Title Receipts” (as

44

--------------------------------------------------------------------------------

such terms are defined in the Existing Carbiz Custodian Agreement) obtained in
connection with the acquisition of such Automobile Inventory, in each case, in
accordance with the applicable Custodian Agreement. For purposes of this Section
3.4(b) the term “applicable Custodian” shall mean the Custodian under the
Existing Carbiz Custodian Agreement except with respect to (i) Calcott
Automobile Inventory (whenever acquired or reacquired by a Borrower), in which
case the “applicable Custodian” shall be the Custodian under the Carbiz AQ
Custodian Agreement or (ii) Texas Legacy Automobile Inventory (whenever acquired
or reacquired by a Borrower), in which case the “applicable Custodian” shall be
the Custodian under the Texas Legacy Custodian Agreement.

          (c) Each Borrower shall deliver and pledge to the Administrative
Agent, Additional Collateral Agent or any of their agents any and all other
Instruments, negotiable Documents, Chattel Paper and certificated securities
(that are not Consumer Loan Documents) duly endorsed and/or accompanied by such
instruments of assignment and transfer executed by such Borrower, in such form
and substance as the Administrative Agent may reasonably request, including the
updated report of subsequent Title submitted to replace the executed application
for Title.

     Section 3.5. FAILURE TO DELIVER. Failure to deliver physical possession of
any instruments, documents or writings in respect of any Receivable to
Administrative Agent or Additional Collateral Agent (including the applicable
Custodian, as custodian and bailee for the Administrative Agent and Additional
Collateral Agent) shall not invalidate Administrative Agent's or Additional
Collateral Agent’s security interest, for the benefit of the Lender Parties,
therein. To the extent that possession may be required by applicable law for the
perfection of Administrative Agent's and Additional Collateral Agent’s (for the
benefit of the Lender Parties) security interest, the original chattel paper and
instruments representing the Receivables so held by a Borrower shall be deemed
to be held by Administrative Agent and Additional Collateral Agent, although
kept by such Borrower as the custodial agent of Administrative Agent, Additional
Collateral Agent and the Lender Parties.

     Section 3.6. NOTICE OF SECURITY INTEREST AND COLLATERAL ASSIGNMENT. All
contracts, documents or instruments representing or evidencing a Receivable
shall contain (by way of stamp or other method reasonably satisfactory to
Administrative Agent) the following language: “THIS DOCUMENT IS SUBJECT TO A
SECURITY INTEREST IN FAVOR OF, AND PLEDGED AS COLLATERAL TO SWC SERVICES LLC, AS
ADMINISTRATIVE AGENT, AND AGM, LLC, AS ADDITIONAL COLLATERAL AGENT, FOR THE
BENEFIT OF THEMSELVES AND CERTAIN LENDERS. THE CREATION OF ANY SUBSEQUENT
SECURITY INTEREST IN THIS DOCUMENT VIOLATES THE RIGHTS OF THE ADMINISTRATIVE
AGENT, ADDITIONAL COLLATERAL AGENT AND LENDERS.”

     Section 3.7. RECORDS AND INSPECTIONS. Related Parties shall at all times
keep complete and accurate records pertaining to the Collateral, which records
shall be current on a daily basis and located only at the locations set forth in
Section 3.7 of Schedule A attached hereto. Administrative Agent and Additional
Collateral Agent, by or through any of their officers, agents, employees,
attorneys or accountants, shall have the right to enter any such locations, at
any reasonable time or times during regular business hours, for so long as

45

--------------------------------------------------------------------------------

Administrative Agent or Additional Collateral Agent may desire, to inspect the
Collateral and to inspect, audit and make extractions or copies from the books,
records, journals, orders, receipts, correspondence or other data relating to
the Collateral or this Agreement.

     Section 3.8. COLLECTION. Subject to Section 3.9, Borrowers agree at their
own expense to promptly and diligently collect each installment of all
Receivables in trust for the exclusive account of Administrative Agent and
Additional Collateral Agent, for the benefit of the Lender Parties, to hold
Lender Parties harmless from any and all loss, damage, penalty, liability, fine
or expense arising from such collection by Borrowers or their agents, and to
faithfully account therefor to Administrative Agent and Additional Collateral
Agent. Upon the occurrence of a Default or an Event of Default, Administrative
Agent and Additional Collateral Agent each expressly retains the unqualified
right at any time it so elects to take over the collection of the Receivables
directly (through an agent of such Person or otherwise).

     Section 3.9. COLLECTION ACCOUNTS. Borrowers shall ensure that all
collections of Receivables (including, without limitation, all scheduled
payments, all prepayments, all overdue payments, all insurance proceeds,
recoveries and all cash receipts and proceeds in respect of the underlying
automobile securing the Receivables), all other amounts remitted by any Account
Debtor, an insurer, any other Person making a payment on a Receivable or in
connection with proceeds of the underlying automobile securing such Receivable,
the proceeds of sales of Automobile Inventory and the proceeds of all other
Collateral are deposited into a Collection Account within one (1) Business Day
of receipt thereof. Borrowers shall cause all payments of Receivables and other
proceeds of the sale of Automobile Inventory and other Collateral to be
deposited into a Collection Account. Until such time as any Receivables
collections or other proceeds of Collateral are deposited by the Borrowers into
the applicable Collection Account, such collections and proceeds shall be held
in trust for the benefit of Administrative Agent and the other Lender Parties.
The Collection Accounts shall be swept automatically on a weekly basis and the
depository bank maintaining a Collection Account will wire, or otherwise
transfer, in immediately available funds, all funds received or deposited into
such Collection Account (other than $300 or such other nominal amount in each
account which the depository bank may require to be held as a compensating
balance) to the Payment Account or such other bank account as Administrative
Agent or Additional Collateral Agent, as the case may be, may from time to time
designate for such purpose. Borrowers hereby confirm and agree that all amounts
deposited in the Collection Accounts and any other funds received and collected
by Administrative Agent or Additional Collateral Agent, whether as proceeds of
Collateral or otherwise, shall constitute Collateral. Notwithstanding and
without limiting any other provision of this Agreement or any of the other Loan
Documents, Administrative Agent shall apply all funds transferred from the
Collection Accounts into the Payment Account or other bank account designated by
Administrative Agent or Additional Collateral Agent pursuant to this Section 3.9
as set forth in Section 2.14 hereof and subject to the clearance period set
forth in Section 2.8 hereof. If a credit balance exists with respect to the
Collection Accounts as the result of collections of Receivables or proceeds of
other Collateral pursuant to the terms and conditions of this Section 3.9, such
credit balance shall not accrue interest in favor of the Borrowers, but shall,
subject to the terms of Section 2.14 hereof, be available to Borrowers in
accordance with the terms of this Agreement. All funds transferred from the
Collection Accounts into the Payment Account or other bank account designated by
Administrative Agent or Additional Collateral Agent pursuant to this Section 3.9
shall be applied to reduce the Indebtedness (or be made

46

--------------------------------------------------------------------------------

available to Borrowers in accordance with Section 2.14 hereof), but, for
purposes of calculating interest hereunder, shall be subject to a four (4)
Business Day clearance period. All Items deposited in the Collection Accounts
shall be subject to final payment. If any such Item is returned uncollected, the
Borrowers will immediately pay the Administrative Agent, for the account of the
Lender Parties, or, for Items deposited in the Collection Accounts, the bank
maintaining such account, the amount of that Item, or such bank at its
discretion may charge any uncollected Item to the Borrowers’ commercial account
or other account. The Borrowers shall be liable as an endorser on all Items
deposited in the Collection Accounts, whether or not in fact endorsed by
Borrowers. Upon Administrative Agent’s or Additional Collateral Agent’s request
any time following the occurrence of an Event of Default, Borrowers agree to
establish and maintain a lockbox with a bank acceptable to Administrative Agent
or Additional Collateral Agent and to execute with such bank a lockbox agreement
acceptable to Administrative Agent or Additional Collateral Agent, as
applicable, in its sole discretion. Thereafter, Borrowers shall ensure that all
collections of Receivables and the proceeds of other Collateral are paid
directly by the Account Debtors to the lockbox and to the extent that any
Receivables collections or other proceeds of Collateral are not sent directly to
the lockbox but are received by a Borrower, such collections and proceeds shall
be held in trust for the benefit of Administrative Agent and Additional
Collateral Agent and within one (1) Business Day of receipt thereof shall be
remitted via overnight mail to the Administrative Agent for deposit, in the form
received, to the lockbox

     Section 3.10. PROTECTION OF RECEIVABLE RECORDS AND MANAGEMENT OF
RECEIVABLES INFORMATION. Borrowers hereby agree to take the following protective
actions to prevent destruction of the Collateral and records pertaining to the
Collateral: (i) if a Borrower maintains its Collateral records on a manual
system such records shall be kept in a fire proof cabinet or on no less than a
monthly basis, a record of all payments on Receivables and all other matters
relating to the Collateral shall be placed in an off site safety deposit box
(and Administrative Agent shall have access to such safety deposit box); or (ii)
if the Collateral records are computerized, Borrowers agree to create a tape or
diskette “back-up” of the computerized information and upon the request of
Administrative Agent, provide Administrative Agent with a tape or diskette copy
of such “back-up” information. Without limiting the foregoing, if the Borrowers
have purchased a software license for an internet based payment system, or use a
proprietary electronic payment system, and Borrowers have implemented any such
payment system, then (i) Borrowers shall grant to Administrative Agent full
access rights to such software and payment system, including but not limited to
passwords and login information with offsite internet access capability, if
available, (ii) Borrowers shall authorize and instruct the provider of such
software to provide Administrative Agent, at its request, with all back-up
materials and information for such payment system and (iii) in the event that
such provider of software becomes unable to provide such service to Borrowers,
Borrowers will immediately obtain another such internet based payment service
that provides equivalent software and access rights to Borrowers and
Administrative Agent, including but not limited to full access rights to
Administrative Agent and back-up materials and information as requested by
Administrative Agent.

     Section 3.11. USE OF PROCEEDS. Borrowers shall use the proceeds of the
Loans in the ordinary course of business, solely in its operations for working
capital, refinancing on the Closing Date of Liabilities, payments to Lender
Parties hereunder or as set forth in Section 3.11

47

--------------------------------------------------------------------------------

of Schedule A. The Borrowers shall not use the proceeds of the Loans to repay
any Liabilities in connection with the JV Purchase Note.

     Section 3.12. RETURN OF COLLATERAL. Upon the payment in full of any
Receivable to which the written documents evidencing such Receivable are held by
Administrative Agent, Additional Collateral Agent or a Custodian, Borrowers
shall submit a request to the Administrative Agent or Additional Collateral
Agent, as applicable, for the return of such documents pursuant to a Request For
Return of Collateral Form, a copy of which is attached hereto as Exhibit B (and
shall additionally submit all requests required of it under the applicable
Custodian Agreement to the respective Custodian) and Administrative Agent or
Additional Collateral Agent, as applicable, shall return (or cause the
appropriate Custodian to return) such documents within five (5) Business Days
after receipt of such request.

     Section 3.13. COLLATERAL REPRESENTATIONS, WARRANTIES, AND COVENANTS. The
Borrowers jointly and severally represent and warrant to, and covenant with,
Administrative Agent, for the benefit of the Lender Parties, as follows:

          (a) The Borrowers have good and marketable title to all of the
Collateral and the Borrowers have rights in and the power to transfer the
Collateral in which they purport to grant a security interest pursuant to
Section 3.1 hereof (subject, with respect to after acquired Collateral, to
Borrowers’ acquiring the same) and no Lien other than Liens permitted under
Section 6.2(a) hereof exists or shall exist upon such Collateral at any time;

          (b) This Agreement is effective to create in favor of Administrative
Agent and Additional Collateral Agent, for the benefit of the Lender Parties, a
valid security interest in and Lien upon all of the Borrowers’ right, title and
interest in and to the Collateral, and, upon the filing of appropriate Uniform
Commercial Code financing statements in the jurisdictions listed on Section
3.13(b) of Schedule A attached hereto and, with respect to patents, trademarks
and copyrights (if any) of the Borrowers, the filing with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, such security interest and Liens shall be duly perfected in all the
Collateral (other than Instruments not constituting Chattel Paper), and upon
delivery of the Instruments to Administrative Agent or Additional Collateral
Agent or one of their agents (including, a Custodian with respect to Consumer
Loan Documentation), duly endorsed by Debtor or accompanied by appropriate
instruments of transfer duly executed by the applicable Borrower, the security
interest and Liens in the Instruments shall be duly perfected;

          (c) All of the Equipment, Automobile Inventory, Inventory and Goods of
Borrowers are located at the places as specified on Section 5.1(n) of Schedule A
attached hereto and, except for Consumer Loan Documentation in the possession of
a Custodian, none of the Collateral is in the possession of any bailee,
warehousemen, processor or consignee;

          (d) No Borrower owns any registered copyrights, patents or trademarks
except for those copyrights, patents and trademarks described on Section 3.13(d)
of Schedule A, none of which have been adjudged invalid or unenforceable or have
been canceled, in whole or in part, or are not presently subsisting, and each of
such copyrights, patents and trademarks are valid and enforceable. The
applicable Borrower identified on Section 3.13(d) of Schedule A is the sole

48

--------------------------------------------------------------------------------

and exclusive owner of the entire and unencumbered right, title and interest in
and to each of such copyrights, patents and trademarks, free and clear of any
liens, charges and encumbrances, including without limitation licenses, shop
rights and covenants by Borrowers not to sue third persons. No Borrower has any
notice of any suits or actions commenced or threatened with reference to such
registered copyrights, patents or trademarks, or any claim of intellectual
property infringement with respect to any intellectual property used by the
Borrowers in the operation of their respective businesses. If any Borrower shall
(i) obtain rights to any new patentable inventions, any registered copyrights,
trademarks or any patents, or (ii) become entitled to the benefit of any
registered copyrights or trademarks or any patents or any improvement on any
patent, the provisions of this Agreement above shall automatically apply thereto
and such Borrower shall give to Administrative Agent prompt written notice
thereof. Borrowers shall have the duty, subject to the exercise of their
reasonable business judgment, (i) to prosecute diligently any patent, trademark,
or service mark applications pending as of the date hereof or hereafter, (ii) to
make application on unpatented but patentable inventions and on trademarks,
copyrights and service marks, as appropriate, (iii) to preserve and maintain all
rights in copyrights, trademarks or any patents, to the extent material to the
operations of the business of any Borrower and (iv) to ensure that the
copyrights, trademarks or any patents used by any Borrower are and remain
enforceable, to the extent material to the operations of the business of any
Borrower. Subject to the exercise of the Borrowers’ reasonable business
judgment, no Borrower shall abandon any right to file a patent, trademark or
service mark application, or abandon any pending patent, application or any
other copyright, patent or trademark without the written consent of
Administrative Agent, which consent shall not be unreasonably withheld.

          (e) Borrowers shall deliver to the Administrative Agent an updated
Section 3.13(b), 3.13(d), 3.13(f) and 5.1(n) of Schedule A within five (5) days
of any change thereto; provided, that delivery or receipt of such subsequent
disclosure shall not relieve or otherwise constitute a waiver by any Lender
Party or a cure of any Default or Event of Default resulting in connection with
the matters disclosed or a breach of the underlying covenant, representation or
warranty (regardless of such disclosure);

          (f) All depositary and other accounts maintained by Borrowers and each
Guarantor are described on Section 3.13(f) of Schedule A hereto, which
description includes for each such account the name of the Related Party
maintaining such account, the name, address and telephone and telecopy numbers
of the financial institution at which such account is maintained, the account
number and the account officer, if any, of such account. No Borrower or
Guarantor shall open any new accounts unless such Related Party shall have given
Administrative Agent and Additional Collateral Agent at least ten (10) Business
Days’ prior written notice of its intention to open any such new accounts.

          (g) Borrowers shall take any and all actions necessary or reasonably
requested by the Administrative Agent, from time to time, to (i) cause the
Administrative Agent and/or Additional Collateral Agent to obtain exclusive
control of any investment property owned by Borrowers in a manner acceptable to
Administrative Agent, and (ii) obtain from any issuers of investment property
and such other Persons, for the benefit of Administrative Agent and/or
Additional Collateral Agent, written confirmation of Administrative Agent’s or
Additional Collateral Agent’s control over such Investment Property. For
purposes of this Section 3.13(g), Administrative Agent or Additional Collateral
Agent, as applicable, shall have exclusive control

49

--------------------------------------------------------------------------------

of investment property if (i) such investment property consists of certificated
securities and the applicable Borrower delivers such certificated securities to
the Administrative Agent or Additional Collateral Agent, respectively (with
appropriate endorsements if such certificated securities are in registered
form); (ii) such investment property consists of uncertificated securities and
either (x) the applicable Borrower delivers such uncertificated securities to
the Administrative Agent or Additional Collateral Agent, as applicable or (y)
the issuer thereof agrees, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, that it shall comply with
instructions originated by Administrative Agent or Additional Collateral Agent,
as applicable, without further consent by such Borrower, and (iii) such
investment property consists of security entitlements and either (x)
Administrative Agent or Additional Collateral Agent, as applicable, becomes the
entitlement holder thereof or (y) the appropriate securities intermediary
agrees, pursuant to documentation in form and substance reasonably satisfactory
to Administrative Agent, that it shall comply with entitlement orders originated
by Administrative Agent or Additional Collateral Agent, as applicable, without
further consent by any Borrower.

     Section 3.14. LENDER'S PAYMENT OF CLAIMS. Administrative Agent or
Additional Collateral Agent may, in such Person’s sole discretion, discharge or
obtain the release of any Lien asserted by any Person against the Collateral
(other than Liens permitted pursuant to Section 6.2 hereof). All sums paid by
Administrative Agent or Additional Collateral Agent in respect thereof shall be
payable, on demand, by Borrowers to Administrative Agent or Additional
Collateral Agent, as applicable, and shall be a part of the Indebtedness.

ARTICLE 4
CONDITIONS OF CLOSING; SUBSEQUENT ADVANCES

     Section 4.1. INITIAL ADVANCE. The obligation of Lender Parties to make the
initial Loan Advances hereunder is subject to the fulfillment, to the
satisfaction of Administrative Agent, Lenders and their counsel, of each of the
following conditions prior to such initial Loan Advance:

          (a) Loan Documents. Administrative Agent shall have received each of
the following Loan Documents: (i) this Agreement executed by the respective
parties; (ii) Schedule A executed by the respective parties; (iii) the initial
Note(s) executed by Borrowers; (iv) the Master Reaffirmation of Loan Documents
executed by the Initial Borrowers, Guarantors, JV Partner Validity Guarantor, as
applicable; (v) a Pledge Supplement executed by Carbiz USA with respect to
Houston Auto, (vi) the First Amendment to the Existing Carbiz Custodian
Agreement executed by the applicable parties thereto; (vii) the First Amendment
to the Texas Legacy Custodian Agreement executed by the applicable parties
thereto; (viii) the additional Account Control Agreements executed by the
parties thereto; (ix) the Reaffirmation of and Fourth Amendment to Trafalgar
Subordination Agreement, (x) the Reaffirmation of and Amendment to Management
Subordination Agreement and (xi) such other documents, instruments and
agreements in connection herewith as Administrative Agent shall require,
executed, certified and/or acknowledged by such parties as Administrative Agent
shall designate.

          (b) Texas Asset Purchase Agreement. The acquisition and related
transactions under the Texas Asset Purchase Agreement, the Agreement to Operate
and all

50

--------------------------------------------------------------------------------

agreements, documents and instruments executed in connection therewith shall
have closed concurrently with the closing of this Agreement.

          (c) Outside Director. (i) each of Carbiz USA, Carbiz Auto, Carbiz LLC,
Carbiz AQ shall have modified its charter documents to provide for the election
of an Outside Director as required by Section 6.8 hereof and (ii) Houston Auto
shall have elected an Outside Director as required by Section 6.8 hereof and
such Outsider Director shall have accepted such election.

          (d) Charter Documents. Administrative Agent shall have received copies
of Borrowers’, each Guarantor’s and JV Partner’s charter documents, certified by
the appropriate official of such Person’s jurisdiction of organization and
Borrowers’, each Guarantor’s and JV Partner’s bylaws, partnership agreement or
operating agreement, as applicable, each as amended, modified, or supplemented
to the Closing Date and each certified by the Secretary of the applicable
Borrower, the applicable Guarantor and JV Partner, respectively.

          (e) Good Standing. Administrative Agent shall have received a good
standing certificate with respect to each Borrower, each Guarantor and JV
Partner, dated within thirty (30) days of the Closing Date, by the appropriate
official of such Person’s jurisdiction of organization (unless such jurisdiction
does not issue such certificates), which certificates shall indicate that each
Borrower, the Guarantors and JV Partner are each in good standing in such
jurisdictions.

          (f) Foreign Qualification. Administrative Agent shall have received
certificates with respect to Borrower, each Guarantor and JV Partner relating to
such Person’s qualification to do business in each state where such Person
maintains assets or in which such Person’s failure to be duly qualified or
licensed would have a material adverse effect on its financial condition or
assets, each dated within thirty (30) days of the Closing Date, issued by the
appropriate official of each state and indicating that such Person is qualified
to do business in such state and in good standing.

          (g) Authorizing Resolutions and Incumbency. Administrative Agent shall
have received a certificate from the Secretary of each Borrower, each Guarantor
and JV Partner attesting to (i) the adoption of resolutions of each respective
Board of Directors, partners or members, as applicable authorizing the borrowing
of money from Lenders or the guaranty of the Indebtedness, as the case may be,
the pledge of and granting of Liens upon its assets, and execution and delivery
of this Agreement and the other Loan Documents to which any such Person is a
party, and authorizing specific officers of such Person to execute same, and
(ii) the authenticity of original specimen signatures of such officers.

          (h) Property and Liability Insurance. Administrative Agent shall have
received the insurance certificates and certified copies of policies required
herein, along with a loss payable endorsement naming Administrative Agent, for
the benefit of the Lender Parties, as sole loss payee and as additional insured,
all in form and substance reasonably satisfactory to Administrative Agent and
its counsel.

          (i) Searches; Certificates of Title. Administrative Agent shall have
received evidence reflecting the filing of its and Additional Collateral Agent’s
financing statements and

51

--------------------------------------------------------------------------------

other filings in such jurisdictions as it shall determine, and shall have
received certificates of title with respect to the Collateral which shall have
been duly executed in a manner sufficient to perfect all of the security
interests granted to Administrative Agent and Additional Collateral Agent, for
the benefit of the Lender Parties, and shall have received other background
reports and information with respect to Borrowers, Guarantors, members of
Borrowers’ senior management, the owners of Borrowers, and any other Person who
provides financial or collateral information to the Administrative Agent or
Additional Collateral Agent, which are satisfactory to Administrative Agent, in
Administrative Agent’s sole discretion.

          (j) Landlord Waivers. Administrative Agent shall have received
Landlord Waivers in form and substance satisfactory to Administrative Agent from
the lessors of all locations where any Collateral is located.

          (k) Fees. Borrowers shall have paid all fees payable by them on the
Closing Date pursuant to this Agreement, including, without limitation, fees and
expenses of Administrative Agent’s counsel.

          (l) Opinion of Counsel. Administrative Agent shall have received an
opinion of Borrowers’ and Guarantors’ counsel, covering such matters as
Administrative Agent shall reasonably determine, which opinion shall be in form
and substance reasonably satisfactory to Administrative Agent.

          (m) Solvency Certificate. A signed certificate of the Borrowers’ duly
elected Chief Financial Officer concerning the solvency and financial condition
of the Borrowers, in form and substance reasonably acceptable to Administrative
Agent.

          (n) Collection Accounts. The Collection Accounts shall have been
established to the reasonable satisfaction of Administrative Agent and
Additional Collateral Agent in their sole discretion.

          (o) Custodian Deliverables. The Custodians shall have received the
applicable Consumer Loan Documents and all other documents, instruments and
writings required to be delivered to the Custodians hereunder and under the
Custodian Agreements and Administrative Agent shall have received the Custodial
Certificate from the Custodians relating thereto.

          (p) No Material Adverse Effect. No event or condition has occurred
since January 31, 2007, or is existing which has had or could reasonably be
expected to have (i) a material adverse effect on the business, operations,
results of operations, prospects, assets, liabilities or financial condition of
any Borrower or any Guarantor, or (ii) a material adverse effect on the ability
of any Borrower or any Guarantor to perform its obligations under the Loan
Documents.

          (q) Cash Management System. Borrowers have established cash management
systems acceptable to the Administrative Agent and Additional Collateral Agent,
in their discretion.

52

--------------------------------------------------------------------------------

          (r) Due Diligence. The Administrative Agent and the Lender Parties
shall have completed all business, legal and collateral due diligence
(including, without limitation, completion by the Administrative Agent or its
agents of an examination and inspection of the Collateral, Borrowers’ financial
information including monthly projections, Borrowers’ historical performance and
background investigations of key members of management of the Borrowers), and
the results of such due diligence are satisfactory to the Administrative Agent
and the Lender Parties, in their sole discretion.

          (s) Litigation. There is no material action, suit, proceeding or
investigation pending or threatened against or affecting any Related Party
before or by any court, administrative agency or other governmental authority,
except as may be acceptable to Administrative Agent and Initial Lender.

          (t) Other Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall have been delivered,
executed and recorded and shall be in form and substance reasonably satisfactory
to Administrative Agent and its counsel.

     Section 4.2. ALL ADVANCES. The obligation of any Lender to make any Loan
Advance hereunder (including the initial Loan Advance) shall be subject to the
further conditions precedent that, on and as of the date of such advance: (a)
the representations and warranties of each Borrower and each Guarantor set forth
in this Agreement and the other Loan Documents shall be accurate, before and
after giving effect to such advance or issuance and to the application of any
proceeds thereof; (b) no Default or Event of Default has occurred and is
continuing, or would result from such advance or issuance or from the
application of any proceeds thereof; (c) no material adverse change has occurred
in the Borrowers’ business, operations, financial condition, or assets or in the
prospect of repayment of the Indebtedness or the enforceability of the material
terms of any Loan Document; (d) the applicable Custodian shall have received (i)
the Consumer Loan Documents, all related Auto Titles (or, if applicable, “Title
Guaranties” or “Title Applications” and “Title Receipts” (as such terms are
defined in the Existing Carbiz Custodian Agreement)) and other documents,
instruments and writings related to each Receivable and (ii) the Auto Titles
(or, if applicable, “Title Guaranties” or “Title Applications” and “Title
Receipts”) and other documents, instruments and writings related to each
Automobile being financed by such advance and shall have provided a written
certification regarding receipt of same to Administrative Agent; (e)
Administrative Agent shall have received such other approvals, opinions or
documents as Administrative Agent shall reasonably request; and (f) Borrower
Representative shall have submitted to Administrative Agent a completed Request
for Advance in the form and substance of Exhibit A attached hereto, on or before
the Business Day preceding the date such advance is requested.

     Section 4.3. ALL ADVANCES TO CONSTITUTE ONE LOAN . All evidences of credit,
loans and advances made by a Lender to Borrowers under this Agreement and any
other documents or instruments executed in connection herewith shall constitute
one loan of such Lender, and all indebtedness and obligations of Borrowers to
Lender Parties under this Agreement and all other such documents and instruments
shall constitute Indebtedness secured by Administrative Agent's and Additional
Collateral Agent’s liens and security interests, for the benefit of the Lender
Parties, in all of the Collateral and by all other Liens heretofore, now, or at

53

--------------------------------------------------------------------------------

any time or times hereafter granted by a Borrower to Administrative Agent or
Additional Collateral Agent, for the benefit of the Lender Parties. Each
Borrower agrees that all of the rights of Lender Parties set forth in this
Agreement shall apply to any modification of or supplement to this Agreement and
any other such documents and instruments.

     Section 4.4. ADVANCES. Administrative Agent shall have the right in
Administrative Agent's discretion (but shall not be required), subject to
availability hereunder on behalf of and without notice to Borrowers, to make and
use Receivables Loan A Advances, Inventory Loan A Advances, Receivables Loan B
Advances and Inventory Loan B Advances to pay Lender Parties for any amounts due
to Lender Parties pursuant to this Agreement or any other Loan Document, or to
cure any default hereunder, notwithstanding the expiration of any applicable
cure period (and Administrative Agent shall be deemed a Lender hereunder with
respect to any Loan Advance so made).

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BORROWER AND RELATED PARTIES.

     Section 5.1. REPRESENTATIONS AND WARRANTIES. To confirm Lender Parties’
understanding concerning the Borrowers and Related Parties and their businesses,
properties and obligations, and to induce Lender Parties to enter into this
Agreement and to extend credit hereunder, each Borrower and each Guarantor party
hereto hereby continuously, including at any time a Request for Advance is
provided to Administrative Agent, represents and warrants to Lender Parties
that, during the term of this Agreement and so long as any Indebtedness remains
outstanding:

          (a) Each Related Party is a corporation or limited liability company,
as applicable duly incorporated or organized, validly existing and in good
standing under the laws of the state of its incorporation or organization, is
duly qualified to do business and is in good standing as a foreign corporation
in all states where such qualification is required, has all necessary company
power and authority to enter into this Agreement and each of the other Loan
Documents to which it is a party and to perform all of its obligations hereunder
and thereunder.

          (b) Each Related Party operates its business only under its legal name
and the assumed names listed on Schedule 5.1(b) of Schedule A attached hereto
and except as set forth on Schedule 5.1(b) of Schedule A, has not used any other
assumed name or prior legal name for the operation of its business activities
for the previous seven (7) years.

          (c) Each Related Party and JV Partner has all requisite right and
power and is duly authorized and empowered to enter into, execute, deliver and
perform this Agreement and each other Loan Document to which it is a party and
this Agreement and each other Loan Document to which such Related Party is a
party are the legal, valid and binding obligations of such Related Party and are
enforceable against such Related Party in accordance with their terms. By its
execution hereof, Carbiz Parent specifically acknowledges and agrees that the
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby, was unanimously approved by all of the members
of its board of directors on December 21, 2007.

54

--------------------------------------------------------------------------------

          (d) Each Validity Guarantor is competent to enter into its respective
Validity Guaranty and to perform all of such Validity Guarantor's obligations
thereunder.

          (e) The execution, delivery and performance by each Related Party of
this Agreement and the other Loan Documents to which it is a party does not and
shall not (i) violate any provision of any Law, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to such Person; (ii) violate any provision of its charter
documents, bylaws, limited liability company agreement, operating agreement or
partnership agreement, as applicable; or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which such Person is a party or by which
it or any of its assets or properties may be bound or affected; and no Related
Party is in default of any such Law, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

          (f) No consent, approval, license, exemption of or filing or
registration with, giving of notice to, or other authorization of or by, any
court, administrative agency or other governmental authority is or shall be
required in connection with the execution, delivery or performance by any
Related Party of this Agreement or any other Loan Document for the valid
consummation of the transactions contemplated hereby or thereby.

          (g) No event has occurred and is continuing which constitutes a
Default or an Event of Default. There is no action, suit, proceeding or
investigation pending or, to the knowledge of any Related Party, threatened
against or affecting any Related Party before or by any court, administrative
agency, other governmental authority or arbitrator of any kind that brings into
question the validity of the transactions contemplated hereby, or that could
reasonably be expected to result in any material adverse change in the
businesses, assets, properties or financial conditions of any Related Party.

          (h) No Related Party is in default in the payment of any taxes levied
or assessed against it or any of its assets or properties, except for taxes
being contested in good faith and by appropriate proceedings.

          (i) Each Related Party has good and marketable title to its assets and
properties as reflected in its financial statements furnished to Administrative
Agent.

          (j) Each of the financial statements furnished to Administrative Agent
by the Related Parties was prepared in accordance with GAAP and fairly and
accurately reflects their financial condition as of the date thereof; and each
Related Party hereby certifies that there have been no material adverse changes
in their condition, financial or otherwise, since the date of such statements,
and there are no known contingent liabilities not provided for or disclosed in
such statements.

          (k) Neither this Agreement, any Availability Report or any statement
or document referred to herein or delivered to any Lender Party by any Related
Party contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements made herein or therein not
misleading.

55

--------------------------------------------------------------------------------

          (l) Each Related Party has good, indefeasible and merchantable title
to and ownership of its respective Collateral, free and clear of all Liens,
except (i) those of Administrative Agent and Additional Collateral Agent and
(ii) Liens permitted pursuant to Section 6.2(a) hereof.

          (m) All books, records and documents relating to the Collateral are
and shall be genuine and in all respects what they purport to be; the original
amount and the unpaid balance of each Receivable shown on the books and records
of each Borrower and in the schedules represented as owing by each Account
Debtor is and shall be the correct amount actually owing or to be owing by such
Account Debtor at maturity; no Borrower or other Related Party has knowledge of
any fact which would impair the validity or collectibility of any of the
Receivables; and the payments shown to have been made by each Account Debtor on
the books and records of Borrowers shall reflect the amounts of and dates on
which said payments were actually made.

          (n) Each place of business of each Related Party is only at the
locations set forth in Section 5.1(n) of Schedule A attached hereto. No Related
Party shall begin or do business (either directly or through subsidiaries) at
other locations or cease to do business at any of the above locations or at
Borrowers’ principal place of business without first notifying Administrative
Agent.

          (o) The present value of all benefits vested under all Plans of the
Related Parties or any Commonly Controlled Entity (based on the assumptions used
to fund the Plans) did not, as of the last annual valuation date (which in case
of any Plan was not earlier than December 31, 1982) exceed the value of the
assets of the Plans applicable to such vested benefits.

          (p) The liability to which any Related Party or any Commonly
Controlled Entity would become subject under Sections 4063 or 4064 of ERISA if
such Related Party or any Commonly Controlled Entity were to withdraw from all
Multi-employer Plans or if such Multi-employer Plans were to be terminated as of
the valuation date most closely preceding the date hereof, is not in excess of
One Thousand and No/100 Dollars ($1,000.00);

          (q) No Related Party is engaged nor shall it engage, principally or as
one of its important activities, in a business of extending credit for the
purpose of “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulations U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. No part of the proceeds of any advances hereunder shall be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board of Governors. All of the outstanding securities of each Related
Party have been offered, issued, sold and delivered in compliance with, or are
exempt from, all United States and Canadian federal, state, provincial, and
local laws and rules and all regulations of United States and Canadian federal,
state and provincial regulatory bodies governing the offering, issuance, sale
and delivery of securities.

56

--------------------------------------------------------------------------------

          (r) No Related Party is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

          (s) Each of the Exhibits and Schedules to this Agreement contain true,
complete and correct information.

          (t) To the best of Related Parties’ knowledge, the land and
improvements owned or leased by each Related Party for use in its business
operations are free of dangerous levels of contaminates, oils, asbestos, radon,
PCB's, hazardous substances or waste as defined by federal, state or local
environmental laws, regulations or administrative orders or other materials, the
removal of which is required or the maintenance of which is prohibited,
regulated or penalized by any federal, state or local governmental authority.

          (u) Each Related Party is solvent, generally able to pay its
obligations as they become due, has sufficient capital to carry on its business
and transactions and all businesses and transactions in which it intends to
engage, and the current value of such Related Party’s assets, at fair saleable
valuation, exceeds the sum of its liabilities. No Related Party shall be
rendered insolvent by the execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and the capital remaining in each Related Party is not now and shall not
foreseeably become unreasonably small to permit such Related Party to carry on
its business and transactions and all businesses and transactions in which it is
about to engage. No Related Party intends to, nor does it reasonably believe it
shall, incur debts beyond its ability to repay the same as they mature.

          (v) Administrative Agent and Additional Collateral Agent have
perfected first priority security interests, for the benefit of the Lender
Parties, in all of Related Parties’ right, title and interest in the Collateral,
prior and superior to any other Lien, except for Liens permitted under Section
6.2(a) hereof.

          (w) There are no material actions, suits or proceedings pending, or
threatened against or affecting the assets of any Related Party or the
consummation of the transactions contemplated hereby, at law, or in equity, or
before or by any governmental authority or instrumentality or before any
arbitrator of any kind. No Related Party is subject to any judgment, order,
writ, injunction or decree of any court or governmental agency. There is not a
reasonable likelihood of an adverse determination of any pending proceeding
which would, individually or in the aggregate, have a material adverse effect on
the business operations or financial condition of any Related Party.

          (x) Section 5.1(x) of Schedule A attached hereto correctly and
completely sets forth for each Related Party, as applicable, (i) its full legal
name and state of organization, (ii) its Federal Tax Identification Number;
(iii) its chief executive office, (iv) all prior names used in the last five (5)
years (including, without limitation, such Related Party’s predecessors in
interest as a result of a merger or consolidation) and (v) the charter or other
similar organizational identification number for such Related Party in its state
or province of organization.

57

--------------------------------------------------------------------------------

          (y) No Related Party or Guarantor (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a Person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

          (z) Each Borrower and each Guarantor is in compliance with the Patriot
Act. No part of the proceeds of any of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

     Section 5.2. REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE RECEIVABLES.
With respect to the Eligible Receivables, the Borrowers hereby continuously,
including at any time a Request for Advance is provided to Administrative Agent,
represent and warrant to Lender Parties that during the term of this Agreement
and so long as any of the Indebtedness remains unpaid that (i) in determining
which Receivables are “Eligible Receivables A” and/or “Eligible Receivables B,”
Administrative Agent may rely upon all statements or representations made by
Borrowers; (ii) those Receivables designated as Eligible Receivables A and/or
Eligible Receivables B satisfy all of the requirements of “Eligible Receivables
A” and/or “Eligible Receivables B”, as applicable, set forth herein and (iii)
the amounts of the face value shown on any schedule of Receivables provided to
Administrative Agent, and/or all invoices or statements delivered to
Administrative Agent with respect to any Eligible Receivables, are actually and
absolutely owing to the applicable Borrower and are not contingent for any
reason.

     Section 5.3. REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE INVENTORY. With
respect to the Eligible Inventory, the Borrowers hereby continuously, including
any time a Request for Advance is provided to Administrative Agent, represent
and warrant to Lender Parties that during the term of this Agreement and so long
as any of the Indebtedness remains unpaid: (i) in determining which Automobile
Inventory are “Eligible Inventory A” and/or “Eligible Inventory B”
Administrative Agent may rely upon all statements or representations made by
Borrowers; and (ii) the Automobile Inventory designated as Eligible Inventory A
and/or Eligible Inventory B satisfy the requirements of “Eligible Inventory A”
and “Eligible Inventory B,” as applicable set forth herein.

ARTICLE 6
COVENANTS AND OTHER AGREEMENTS

     Section 6.1. AFFIRMATIVE COVENANTS. During the term of this Agreement and
so long as any of the Indebtedness remains unpaid and until Lender Parties’
obligations to make Loan Advances under this Agreement have terminated, each
Borrower and each Guarantor party hereto agrees and covenants, jointly and
severally, that they shall:

58

--------------------------------------------------------------------------------

          (a) Pay or cause to be paid currently all of their expenses and
Liabilities, including all payments on their obligations whenever due, as well
as all payments of any and all taxes of whatever nature when due, including the
payment of all sales tax on consumer loans. This provision shall not apply to
taxes or expenses which are due, but which are challenged in good faith.

          (b) Maintain, preserve, and protect the Collateral, including, but not
limited to, keeping all Consumer Loan Documents and other written records
otherwise evidencing the Collateral in a fire proof cabinet (subject to the
delivery requirements to the Custodians set forth herein and in the Custodian
Agreements).

          (c) Furnish to Administrative Agent prompt written notice as to the
occurrence of any Default or Event of Default hereunder.

          (d) Furnish to Administrative Agent prompt notice of: (i) any
development related to the business, financial condition, properties or assets
of any Related Party that would have or has a materially adverse affect on such
business, financial condition, properties or assets, or ability to perform their
obligations under this Agreement and the other Loan Documents and (ii) any
material and adverse litigation or investigation to which any of them may be a
party.

          (e) Carry on and conduct their business in the same manner and in the
same fields of enterprise as they are presently engaged, and each Related Party
shall preserve its existence, licenses or qualifications as a domestic
corporation, limited liability company or limited partnership, as applicable, in
the jurisdiction of its organization and as a foreign organization in every
jurisdiction in which the character of its assets or properties or the nature of
the business transacted by it at any time makes qualification as a foreign
organization necessary, and to maintain all other material organizational rights
and franchises, provided, however, nothing herein shall be construed to prevent
any Related Party from closing any retail location in the good faith exercise of
its business judgment.

          (f) Comply, and cause each affiliate to comply, with all statutes,
governmental rules and regulations applicable to them and their business
(including, without limitation, applicable usury and consumer Laws).

          (g) Permit and authorize Administrative Agent and allow Administrative
Agent, (i) to, without notifying any Related Party, make such inquiries or
investigation through business credit, other credit reporting services or other
sources concerning any Related Party as Administrative Agent, in its sole
discretion, shall deem appropriate (ii) to (upon prior written notice to the
Borrower Representative to the extent no Event of Default shall have occurred
and be continuing) inspect, audit and examine the Collateral at the premises of
Related Parties, and provide Administrative Agent and any of its officers,
employees and agents reasonable access to the properties, facilities, advisors
and employees (including officers) of each Related Party and each of its
Subsidiaries and to the Collateral, (iii) together with any of its officers,
employees and agents, to inspect, audit and make extracts from the books and
records of any Related Party and its Subsidiaries, and (iv) together with its
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of the Receivables, Automobile Inventory and other
Collateral of any Related Party.

59

--------------------------------------------------------------------------------

          (h) Cause all debt due from a Borrower to any of such Borrower’s
direct or indirect shareholders or equity interest holders or any other Person
to be subordinated to the Indebtedness pursuant to a subordination agreement in
form and substance satisfactory to Administrative Agent.

          (i) Provide Administrative Agent sixty (60) days prior written notice
of any Borrower initiating any activities in any state other than the
then-Approved States. Lender shall not provide financing for any Receivable
generated in a state other than the Approved States until Administrative Agent’s
counsel has reviewed applicable lending and homestead laws in such new state and
Administrative Agent has approved activities in such new state by adding such
new state to the Approved State list.

          (j) Cause each Consumer Loan Document to have only one original
counterpart.

          (k) Purchase or make consumer loans evidenced by Consumer Loan
Documents which are solely on forms that are in compliance with applicable state
and federal Laws.

          (l) Deliver to the applicable Custodian (or Administrative Agent or
Additional Collateral Agent) the original Consumer Loan Documents and all other
documentation required by Section 3.4 hereof to be governed by the terms of the
Custodian Agreements.

          (m) [reserved]

          (n) Maintain at all times the loan portfolio requirements set forth in
Section 1.1(a) and 1.1(b) of Schedule A attached hereto.

          (o) Execute and deliver to Administrative Agent such assignment
documents in addition to the stamp required in Section 3.6 hereof if reasonably
requested by Administrative Agent from time to time in connection with
Administrative Agent’s ability to transfer ownership of the Consumer Loan
Documents to Administrative Agent or its assigns, and all collateral securing
the Consumer Loan Documents after and during the occurrence of an Event of
Default.

          (p) Provide Administrative Agent with evidence of Related Parties’
insurance (including, without limitation, property damage and liability
insurance) issued by a reputable carrier, as reasonably required by
Administrative Agent (which insurance shall be in such amounts and cover such
risks as is customarily carried by businesses similarly situated). This
insurance shall reflect Administrative Agent, Additional Collateral Agent, and
the Lenders, as the loss payee or additional insured, as required by
Administrative Agent, and contain a provision that Administrative Agent shall be
notified by the carrier thirty (30) days prior to the termination or
cancellation of any such insurance.

          (q) Maintain at all times as executive officers and principals of the
Borrowers, each of the Validity Guarantors.

60

--------------------------------------------------------------------------------

          (r) At its own cost and expense, cause (and cause each Subsidiary of
such Person) to be promptly and duly taken, executed, acknowledged and delivered
all such further acts, documents and assurances as may from time to time be
necessary or as Administrative Agent or the Required Lenders may from time to
time reasonably request in order to carry out the intent and purposes of the
Loan Documents and the transactions contemplated thereby, including all such
actions to establish, create, preserve, protect and perfect a first priority
Lien (subject only to Liens permitted under Section 6.2(a) hereof) in favor of
Administrative Agent and Additional Collateral Agent, for the benefit of the
Lender Parties on the assets of such Person and its Subsidiaries (including
assets acquired after the date hereof).

          (s) Concurrently with the acquisition by such Person or any of its
Subsidiaries following the date hereof of any owned real estate, such Person
will (or will cause its Subsidiaries to), within thirty (30) days following
written request by Administrative Agent, deliver or cause to be delivered to
Administrative Agent, with respect to such real estate, (i) a mortgage or deed
of trust, as applicable, in form and substance reasonably satisfactory to
Administrative Agent, executed by the title holder thereof, (ii) an ALTA
lender's title insurance policy issued by a title insurer reasonably
satisfactory to Administrative Agent in form and substance and in amounts
reasonably satisfactory to Administrative Agent insuring Administrative Agent's
first priority Lien on such real estate, free and clear of all defects and
encumbrances except Liens permitted under Section 6.2(a) hereof; (iii) a current
ALTA survey, certified to Administrative Agent by a licensed surveyor, in form
and substance reasonably satisfactory to Administrative Agent, and (iv) a
certificate, in form and substance acceptable to Administrative Agent, to
Administrative Agent from a national certification agency acceptable to
Administrative Agent, certifying that such real estate is not located in a
special flood hazard area; and in the case of any acquisition of real estate
that consists of a leasehold estate, such estoppel letters, consents and waivers
from the landlords and non-disturbance agreements from any holders of mortgages
or deeds of trust on such real estate as may be reasonably requested by
Administrative Agent, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent.

          (t) The End of Month Delinquency set forth in Section 12 of the
Availability Report shall be delivered to Administrative Agent by Borrowers
hereunder as determined pursuant to the Aging Procedures and Eligible Receivable
Tests.

          (u) Borrowers shall cause each item of Automobile Inventory financed
by the Lenders hereunder, as well as each item of Automobile Inventory acquired
and/or repossessed as the result of the exercise of remedies by Borrowers
against Account Debtors to be equipped with a SID/GPS Device within ten (10)
Business Days of Borrowers’ acquisition or repossession of such Automobile
Inventory.

          (v) In accordance with the terms of the Texas Asset Purchase
Agreement, Houston Auto shall use its best efforts to (i) cause the OCCC to (A)
issue a new Motor Vehicle Sales Finance License under Chapter 348 of the Texas
Finance Code to Houston Auto or (B) consent to the outright transfer of the OCCC
License from AGM, LLC to Houston Auto and (ii) cause the Texas department of
transportation to issue a dealership license to Houston Auto. Houston Auto shall
endeavor to have such license issuance or transfer approved on or before June
24, 2008. Houston Auto covenants and agrees with Administrative Agent,
Additional

61

--------------------------------------------------------------------------------

Collateral Agent and the Lenders that Houston Auto shall, within five (5)
Business Days after the date hereof, submit a properly completed application to
the OCCC for (i) the issuance of a Motor Vehicle Sales Finance License under
Chapter 348 of the Texas Finance Code, (ii) the transfer of the OCCC License
from AGM, LLC to Houston Auto pursuant to the Texas Asset Purchase Agreement and
(iii) approval of the Agreement to Operate. Houston Auto shall provide
Administrative Agent with regular updates as to the status and progress of such
licensure efforts, as well as copies of all correspondence received from the
OCCC, the Texas department of transportation or other applicable governmental
authorities in respect of such efforts, promptly after receipt of same. The
failure of Houston Auto to receive a new Motor Vehicle Sales Finance License,
approval of the transfer of the OCCC License from AGM, a dealership license or
approval of the Agreement to Operate shall not affect the obligations of the
Borrowers under this Agreement, provided, so long as Houston Auto uses its best
efforts to obtain such required licenses and approvals, the failure to obtain
same shall not in and of itself constitute an Event of Default hereunder.

          (w) On or before January 10, 2008, deliver to Administrative Agent,
for the benefit of the Lender Parties, either (i) one or more Account Control
Agreements by and between Administrative Agent, Branch Banking & Trust and the
applicable Borrowers covering each deposit account of the Borrowers maintained
at Branch Banking & Trust, which Account Control Agreement(s) shall be in form
and substance reasonably satisfactory to Administrative Agent or (ii) evidence
of the closure of any of the Borrowers’ deposit accounts at Branch Banking &
Trust not covered by an Account Control Agreement and the transfer of all funds
on deposit therein to one or more deposit accounts subject to an Account Control
Agreement, which evidence shall be in form and substance reasonably acceptable
to Administrative Agent.

          (x) On or before January 10, 2008, deliver to Administrative Agent,
for the benefit of the Lender Parties, a fully executed Texas Legacy Custodial
Agreement.

          (y) On or before January 10, 2008, deliver to Administrative Agent,
for the benefit of the Lender Parties, a fully executed joinder agreement to the
Existing Custodial Agreement, pursuant to which Houston Auto shall be added as a
party to the Existing Custodial Agreement as a “Borrower” thereunder, and which
joinder agreement shall be in form and substance reasonably satisfactory to
Administrative Agent.

          (z) On or before December 27, 2008, deliver to Administrative Agent,
original stock certificate no. 1, representing 1,500 shares of Houston Auto,
together with an Assignment Separate from Certificate duly executed in blank by
Carbiz USA with respect thereto, which stock certificate and assignment separate
from certificate shall be in form and substance reasonably satisfactory to
Administrative Agent.

          (aa) On or before January 10, 2008, deliver to Administrative Agent,
for the benefit of the Lender Parties, evidence of the Borrowers’ insurance
coverage, of such types, coverages and amounts as may be reasonably satisfactory
to Administrative Agent, and cause the Administrative Agent, Additional
Collateral Agent and the Lenders to be named as an additional insured, assignee
and loss payee, as applicable, on each such insurance policy, in each case
pursuant to endorsements in form and substance reasonably acceptable to the
Administrative Agent.

62

--------------------------------------------------------------------------------

          (bb) On or before January 10, 2008, deliver to Administrative Agent,
for the benefit of the Lender Parties, a legal opinion of Harris and Harris LLP
(or other Canadian counsel reasonably satisfactory to Administrative Agent) with
respect to the Loan Documents executed and delivered on or about the Closing
Date by Carbiz Parent, which legal opinion shall be in form and substance
reasonably satisfactory to Administrative Agent.

          (cc) On or before January 10, 2008, deliver to Administrative Agent, a
unanimous written consent of the board of directors of Carbiz Parent approving
the execution and delivery of this Agreement and the other Loan Documents by
Carbiz Parent, and the transactions contemplated hereby.

          (dd) On or before January 4, 2008, deliver to Administrative Agent,
for the benefit of the Lender Parties, a legal opinion of Shumaker, Loop &
Kendrick, LLP with respect to the Loan Documents executed and delivered on or
about the Closing Date by the Credit Parties, which legal opinion shall be in
form and substance reasonably satisfactory to Administrative Agent.

          (ee) On or before January 4, 2008, deliver to Administrative Agent
file stamped copies of amendments to the articles of incorporation or formation,
as applicable, of each of Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ,
which amendments shall provide for the election of an Outside Director and
certain restrictions on action without the approval of an Outside Director, as
contemplated by Section 6.8 hereof, which amendments shall be in form and
substance satisfactory to Administrative Agent.

          (ff) On or before January 10, 2008, deliver to Administrative Agent an
Ontario certificate of good standing with respect to Carbiz Parent.

          (gg) On or before January 10, 2008, deliver to Administrative Agent
fully executed Secretary’s Certificates of the Borrowers, revised in comparison
to the Secretary’s Certificates delivered as of the date hereof to conform the
identity of the incumbent officers signatory thereto with the authorized
officers identified in the resolutions and written consents of the Borrower’s
boards of directors attached thereto.

     As an accommodation to the Borrowers, Administrative Agent and Initial
Lender have agreed to make the initial Loan Advances hereunder notwithstanding
that certain conditions to closing have not been satisfied. In consideration of
such accommodation, the Borrowers have agreed to the post-closing delivery
covenants set forth in clauses (w) through (gg) above, and acknowledge and agree
that their failure to comply with such covenants within the time periods
provided therein (as such time periods may be extended by Administrative Agent
in its sole discretion) shall constitute and immediate and material Event of
Default hereunder. Notwithstanding anything to the contrary contained herein,
including, without limitation, the terms of Article IV hereof, the Lenders shall
not be obligated to fund any Loan B Advances to the extent the aggregate
outstanding principal balance of Loan B Advances (excluding the initial advance
of the Term Loan B contemplated hereby) exceeds $350,000 unless and until the
Borrowers shall have satisfied the post-closing delivery covenants described in
subsections (bb) and (dd) above.

63

--------------------------------------------------------------------------------

     Section 6.2. NEGATIVE COVENANTS. During the term of this Agreement and
until the Indebtedness secured hereby has been paid in full and all of Lenders’
obligations to make advances under this Agreement have terminated, each Borrower
and each Guarantor party hereto jointly and severally covenants and agrees that
they shall not, without Administrative Agent’s and Required Lenders' prior
written consent, do any of the following:

          (a) Incur or permit to exist any Lien with respect to the Collateral
now owned or hereafter acquired by any Borrower, except (i) Liens in favor of
Administrative Agent and Additional Collateral Agent, for the benefit of the
Lender Parties, (ii) purchase money security interests granted by the Borrowers
in connection with specific capital expenditures permitted pursuant to Section
6.2(f)(iv) hereof, provided, however, that the amount of the purchase money
security interest shall not exceed one hundred percent (100%) of the purchase
price of the asset being acquired including finance charges and no asset of the
Related Parties other than the acquired asset is used to secure the purchase
price thereof, (iii) Liens imposed by law for taxes not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP, (iv)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP, (v) pledges and deposits made in the
ordinary course of business in compliance with workers' compensation,
unemployment insurance and other social security laws or regulations, (vi)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business, (vii) easements,
zoning restrictions, rights-of-way and similar encumbrances, including
reversionary clauses, on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrowers and (viii)
Liens consisting of deposits of cash collateral to secure Liabilities permitted
by clause (vi) of Section 6.2(f) hereof, provided that the aggregate amount of
cash collateral securing such Liabilities does not exceed 100% of the undrawn
face amount of all letters of credit constituting such Liabilities and
outstanding at any time.

          (b) Delegate, transfer or assign any of their obligations or
liabilities under this Agreement or any other Loan Document, or any part
thereof, to any other Person.

          (c) Be a party to or participate in: (i) any merger or consolidation;
(ii) any purchase or other acquisition of all or substantially all of the assets
or properties or shares of any class of, or any partnership or joint venture
interest in, any other Person (other than pursuant to the Asset Purchase
Agreements); (iii) any sale, transfer, conveyance or lease of all or
substantially all of any Related Party’s assets or properties; or (iv) any sale
or assignment with or without recourse of any Receivables.

          (d) Cause or take any of the following actions with respect to any
Related Party: (i) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any Related Party’s outstanding securities; or (ii) purchase or
acquire, directly or indirectly, any Related

64

--------------------------------------------------------------------------------

Party’s shares of capital stock, evidences of indebtedness or other securities
of any person or entity.

          (e) Amend, supplement or otherwise modify any Asset Purchase
Agreement, any agreement, document or instrument entered into in connection
therewith or any Related Party’s charter documents or bylaws, limited liability
company agreement, operating agreement or partnership agreement, as applicable,
(i) which would, in the case of an Asset Purchase Agreement and any agreement,
document or instrument entered into in connection therewith, be a material
change to any such agreement, document or instrument or be in any way adverse to
any Related Party (including, without limitation, any increase to the purchase
price or other payment obligations thereunder), (ii) have a material adverse
affect on the condition and operations, prospects or financial condition of any
Related Party, (iii) in a manner adverse to the Lender Parties or (iii) without
providing copies of any such amendment, supplement or modification to
Administrative Agent substantially contemporaneously with the adoption thereof.

          (f) Incur, assume or suffer to exist any Liabilities (including any
contingent liabilities) or otherwise become liable upon the obligations of any
Person by assumption, endorsement or guaranty thereof or otherwise other than
(i) the Indebtedness, (ii) accounts payable incurred in the ordinary course of
business, (iii) the Trafalgar Subordinated Debt, the Management Subordinated
Debt and any other Subordinated Debt approved by Administrative in writing in
its sole discretion, (iv) purchase money indebtedness in an aggregate
outstanding amount not to exceed $50,000 at any time relating to purchases by
Borrowers of office equipment, shop equipment and similar items, (v) Liabilities
in respect of letters of credit issued for the account of a Related Party in the
ordinary course of business, the aggregate undrawn face amount of which shall
not exceed $100,000 for all such letters of credit, (vi) Liabilities to GVC
Financial Services, LLC, in an original principal amount not to exceed $875,000
in the aggregate (with $473,958.33 payable on January 8, 2008 and the balance
payable in eleven (11) equal installments of $36,458.33 beginning February 8,
2008 and continuing on the eighth date of each calendar month thereafter),
Liabilities in respect of the JV Purchase Note in an original principal amount
not to exceed $200,000 or (viii) other Liabilities consented to in writing by
Administrative Agent and Required Lenders.

          (g) Directly or indirectly make loans to, invest in, extend credit to,
or guaranty the debt of any Person, other than extensions of credit made by
Borrowers in the ordinary course of Borrowers’ business.

          (h) Amend, modify, or otherwise change in any respect any material
agreement, instrument, or arrangement (written or oral) by which such Related
Party, or any of its assets, are bound.

          (i) [Reserved].

          (j) Change its name, convert from one type of entity to another type,
change its principal place of business, or make any material changes in the
nature of its business as carried on as of the date hereof; provided, however, a
Related Party may change its name as long as (i) such Related Party gives Lender
thirty (30) days prior written notice thereof, and (ii) such

65

--------------------------------------------------------------------------------

Related Party executes and delivers, prior to any such name change, any and all
documents and agreements requested by Administrative Agent to confirm the
continuation and preservation of all Liens granted to Administrative Agent and
Additional Collateral Agent, for the benefit of the Lender Parties, hereunder.

          (k) (i) Make any expenditure or commitment or incur any obligation or
enter into or engage in any transaction except in the ordinary course of
business (other than the consummation of the acquisitions under the Asset
Purchase Agreements), (ii) engage directly or indirectly in any business or
conduct any operations except in connection with or incidental to its present
business and operations, (iii) make any acquisitions of or capital contributions
to or other investments in any Person (other than the consummation of the
acquisitions under the Asset Purchase Agreements), (iv) create or acquire any
Subsidiary or (v) make any acquisitions of material properties or assets of
another Person unless expressly allowed hereunder (including, without
limitation, the acquisitions under the Asset Purchase Agreements) or otherwise
consented to in writing by Administrative Agent.

          (l) Except for transactions that are disclosed to Administrative Agent
in advance of being entered into and which contain terms that are no less
favorable to the applicable Borrower or Related Party, as the case may be, than
those which might be obtained from a third party not an Affiliate of any Related
Party, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of a Related Party.

          (m) Change its fiscal year, without the prior written consent of
Administrative Agent.

          (n) Directly or indirectly (a) declare, pay, make or set aside any
amount for payment in respect of any Subordinated Debt, except for regularly
scheduled payments of interest (but no voluntary prepayments) in respect of such
Subordinated Debt made in full compliance with the applicable Subordination
Agreement; or (b) amend or otherwise modify the terms of any Subordinated Debt
if the effect of such amendment or modification is to (i) increase the interest
rate or fees on, or change the manner or timing of payment of, such Subordinated
Debt; (ii) change the dates upon which payments of principal or interest are due
on, or the principal amount of such Subordinated Debt; (iii) change any event of
default or add or make more restrictive any covenant with respect to such
Subordinated Debt; (iv) change the prepayment provisions of such Subordinated
Debt or any of the defined terms related thereto; (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or (vi)
change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
any holder of such Subordinated Debt in a manner adverse to Borrowers, any other
Related Party or any Lender Party.

          (o) Will not, and will not permit any Subsidiary of such Person to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution; provided that the foregoing shall not restrict or prohibit any
Borrower or Subsidiary of a Borrower from making dividends or distributions,
directly or indirectly, to a Borrower and shall not restrict or prohibit

66

--------------------------------------------------------------------------------

Distributions, directly or indirectly, to Carbiz Parent at such times and in
such amounts as are necessary to permit:

          (i) purchases of shares of (or options to purchase shares of) equity
interests in Carbiz Parent or options therefor from employees of any Related
Party upon their death, termination of their employment or retirement, so long
as (x) before and after giving effect to any such dividend or distribution for
such purpose, (A) no Event of Default shall have occurred and be continuing, (B)
Borrowers and Guarantors are in compliance on a pro forma basis with the
financial covenants set forth in Section 6.9 (as computed for the most recently
ended month for which information is available) and is in compliance with all
other terms and conditions of this Agreement, (C) (x) Availability on Eligible
Receivables A minus the then outstanding principal balance of the Receivables
Loan A is equal to or greater than $150,000 and (D) (x) Availability on Eligible
Receivables B minus the then outstanding principal balance of the Receivables
Loan B is equal to or greater than $150,000 and (y) such purchases or payments
after the date hereof do not exceed $50,000 in any fiscal year and do not exceed
$150,000 in the aggregate from and after March 23, 2007;

          (ii) so long as no Event of Default shall have occurred and be
continuing both before and after giving effect to any such Distribution, (a)
payment of taxes by Carbiz Parent and (b) payment of administrative expenses
(including without limitation the payment of reasonable director fees) payable
by Carbiz Parent in an aggregate amount, with respect to all such administrative
expenses, not to exceed $150,000 in any fiscal year; or

          (iii) reimbursement of any equity contributions made by Carbiz Parent
to Carbiz USA or any of its Subsidiaries, in an amount not to exceed $325,000,
the proceeds of which were used by one or more Borrowers to satisfy obligations
owing to Persons in respect of vehicles “sold but not bought” by the sellers
under the Calcott Asset Purchase Agreement and acquired by Carbiz AQ pursuant to
the Calcott Asset Purchase Agreement and obligations in respect of licensing and
related expenses.

          (p) Establish or maintain any deposit account, securities account or
other similar account with any financial institution unless such Related Person
and Administrative Agent shall have entered into an Account Control Agreement
with such financial institution; provided, that the cash collateral described in
clause (viii) of Section 6.2(a) hereof may be maintained in a deposit account at
the financial institution issuing the applicable letter(s) of credit without
such deposit account being covered by an Account Control Agreement so long as
the amount of funds on deposit at any one time in such deposit account does not
exceed the maximum amount of cash collateral permitted to be deposited into such
deposit account at any one time pursuant to clause (viii) of Section 6.2(a)
hereof.

     Notwithstanding the foregoing covenants and restrictions, the Borrowers
shall be permitted to consummate the Carbiz JV Purchase on or prior to January
31, 2008, provided that the Borrowers shall deliver to Administrative Agent,
within five (5) Business Days of the consummation of such Carbiz JV Purchase,
(i) a fully executed pledge supplement and

67

--------------------------------------------------------------------------------

acknowledgment by Carbiz LLC to that certain Pledge Agreement dated as of March
23, 2007 between Carbiz USA and Administrative Agent with respect to the JV
Shares and (ii) the original membership interest certificate evidencing such JV
Shares together with an assignment separate from certificate duly executed in
blank with respect thereto, all of the foregoing in form and substance
reasonably satisfactory to Administrative Agent.

     Section 6.3. REPORTING REQUIREMENTS AND ACCOUNTING PRACTICES. During the
term of this Agreement and so long as any of the Indebtedness remains unpaid,
each Related Party agrees and covenants, jointly and severally, to maintain (a)
a modern system of accounting in accordance with GAAP or other systems of
accounting acceptable to Administrative Agent and (b) standard operating
procedures applicable to all of their locations with respect to the handling and
disposition of cash receipts and other proceeds of Collateral on a daily basis,
including the depositing thereof, aging of account receivables, record keeping
and such other matters as Administrative Agent may reasonably request. For the
purpose of determining compliance with the covenants and representations in the
Loan Documents, Administrative Agent shall have the right to recast any
financial statement or report presented to Administrative Agent by or on behalf
of any Related Party to comply with GAAP. During the term of this Agreement and
so long as any of the Indebtedness remains unpaid or any commitment to lend
hereunder is in effect, Borrowers shall keep a set of all material records
(including, without limitation, all files, books and records with respect to all
Receivables and Automobile Inventory) at a location with respect to which
Administrative Agent shall have received a collateral access agreement in form
and substance satisfactory to Administrative Agent.

     Section 6.4. ACCOUNT DEBTORS ADDRESSES. Borrowers agree to furnish to
Administrative Agent from time to time, promptly upon request, a list of all
Account Debtors' names and their most current addresses. Borrowers agree that
Administrative Agent may from time to time, consistent with standard or
generally accepted auditing practices, verify the validity, amount and any other
matters relating to the Receivables by means of mail, telephone or otherwise, in
the name of a Borrower and upon the occurrence of an Event of Default in the
name of Administrative Agent or such other name as Administrative Agent may
choose.

     Section 6.5. FINANCIAL REPORTS. Related Parties shall furnish to the
Administrative Agent and its duly authorized representatives such information
respecting the business and financial condition of the Related Parties as the
Administrative Agent may reasonably request, and without any request, the
following financial statements and reports, in a form satisfactory to
Administrative Agent:

          (a) As soon as available, and in any event within:

          (i) twenty (20) calendar days of the close of each month, for the
period ending as of the last day of the immediately preceding calendar month:
(1) a Loss to Liquidation Report in the form and substance of Exhibit G attached
hereto, (2) a Compliance Certificate in the form and substance of Exhibit E
attached hereto; (3) a Static Pool Report in the form and substance of Exhibit H
attached hereto; and (4) a report of all sales tax payments made by Borrowers
for all consumer loans originating

68

--------------------------------------------------------------------------------

in such month in form and substance reasonably acceptable to Administrative
Agent; and

          (ii) within five (5) calendar days of the close of each month for the
period ending as of the last day of the immediately preceding calendar month:
(i) a Schedule of Receivables and Assignment in form and substance of Exhibit D
attached hereto, (ii) an Availability Report in the form and substance of
Exhibit C attached hereto and (iii) a Statement of Accounts Receivable showing
the detailed aging of each Receivable, specifying the amount of any Receivable
Loans arising as a result of the sale of any Automobile Inventory separated by
Lot Code, and otherwise in a form acceptable to Administrative Agent in its sole
discretion.

          (b) On the second (2nd) Business Day of each calendar week, for the
period ending as of the last Business Day of the immediately preceding calendar
week, (i) a Schedule of Receivables and Assignment in form and substance of
Exhibit D attached hereto, (ii) an Availability Report in the form and substance
of Exhibit C attached hereto and (iii) a Statement of Accounts Receivable
showing the detailed aging of each Receivable, specifying the amount of any
Receivable Loans arising as a result of the sale of any Automobile Inventory
separated by Lot Code, and otherwise in a form acceptable to Administrative
Agent in its sole discretion.

          (c) As soon as available, and in any event within twenty (20) calendar
days after the close of each month a copy of the consolidated and consolidating
balance sheet of Carbiz Parent and its consolidated Subsidiaries as of the close
of the preceding month, and the consolidated and consolidating statements of
income, retained earnings and cash flows of Carbiz Parent and its consolidating
Subsidiaries for the preceding month, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year (to the extent available to compare), prepared in
accordance with GAAP, consistently applied, provided that Administrative Agent
hereby agrees to hold such financial statements as confidential in accordance
with such Administrative Agent's customary procedures for handling confidential
information, except that disclosure of such information may be made (i) to its
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (ii) to prospective transferees or purchasers of
any interest in the Loans or commitments to lend hereunder in accordance with
applicable securities laws, (iii) as required by law, subpoena, judicial order
or similar order and in connection with any litigation, (iv) as may be required
in connection with the examination, audit or similar investigation of a Related
Party and (v) to a Person that is a trustee, investment advisor, collateral
manager, servicer, noteholder or secured party in a securitization in connection
with the administration, servicing and reporting on the assets serving as
collateral for such securitization.

          (d) As soon as available, and in any event within ninety (90) calendar
days after the close of each fiscal year of Carbiz Parent and its consolidating
Subsidiaries, a copy of the consolidated and consolidating balance sheets of
Carbiz Parent and its consolidating Subsidiaries as of the close of such period
and the consolidated and consolidating statements of income, retained earnings
and cash flows of Carbiz Parent and its consolidating Subsidiaries for such
period, and all supporting schedules and footnotes thereto, all in detail
reasonably satisfactory to Administrative Agent, prepared in accordance with
GAAP, consistently applied.

69

--------------------------------------------------------------------------------

All such annual financial statements shall be audited by Christopher, Smith,
Leonard, Bristow & Stanell, P.A. or such other firm of independent public
accountants of recognized standing, selected by Carbiz Parent and reasonably
satisfactory to the Administrative Agent, in accordance with GAAP, and shall be
accompanied by the written statement of the accountants who prepared the audited
financial statements, certifying whether such accountants have obtained
knowledge of any Event of Default under the Loan Documents;

          (e) As soon as available, and in any event within forty-five (45)
calendar days prior to the close of each annual accounting period of the
Borrowers, pro forma balance sheets and statements of income, retained earnings
and cash flows of Carbiz Parent and its consolidating Subsidiaries for the next
annual accounting period (with such detail amongst the individual Borrowers as
Administrative Agent may reasonably request);

          (f) As soon as available, and in any event within forty-five (45)
calendar days after the end of each calendar year, financial statements of each
Validity Guarantor as of the close of such period, such personal financial
statement shall be in form and detail satisfactory to Administrative Agent;

          (g) Promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of any Related Party’s or any of their subsidiary’s
operations or concerning significant aspects of any Related Party’s or any of
their subsidiary’s financial affairs, given to it by its independent public
accountants;

          (h) Promptly after receipt thereof and in no event more than five (5)
Business Days thereafter, a copy of each audit or other report made by any state
or federal agency of the books and records or assets of any Related Party of
their compliance or non-compliance with applicable laws relating to the
underwriting, origination, servicing and/or collection of loans;

          (i) Promptly (but never more than five (5) Business Days) after
knowledge thereof shall have come to the attention of any responsible officer of
any Borrower, written notice of (i) any threatened or pending litigation or
governmental proceeding or labor controversy against any Related Party which, if
adversely determined, would have a material adverse effect on the business,
operations or financial condition of any Related Party, or (ii) the occurrence
of any Default or Event of Default hereunder;

          (j) As soon as available, a copy of all federal and state tax returns
filed by each Related Party during the current fiscal year and each fiscal year
hereafter; and

          (k) Within ten (10) calendar days of a request therefor from the
Administrative Agent, such other information (whether financial or otherwise)
regarding any Related Party as the Administrative Agent shall reasonably
require.

Each of the financial statements furnished to the Administrative Agent pursuant
to subsections (c) and (d) of this Section shall be accompanied by a written
certificate signed by the Chief Financial Officer or other authorized
representative of the Borrowers, as the case may be, to the effect that to the
best of the Chief Financial Officer’s or applicable authorized representative’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by

70

--------------------------------------------------------------------------------

such statements or, if any such Default or Event of Default has occurred during
such period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken to remedy the same.

     Section 6.6. NOTICE OF CHANGES. Borrowers shall promptly notify
Administrative Agent in writing of any change of their officers, directors or
key employees; change of location of its chief executive office; any
acquisition, disposition or reorganization of any subsidiary, affiliate or
parent of any Related Party; change of any Related Party’s name; death or
withdrawal of any partner (if a Borrower is a partnership); any sale or purchase
out of the regular course of any Related Party’s business; litigation of which
any Related Party is a party or governmental investigations of which any Related
Party is a target; and any other material change in the business or financial
affairs of any Related Party.

     Section 6.7. NOTICE OF COMMERCIAL TORT CLAIMS. Borrowers shall promptly
notify Administrative Agent in writing of any commercial tort claims Borrowers
may bring against any Person, including the name and address of each defendant,
a summary of the facts, an estimate of the Borrowers’ damages, copies of any
complaint or demand letter submitted by the Borrowers, and such other
information as the Administrative Agent may reasonably request.

     Section 6.8. OUTSIDE DIRECTOR

          (a) Without the authorization and direction of its Outside Director
(as defined below), no Borrower shall: institute proceedings for itself to be
adjudicated bankrupt or insolvent; consent to the institution of a bankruptcy or
insolvency proceeding against it; file a petition seeking, or consent to,
reorganization or relief under any applicable federal or state law relating to
bankruptcy; consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestration (or other similar official) for itself or a substantial
part of its property; make any assignment for the benefit of creditors; or admit
in writing its inability to pay its debts generally as they become due; or admit
in writing its ability to pay its debts generally as they become due.

          (b) Without the affirmative vote of its Outside Director, no Borrower
shall: for itself (i) liquidate or dissolve, in whole or in part; or (ii) amend
any provisions of its certificate/articles of incorporation or by-laws
containing provisions similar to those contained in this Section 6.8.

          (c) Each Borrower shall, prior to or within ten (10) Business days of
the Closing Date, promptly elect and at all times maintain at least one
independent director (an “Outside Director”), who shall be reasonably
satisfactory to the Administrative Agent and shall not have been at the time of
such individual’s appointment as Outside Director, and may not have been at any
time during the preceding five (5) years, a shareholder of, or an officer,
director or employee of any Borrower or its shareholders, Subsidiaries or
Related Parties. Borrower shall provide director’s and officer’s insurance
coverage with respect to the Outside Director, which coverage shall be
reasonably satisfactory to the Outside Directors.

     Section 6.9. FINANCIAL COVENANTS. During the term of this Agreement and so
long as any Indebtedness remains unpaid and until Lender Parties’ obligations to
make Loan

71

--------------------------------------------------------------------------------

Advances under this Agreement have terminated, each Borrower and each Guarantor
each agree and covenant, respectively, that they shall not:

          (a) Permit the Leverage Ratio determined at the end of any calendar
month to be more than the threshold levels determined in accordance with the
last paragraph of this Section 6.9.

          (b) Permit the Interest Coverage Ratio for Carbiz Parent and its
consolidated Subsidiaries determined at the end of any calendar month set forth
below to be less than the minimum ratio set forth below opposite such date:

    Minimum Interest   Date Coverage Ratio         February 29, 2008 2.73  
March 31, 2008 2.59   April 30, 2008 2.43   May 31, 2008 2.30   June 30, 2008
2.19   July 31, 2008 2.78   August 31, 2008 2.67   September 30, 2008 2.57  
October 31, 2008 2.50   November 30, 2008 2.43   December 31, 2008 2.33  
January 31, 2009 2.33   February 28, 2009 2.31   March 31, 2009 2.28   April 30,
2009 2.25   May 31, 2009 2.23   June 30, 2009 2.20   July 31, 2009 2.23   August
31, 2009 2.20   September 30, 2009 2.20   October 31, 2009 2.16   November 30,
2009 2.16   December 31, 2009 1.95   January 31, 2010 2.08   February 28, 2010
and the last     day of each calendar month     thereafter 2.20

          (c) Permit Net Income for Carbiz Parent and its consolidated
Subsidiaries determined for the applicable period set forth below to be less
than the amount set forth below opposite such period (amounts in parenthesis
denote negative numbers):

72

--------------------------------------------------------------------------------


  Period Minimum Net Income         Period beginning     February 1, 2008 and
ending:                              February 29, 2008 $470,000                
     March 31, 2008 $910,000                      April 30, 2008 $1,310,000    
                 May 31, 2008 $1,680,000                      June 30, 2008
$2,020,000                      July 31, 2008 $2,540,000                    
 August 31, 2008 $3,030,000                      September 30, 2008 $3,490,000  
                   October 31, 2008 $3,930,000                      November 30,
2008 $4,350,000                      December 31, 2008 $4,740,000              
       January 31, 2009 $5,130,000         Period beginning     February 1, 2009
and ending:                              February 28, 2009 $380,000            
         March 31, 2009 $750,000                      April 30, 2009 $1,110,000
                     May 31, 2009 $1,460,000                      June 30, 2009
$1,800,000                      July 31, 2009 $2,140,000                    
 August 31, 2009 $2,470,000                      September 30, 2009 $2,800,000  
                   October 31, 2009 $3,120,000                      November 30,
2009 $3,440,000                      December 31, 2009 $3,700,000              
       January 31, 2010 $4,000,000         Period beginning     February 1, 2010
and ending:                              February 28, 2010 $320,000            
         March 31, 2010 $640,000                      April 30, 2010 $960,000  
                   May 31, 2010 $1,280,000                      June 30, 2010
$1,600,000                      July 31, 2010 $1,920,000                    
 August 31, 2010 $2,240,000                      September 30, 2010 $2,560,000  
                   October 31, 2010 $2,880,000                      November 30,
2010 $3,200,000

73

--------------------------------------------------------------------------------


                     December 31, 2010 $3,520,000                      January
31, 2011 $3,840,000         Period beginning     February 1, 2011 and ending:  
                           February 28, 2011 $320,000                      March
31, 2011 $640,000                      April 30, 2011 $960,000                  
   May 31, 2011 $1,280,000                      June 30, 2011 $1,600,000        
             July 31, 2011 $1,920,000                      August 31, 2011
$2,240,000                      September 30, 2011 $2,560,000                  
   October 31, 2011 $2,880,000

          (d) Permit Tangible Net Worth for Carbiz Parent and its consolidated
Subsidiaries determined at the end of any calendar month to be less than the
threshold levels determined in accordance with the last paragraph of this
Section 6.9

          (e) Permit the net loss of the Static Pool of (i) Initial Borrowers,
measured for the three (3) month period ending on the last day of any calendar
month to exceed twenty percent (20%) for the Receivables Loan A, or (ii) Houston
Auto, measured for the three (3) month period ending on the last day of any
calendar month, to exceed thirty percent (30%) for the Receivable Loan B.

          (f) Permit the monthly total cash collections and monthly net
principal collections percentage minimums of the Initial Borrowers to be less
than 8.00% and 4.20% of the prior month end total Receivables of the Initial
Borrowers, respectively.

          (g) Permit the monthly total cash collections percentage minimums of
Houston Auto to be less than 4.00% of the prior month end total Receivables of
Houston Auto.

          (h) Permit, at any point in time, the gross balance of all Eligible
Receivables (determined in accordance with the requirements set forth herein,
including, without limitation, the Eligibility Test set forth on Section 1.1(a)
of Schedule A hereto) of the Borrowers to constitute less than ninety-two
percent (92%) of the aggregate gross balance of all Receivables of the Borrowers
at any such point in time.

          (i) Permit the Loss to Liquidation Ratio of the Initial Borrowers for
the most recently ended three (3) month period to exceed twenty percent (20%),
provided, however, that in the event the Loss to Liquidation Ratio of the
Initial Borrowers exceeds such percentage, the Administrative Agent may decrease
the Receivables A Advance Rate by the corresponding percentage of such excess.
If the Receivables A Advance Rate has been decreased pursuant to the preceding
sentence and the Loss to Liquidation Ratio of the Initial Borrowers for any
subsequent three (3) month period is less than twenty percent (20%), then the
Administrative

74

--------------------------------------------------------------------------------

Agent shall be required to increase the Receivables A Advance Rate by a
corresponding percentage to a percentage not to exceed sixty percent (60%).

          (j) Permit the Loss to Liquidation Ratio of Houston Auto for the most
recently ended three (3) month period to exceed thirty percent (30%), provided,
however, that in the event the Loss to Liquidation Ratio of Houston Auto exceeds
such percentage, the Administrative Agent may decrease the Receivables B Advance
Rate by the corresponding percentage of such excess. If the Receivables B
Advance Rate has been decreased pursuant to the preceding sentence and the Loss
to Liquidation Ratio of Houston Auto for any subsequent three (3) month period
is less than thirty percent (30%), then the Administrative Agent shall be
required to increase the Receivables B Advance Rate by a corresponding
percentage to a percentage not to exceed sixty percent (60%).

     Borrowers acknowledge that Administrative Agent, Additional Collateral
Agent and Initial Lender have agreed to close the transactions contemplated
herein and fund the initial Loan Advances to be made on the Closing Date even
though Borrowers have failed to provide Administrative Agent and Initial Lender
with the relevant financial information to determine appropriate financial
covenant threshold levels for Sections 6.9(a) and 6.9(d) hereof. In
consideration of Administrative Agent, Additional Collateral Agent and Initial
Lender agreeing to close the transactions contemplated herein and funding the
initial Loan Advances to be made on the Closing Date, Borrowers hereby agree to
deliver to Administrative Agent, no later than January 31, 2008, projected
balance sheets for Carbiz Parent and its consolidated Subsidiaries for the month
ended January 31, 2008 through the month ending December 31, 2011, prepared on a
monthly basis in form and detail reasonably acceptable to Administrative Agent.
Borrowers’ failure to timely deliver such projected balance sheets to
Administrative Agent shall result in an immediate Event of Default. Upon receipt
of such projected balance sheets Administrative Agent and Borrowers shall
negotiate in good faith to determine financial covenant thresholds to be
inserted into Sections 6.9(a) and 6.9(d) hereof; provided that if Administrative
Agent and Borrowers have not agreed on such financial covenant thresholds prior
to February 15, 2008, an immediate Event of Default shall be deemed to have
occurred and be continuing. To the extent Administrative Agent and Borrowers
have agreed upon financial covenant thresholds to be inserted into Sections
6.9(a) and 6.9(d) hereof, each party hereto hereby agrees to enter into such
amendment to this Agreement as Administrative Agent shall reasonably request to
incorporate such financial covenant thresholds into such Sections.
Administrative Agent agrees to, upon receipt of the projected balance sheets
referenced above, negotiate in good faith with the Borrowers to amend the
financial covenant thresholds set forth in Sections 6.9(b), (c) and (e);
provided, that Administrative Agent shall have no duty or obligation to revise
such financial covenant thresholds, and to the extent Administrative Agent and
the Borrowers do not agree on revised covenant threshholds, the threshholds
forth herein as of the date hereof shall remain in full force and effect. To the
extent Administrative Agent and Borrowers have agreed upon revised financial
covenant thresholds for Sections 6.9(b), (c) and (e) hereof, each party hereto
hereby agrees to enter into such amendment to this Agreement as Administrative
Agent shall reasonably request to incorporate such revised financial covenant
thresholds into such Sections.

75

--------------------------------------------------------------------------------

ARTICLE 7
EVENTS OF DEFAULT AND REMEDIES

     Section 7.1. EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

          (a) Any Borrower or any Guarantor fails to pay the principal component
of the Loans or any interest thereon when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise;

          (b) Any Borrower or any Guarantor fails to pay any Indebtedness (other
than the Indebtedness in subsection (a) above) when due and payable, whether at
a date for the payment of a fixed installment or as a contingent or other
payment becomes due and payable or as a result of acceleration or otherwise,
within five (5) calendar days after same becomes due and payable.

          (c) If (i) any Borrower or any Guarantor fails or neglects to perform,
keep or observe any of the covenants set forth in Sections 3.4, 3.9, 6.1, 6.2,
6.8 or 6.9 hereof, (ii) any Borrower, any Guarantor, JV Partner or any Validity
Guarantor fails or neglects to perform, keep or observe any of the other terms,
provisions, conditions or covenants, contained in this Agreement, any of the
other Loan Documents or any other agreement or document executed in connection
with the transactions contemplated hereby and thereby, and the same is not cured
to Administrative Agent's satisfaction within ten (10) days after Administrative
Agent has given written notice to Borrower Representative identifying such
default or (iii) any representation, warranty or certification made by such
Person herein or therein or in any certificate or other writing delivered
pursuant hereto shall prove to be untrue in any material respect as of the date
upon which the same was made or at any time thereafter.

          (d) If the validity or enforceability of any Lien granted to
Administrative Agent or Additional Collateral Agent, for the benefit of the
Lender Parties, to secure the Indebtedness shall be impaired in any respect or
to any degree, for any reason, or if any other Lien shall be created or imposed
upon the Collateral, unless such Lien is a Lien permitted pursuant to Section
6.2(a) hereof.

          (e) If any judgment or judgments in the aggregate against any Borrower
or any Related Party (net of any insurance for which the insurance company has
admitted liability) in an amount in excess of Fifty Thousand and No/100 Dollars
($50,000.00), or any attachment or other levy against the properties or assets
of any Borrower or any Related Party with respect to a claim for any amount in
excess of Fifty Thousand and No/100 Dollars ($50,000.00), remains unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of thirty
(30) days.

          (f) Default in the payment of any sum due under any instrument
evidencing indebtedness for borrowed money in excess of $50,000 (individually or
in the aggregate) owed by any Borrower or any other Related Party to any Person,
or any other default under such instrument of indebtedness for borrowed money
that permits such indebtedness for borrowed

76

--------------------------------------------------------------------------------

money to become due prior to its stated maturity or permits the holders of such
indebtedness for borrowed money to elect a majority of the board of directors or
manage the business of any Related Party.

          (g) If a court or governmental authority of competent jurisdiction
shall enter an order, judgment or decree appointing, with or without a
Borrower’s or any Related Party’s consent or acquiescence, a receiver,
custodian, liquidator, trustee or other officer with similar powers of any
Borrower or any Related Party or of the whole or any substantial part of its
properties or assets, or approving a petition filed against any Borrower or any
Related Party seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the federal bankruptcy laws or
any other applicable law, and such order, judgment or decree shall remain
unvacated, unstayed or not set aside for an aggregate of thirty (30) days
(whether or not consecutive) from the date of the entry thereof or if any
petition seeking such relief shall be filed against any Borrower or any Related
Party and such petition shall not be dismissed within thirty (30) days.

          (h) An event shall occur which shall have a material adverse affect on
the condition and operations or financial condition of any Borrower or any other
Related Party or the enforceability of the material terms of any Loan Document.

          (i) If any Borrower or any other Related Party shall: (i) be generally
not paying their respective debts as they become due; (ii) file a petition in
bankruptcy or a petition to take advantage of any insolvency act or other act
for the relief or aid of debtors; (iii) make an assignment for the benefit of
their creditors; (iv) consent to or acquiesce in the appointment of a receiver,
custodian, liquidator, trustee or other officer with similar powers of either of
their properties or assets; (v) file a petition or answer seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the federal bankruptcy laws or any other applicable law;
(vi) be adjudicated insolvent or be liquidated; (vii) admit in writing of their
inability to pay debts as they become due; (viii) voluntarily suspend
transaction of usual business; or (ix) take any action, corporate or otherwise,
for the purpose of any of the foregoing.

          (j) Any of the following shall occur: (i) entry of a court order that
enjoins, restrains or in any way prevents any Related Party from conducting all
or any material part of its business affairs in the ordinary course of business
or (ii) withdrawal or suspension of any license or authority required for the
conduct of any material part of any Borrower’s or any Related Party’s business.

          (k) If any Related Party, JV Partner or any Validity Guarantor gives
notice of termination or terminates its liability pursuant to its Guaranty
Agreement executed in conjunction with this Agreement.

          (l) The breach of any terms or conditions of any Custodian Agreement.

          (m) Any Loan Document securing the Indebtedness shall for any reason
(other than pursuant to the terms hereof and thereof) cease to create a valid
and perfected first priority Lien in the assets having an aggregate value in
excess of $25,000.

77

--------------------------------------------------------------------------------

          (n) (i) Carbiz Parent shall cease to be the legal and beneficial owner
of one hundred percent (100%) of the issued and outstanding capital stock and
other equity interests of Carbiz USA, (ii) Carbiz USA shall cease to be the
legal and beneficial owner of (a) one hundred percent (100%) of the issued and
outstanding capital stock and other equity interests of Carbiz Auto, Carbiz AQ
and Houston Auto and (b) at least fifty percent (50%) of the issued and
outstanding membership interests and other equity interests of Carbiz LLC, or
(iii) JV Partner shall cease to be the legal and beneficial owner of all
membership and other equity interests of Carbiz LLC not owned by Carbiz USA (in
each case with respect to the foregoing (i) through (iii), on a fully diluted
basis).

          (o) Carbiz Parent shall be engaged in any type of business activity
other than the ownership of the capital stock and other equity interests of
Carbiz USA, performance of its obligations under the Loan Documents, Trafalgar
Subordinated Debt Documents and Management Subordinated Debt Documents to which
it is a party, maintenance of its corporate existence and activities ancillary
to each of the foregoing, or Carbiz Parent takes any action which would cause
any other Related Party to violate the provisions of Section 6.2 hereof.

          (p) Any Validity Guarantor shall die, become mentally incapacitated or
otherwise become unable to fulfill his duties as an executive officer and
principal of the Borrowers or any Guarantor (a “Departing Validity Guarantor”)
unless the Borrowers have hired, within thirty (30) days of any such event, a
Person reasonably acceptable to Administrative Agent to replace such Departing
Validity Guarantor in the same executive officer capacity as the Departing
Validity Guarantor held prior to such event and such replacement executive
officer executes a Validity Guaranty in the same form and substance as the
Validity Guaranty to which such Departing Validity Guarantor was a party.

          (q) The amount of Borrower's Receivables in excess of a sixty (60) day
contractual delinquency shall exceed six percent (6%).

          (r) The Loss to Liquidation Ratio of the Initial Borrowers shall
exceed twenty-five percent (25%), or the Loss to Liquidation Ratio of Houston
Auto shall exceed forty percent (40%).

          (s) The failure of any Borrower to pay any sales tax on consumer loans
as and when due in excess of $10,000 (individually or in the aggregate) and
Borrowers have failed to cure any such breach within five (5) Business Days of
obtaining knowledge thereof.

          (t) The failure of any Borrower to deliver to Administrative Agent,
Additional Collateral Agent or a Custodian (for the benefit of Administrative
Agent and Additional Collateral Agent), the Auto Titles as required herein.

     Section 7.2. ACCELERATION OF THE INDEBTEDNESS. Upon the occurrence of an
Event of Default described in Sections 7.1(g) and (i) above, all of the
Indebtedness shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor. Upon any such
acceleration, any

78

--------------------------------------------------------------------------------

obligation of the Lenders to make any additional advances on the Loans shall be
permanently terminated and there shall automatically be added to the
Indebtedness owing by Borrowers to the Lenders, as liquidated damages for the
early termination of the credit facilities contemplated hereby, and not as a
penalty, the Liquidated Damages. During the continuance of any other Event of
Default, the outstanding principal balance together with all accrued but unpaid
interest on the Indebtedness and all other sums due and payable by Borrowers to
any Lender Party may, at the option of Administrative Agent and without demand,
presentment, notice of demand or dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor, be declared due and
payable, and, if so declared, shall immediately become due and payable. During
the continuance of any Event of Default, in accordance with Section 2.13 hereof,
interest shall accrue on the Indebtedness at the Default Rate, without notice or
demand to any Borrower or any Guarantor.

     Section 7.3. REMEDIES. If any Default or Event of Default shall occur and
be continuing, Administrative Agent and Additional Collateral Agent may protect
and enforce Lender Parties’ rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document and the following rights and remedies:

          (a) All of the rights and remedies of a secured party under the UCC,
as amended, or other applicable Law.

          (b) The right, to the fullest extent permissible by law, to: (i) enter
upon the premises of any Related Party, or any other place or places where the
Collateral is located and kept, without any obligation to pay rent to any
Related Party, through self-help and without judicial process, without first
obtaining a final judgment or giving any Related Party notice and opportunity
for a hearing on the validity of Administrative Agent's or Additional Collateral
Agent’s, for the benefit of the Lender Parties, claim, and remove the Collateral
therefrom to the premises of Administrative Agent, Additional Collateral Agent
or any agent of any such Person, for such time as Administrative Agent or
Additional Collateral Agent may desire, in order to effectively collect and
liquidate the Collateral; and/or (ii) require any Related Party to assemble the
Collateral and make it available to Administrative Agent or Additional
Collateral Agent at a place to be designated by Administrative Agent or
Additional Collateral Agent, as applicable, in such Person’s reasonable
discretion.

          (c) The right to sell or otherwise dispose of any or all Collateral in
its then condition at public or private sale or sales, in lots or in bulk, for
cash or on credit, all as Administrative Agent or Additional Collateral Agent,
as applicable, in its discretion, may deem advisable; provided that such sales
may be adjourned from time to time with or without notice. The Administrative
Agent and, if applicable, Additional Collateral Agent, shall give reasonable
notice to Related Parties of the time and place of any public sale of the
Collateral or of the time after which any private sale by Administrative Agent,
Additional Collateral Agent or, at their option, a broker, or any other intended
disposition thereof is to be made. Such notice shall be deemed reasonable if
mailed, postage prepaid, to Related Parties at the address of Related Parties
designated herein at least ten (10) Business Days before the date of any public
sale or at least ten

79

--------------------------------------------------------------------------------

(10) Business Days before the time after which any private sale or other
disposition is to be made unless applicable law requires otherwise.

          (d) Administrative Agent and Additional Collateral Agent shall have
the right to conduct such sales on Related Parties' premises or elsewhere and
shall have the right to use Related Parties' premises without charge for such
sales for such time or times as Administrative Agent or Additional Collateral
Agent may see fit. Administrative Agent and Additional Collateral Agent are
hereby granted a license or other right to use, without charge, Related Parties’
labels, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in advertising for sale and selling any Collateral
and Related Parties' rights under all licenses and all franchise agreements
shall inure to Administrative Agent’s and Additional Collateral Agent’s benefit.
The Related Parties agree to hold Administrative Agent and Additional Collateral
Agent harmless from any liability arising out of Administrative Agent's or
Additional Collateral Agent’s use of Related Parties' premises, labels,
copyrights, rights of use of any name, trade secrets, trade names, trademarks
and advertising matter, or any property of a similar nature as it pertains to
advertising for sale, marshaling or selling the Collateral.

          (e) Administrative Agent and Additional Collateral Agent shall have
the right to sell, lease or otherwise dispose of the Collateral, or any part
thereof, for cash, credit or any combination thereof, and any Lender Party may
purchase all or part of the Collateral at public or, if permitted by law,
private sale and, in lieu of actual payment of such purchase price, may set off
the amount of such price against the Indebtedness owing by Borrowers to such
Lender Party. The proceeds realized from the sale of any Collateral shall be
applied first to reasonable costs and expenses, attorney's fees, expert witness
fees incurred by Administrative Agent and/or Additional Collateral Agent for
collection and for acquisition, completion, protection, removal, storage, sale
and delivery of the Collateral; second to all Indebtedness, other than principal
and interest, outstanding under this Agreement or any other Loan Document; third
to interest due upon any of the Indebtedness; fourth to the principal balance
owing on the Indebtedness; and fifth the remainder, if any, to Borrowers, their
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same. If any deficiency shall arise, Borrowers shall remain liable to Lender
Parties therefor.

          (f) The right to appoint or seek appointment of a receiver, custodian
or trustee of Borrowers or any of their properties or assets pursuant to court
order.

          (g) The right to cease all advances hereunder.

          (h) The exercise of Administrative Agent's and Additional Collateral
Agent’s rights under each Pledge Agreement.

          (i) The exercise of Administrative Agent's and Additional Collateral
Agent’s rights under the Account Control Agreements.

          (j) All other rights and remedies that Lender Parties may have at law
or in equity.

80

--------------------------------------------------------------------------------

Additionally, if any Default or Event of Default shall occur and be continuing,
Administrative Agent and Additional Collateral Agent, on behalf of Lender
Parties, may enforce the payment of any Indebtedness due to Lender Parties or
enforce any other legal or equitable right which Lender Parties may have. All
rights, remedies and powers conferred upon Lender Parties under the Loan
Documents shall be deemed cumulative and not exclusive of any other rights,
remedies or powers available under the Loan Documents or at Law or in equity.

     Section 7.4. NO WAIVER. No delay, failure or omission of Administrative
Agent or Additional Collateral Agent to exercise any right upon the occurrence
of any Default or Event of Default shall impair any such right or shall be
construed to be a waiver of any such Default or Event of Default or an
acquiescence therein. Lender Parties may, from time to time, in a writing waive
compliance by the other parties with any of the terms of this Agreement and its
rights and remedies upon any Default or Event of Default, and Borrowers agree
that no waiver by Lender Parties shall ever be legally effective unless such
waiver shall be acknowledged and agreed to in writing by Lender Parties. No
waiver of any Default or Event of Default by Lender Parties shall impair any
right or remedy of Lender Parties not specifically waived. No single, partial or
full exercise of any right of Lender Parties shall preclude any other or further
exercise thereof. No modification or amendment of or supplement to this
Agreement or any other written agreement between the parties hereto shall be
valid or effective (or serve as a basis of reliance by way of estoppel) unless
the same is in writing and signed by the party against whom it is sought to be
enforced. The acceptance by Administrative Agent at any time and from time to
time of a partial payment or partial performance of any Related Party's
obligations set forth herein shall not be deemed a waiver, reduction,
modification or release from any Default or Event of Default then existing. No
waiver by Lender Parties of any Default or Event of Default shall be deemed to
be a waiver of any other existing or any subsequent Default or Event of Default.

     Section 7.5. APPLICATION OF PROCEEDS . After an Event of Default shall have
occurred and is continuing, all amounts received by Lender Parties on account of
any Indebtedness and realized by Lender Parties with respect to the Collateral,
including any sums which may be held by Lender Parties, or the proceeds of any
thereof, shall be applied in the same manner as proceeds of Collateral as set
forth in Section 7.3(e) hereof.

     Section 7.6. APPOINTMENT OF ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT. Each
Borrower irrevocably designates, makes, constitutes and appoints Administrative
Agent (and all persons reasonably designated by Administrative Agent, including,
without limitation, Additional Collateral Agent), with full power of
substitution, as Borrowers’ true and lawful attorney-in-fact (and not
agent-in-fact) and Administrative Agent, or Administrative Agent's agent, may,
without notice to any Borrower, and at such time or times thereafter as
Administrative Agent or said agent, in its discretion, may determine, in
Borrowers’ or Administrative Agent's name, at no duty or obligation on any
Lender, do the following:

          (a) Upon the occurrence and during the continuance of any Default or
Event of Default, all acts and things necessary to fulfill Borrowers’
administrative duties pursuant to this Agreement and the other Loan Documents;

          (b) Upon the occurrence and during the continuance of any Default or
Event of Default, all acts and things necessary to fulfill Borrowers’
obligations under this Agreement

81

--------------------------------------------------------------------------------

and the Loan Documents, except as otherwise set forth herein, at the cost and
expense of Borrowers.

          (c) In addition to, but not in limitation of the foregoing, at any
time or times upon the occurrence and during the continuance of an Event of
Default, Administrative Agent shall have the right: (i) to enter upon Borrowers’
premises and to receive and open all mail directed to Borrowers and remove all
payments to Borrowers on the Receivables; however, Administrative Agent shall
turn over to Borrowers all of such mail not relating to Receivables; (ii) in the
name of Borrowers, to notify the Post Office authorities to change the address
for the delivery of mail addressed to Borrowers to such address as
Administrative Agent may designate (notwithstanding the foregoing, for the
purposes of notice and service of process to or upon Borrowers as set forth in
this Agreement, Administrative Agent's rights to change the address for the
delivery of mail shall not give Administrative Agent the right to change the
address for notice and service of process to or upon Borrowers in this
Agreement); (iii) demand, collect, receive for and give renewals, extensions,
discharges and releases of any Receivable; (iv) institute and prosecute legal
and equitable proceedings to realize upon the Receivables; (v) settle,
compromise, compound or adjust claims in respect of any Receivable or any legal
proceedings brought in respect thereof; (vi) generally, sell in whole or in part
for cash, credit or property to others or to itself at any public or private
sale, assign, make any agreement with respect to or otherwise deal with any of
the Receivables as fully and completely as though Administrative Agent were the
absolute owner thereof for all purposes, except to the extent limited by any
applicable Laws and subject to any requirements of notice to Borrowers or other
persons under applicable Laws; (vii) take possession and control in any manner
and in any place of any cash or non-cash items of payment or proceeds of
Receivables; (viii) endorse the name of Borrowers upon any notes, acceptances,
checks, drafts, money orders, chattel paper or other evidences of payment of
Receivables that may come into Administrative Agent's possession; and (ix) sign
Borrowers’ names on any instruments or documents relating to any of the
Collateral, or on drafts against Account Debtors. The appointment of
Administrative Agent as attorney-in-fact for Borrowers is coupled with an
interest and is irrevocable.

ARTICLE 8
ADMINISTRATIVE AGENT AND ADDITIONAL COLLATERAL AGENT; ASSIGNMENTS

     Section 8.1. APPOINTMENT. The Lenders hereby designate and appoint SWC
SERVICES LLC, a Delaware limited liability company, as their Administrative
Agent on their collective behalf to act as specified herein and in the other
Loan Documents. The Lenders hereby designate and appoint AGM, LLC, a Delaware
limited liability company, as their Additional Collateral Agent on their
collective behalf to act as specified herein and in the other Loan Documents.
Each Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent and Additional Collateral Agent to take such action on its
behalf under the provisions of this Agreement, the other Loan Documents and any
other instruments and agreements referred to herein or therein and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent or Additional
Collateral Agent, as applicable, by the terms hereof and thereof and such other
powers as are reasonably incidental thereto, including, without limitation, to
execute and deliver the Loan

82

--------------------------------------------------------------------------------

Agreement, each Subordination Agreement, the Custodian Agreements and any other
Loan Document necessary or useful in connection with the Indebtedness and Lender
Parties’ security interests relating thereto. Each of the Administrative Agent
and the Additional Collateral Agent may perform any of its duties hereunder by
or through its officers, directors, agents, employees or affiliates.

     Section 8.2. NATURE OF DUTIES. Neither the Administrative Agent nor the
Additional Collateral Agent shall have any duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents.
None of the Administrative Agent, the Additional Collateral Agent nor any of
their officers, directors, agents, employees or affiliates shall be liable for
any action taken or omitted by any of them hereunder or under any other Loan
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent and Additional Collateral Agent shall be mechanical and
administrative in nature; neither the Administrative Agent nor the Additional
Collateral Agent shall have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender or the holder of any
Note; and nothing in this Agreement or in any other Loan Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent or the Additional Collateral Agent any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.

     Section 8.3. LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT. Independently
and without reliance upon the Administrative Agent or Additional Collateral
Agent, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of the Borrowers and, except as expressly provided in this
Agreement, neither the Administrative Agent nor the Additional Collateral Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Neither the
Administrative Agent nor the Additional Collateral Agent shall be responsible to
any Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of the Borrowers or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any other Loan Document, or the financial condition of the
Borrowers or the existence or possible existence of any Default or Event of
Default.

     Section 8.4. CERTAIN RIGHTS OF THE AGENTS. If the Administrative Agent or
Additional Collateral Agent requests instructions from the Lenders with respect
to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, the Person requesting such instructions
shall be entitled to refrain from such act or taking such

83

--------------------------------------------------------------------------------

action unless and until such Person shall have received instructions from the
Lenders; and such Person shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, neither any Lender nor the holder of
any Note shall have any right of action whatsoever against the Administrative
Agent or Additional Collateral Agent as a result of the Administrative Agent or
Additional Collateral Agent acting or refraining from acting hereunder or under
any other Loan Document in accordance with the instructions of the Lenders.

     Section 8.5. RELIANCE. The Administrative Agent and Additional Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by any Person that the Administrative
Agent or Additional Collateral Agent, as applicable, believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Loan Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Administrative Agent and Additional Collateral Agent.

     Section 8.6. INDEMNIFICATION. To the extent the Administrative Agent,
Additional Collateral Agent or any affiliate thereof is not reimbursed and
indemnified by the Borrowers, the Lenders will reimburse and indemnify the
Administrative Agent, Additional Collateral Agent and any affiliate thereof in
proportion to their respective percentage of principal amount of Notes held by
them for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent, Additional Collateral Agent or any affiliate
thereof in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, Additional Collateral Agent’s or such affiliate’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

     Section 8.7. HOLDERS. The Administrative Agent and Additional Collateral
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment, transfer or
endorsement thereof, as the case may be, shall have been filed with the
Administrative Agent. Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor. Notwithstanding anything in this
Section, no Note or interest in any Note may be transferred unless such transfer
complies with Section 10.3 of this Agreement.

     Section 8.8. RESIGNATION BY THE AGENTS.

          (a) The Administrative Agent and/or the Additional Collateral Agent
may resign from the performance of all of its functions and duties hereunder
and/or under the other Loan Documents at any time by giving fifteen (15)
Business Days prior written notice to the Lenders. Such resignation shall take
effect upon the appointment of a successor Administrative

84

--------------------------------------------------------------------------------

Agent or Additional Collateral Agent, as applicable, pursuant to clause (b)
below or as otherwise provided below.

          (b) Upon any such notice of resignation by the Administrative Agent or
Additional Collateral Agent, the Required Lenders shall appoint a successor
Administrative Agent or Additional Collateral Agent, as applicable, hereunder or
thereunder, which successor Administrative Agent or Additional Collateral Agent,
as applicable, shall be, so long as no Default or Event of Default shall have
occurred and be continuing, reasonably acceptable to the Borrowers, and which
acceptance shall not be unreasonably withheld or delayed. The Borrowers and
other Related Parties shall execute such documents and agreements and take such
action as the Lenders and any such successor Administrative Agent or Additional
Collateral Agent shall reasonably request to maintain the Liens of such
successor Administrative Agent and successor Additional Collateral Agent in the
assets of Borrowers and the other Related Parties to secure the Indebtedness and
otherwise carry out the intent and purposes of this Agreement and the other Loan
Documents.

     Section 8.9. RELEASE OF COLLATERAL. The Lenders hereby irrevocably
authorize Administrative Agent and Additional Collateral Agent, at their option
and in their discretion, to release any Lien granted to or held by them upon any
Collateral (i) upon payment and satisfaction of all Indebtedness (other than
contingent indemnification Indebtedness to the extent no claims giving rise
thereto have been asserted) and termination of all commitments to lend
hereunder; or (ii) constituting property being sold or disposed of if Borrower
Representative certifies to Administrative Agent and Additional Collateral Agent
that the sale or disposition is made in compliance with the provisions of this
Agreement (and Administrative Agent and Additional Collateral Agent may rely in
good faith conclusively on any such certificate, without further inquiry).

     Section 8.10. CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES. Without in
any manner limiting Administrative Agent’s and Additional Collateral Agent’s
authority to act without any specific or further authorization or consent by
Lenders, each Lender agrees to confirm in writing, upon request by
Administrative Agent or Additional Collateral Agent, as applicable, the
authority to release any Collateral conferred upon Administrative Agent and
Additional Collateral Agent hereunder. Upon receipt by Administrative Agent or
Additional Collateral Agent of any required confirmation from the Required
Lenders of its authority to release any particular item or types of Collateral,
Administrative Agent or Additional Collateral Agent, as applicable, shall (and
is hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the liens granted to such Person upon such
Collateral; provided, however, that (i) neither Administrative Agent nor
Additional Collateral Agent shall be required to execute any such document on
terms which, in such Person’s opinion, would expose such Person to liability or
create any obligation or entail any consequence other than the release of such
liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the indebtedness evidenced by the Notes or
any Liens upon (or Indebtedness of Borrowers, in respect of), all interests
retained by Borrowers, including (without limitation) the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.

85

--------------------------------------------------------------------------------

     Section 8.11. ABSENCE OF DUTY. Neither Administrative Agent nor Additional
Collateral Agent shall have any obligation whatsoever to any Lender or any other
Person to assure that the Collateral exists or is owned by Borrowers or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Administrative Agent and Additional Collateral Agent have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Administrative Agent and/or Additional Collateral Agent in any of the Loan
Documents, it being understood and agreed that in respect of any Collateral or
any act, omission or event related thereto, Administrative Agent and Additional
Collateral Agent may act in any manner that they may deem appropriate, in their
discretion and provided that Administrative Agent and Additional Collateral
Agent shall exercise the same care which they would in dealing with loans for
their own account.

     Section 8.12. AGENCY FOR PERFECTION. Each Lender Party hereby appoints each
other Lender Party as agent for the purpose of perfecting such Lender Party’s
security interest in that portion of the Collateral which, in accordance with
the Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral for the Notes unless consented to by Administrative Agent and
Additional Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by Administrative Agent and Additional Collateral
Agent. Nothing herein is intended or shall be construed to limit any Lender’s
rights under its Note, including the right to enforce, accelerate, amend,
compromise or otherwise administer such Note.

     Section 8.13. AMENDMENTS, CONSENTS AND WAIVERS.

          (a) Except as otherwise provided herein and except as to matters set
forth in other subsections hereof or in any other Loan Document as requiring
only Administrative Agent’s or Additional Collateral Agent’s consent, the
consent of Required Lenders (it being understood that consent of the “Lender
Parties” shall be deemed to mean consent of the Administrative Agent and
Required Lenders) will be required to amend, modify, terminate, or waive any
provision of this Agreement or any of the other Loan Documents; provided,
however, that if such amendment, modification, termination or waiver applies
only to a certain Loan Advance or Loan Advances, only the consent of the Lender
or Lenders with respect to such Loan Advance(s) shall be required.

          (b) In the event Administrative Agent or Additional Collateral Agent
requests the consent of a Lender and does not receive a written consent or
denial thereof within ten (10) Business Days after such Lender's receipt of such
request, then such Lender will be deemed to have given such consent.

ARTICLE 9
EXPENSES AND INDEMNITIES

     Section 9.1. PAYMENT FOR EXPENSES. Borrowers shall pay (on the date of the
initial funding of the Loans and, thereafter, within thirty (30) days after any
invoice or other

86

--------------------------------------------------------------------------------

statement or notice), all costs and expenses incurred by Lender Parties or any
of their affiliates in connection with the transactions contemplated by the Loan
Documents, including, without limitation, (a) all documentation and diligence
fees and expenses, (b) all search, appraisal, recording, professional and filing
fees and expenses and all other out-of-pocket charges and expenses (including,
without limitation, (i) UCC and judgment and tax lien searches and UCC filings
and fees for post-closing UCC, (ii) judgment and tax lien searches, (iii) wire
transfer fees and (iv) any documentary, filing or stamp taxes in connection with
any grant or perfections of Administrative Agent’s and Additional Collateral
Agent’s Liens on the Collateral), (c) all audit fees and expenses, (d) all of
Lender Parties’ attorneys’ fees and expenses, but only to the extent incurred by
a Lender Party or any of its affiliates after a Default or Event of Default or
incurred by a Lender Party in connection with (i) any effort to enforce, protect
or collect payment of any Indebtedness or to enforce any Loan Document or any
related agreement, document or instrument, or effect collection hereunder or
thereunder, (ii) entering into, negotiating, preparing, reviewing and executing
this Agreement and the other Loan Documents and all related agreements,
documents and instruments, (iii) instituting, maintaining, preserving, enforcing
and foreclosing on Administrative Agent’s and/or Additional Collateral Agent’s
Liens, for the benefit of the Lender Parties, in any of the Collateral or
securities pledged under the Loan Documents, whether through judicial
proceedings or otherwise, (iv) defending or prosecuting any actions, claims or
proceedings arising out of or relating to Lender Parties’ transactions with any
Borrower unless there is a final judgment by a court which finds such Lender
Party to have acted in gross negligence or willful misconduct in connection
therewith, or (v) any modification, restatement, supplement, amendment, waiver,
forbearance or extension of this Agreement or any other Loan Document or any
related agreement, document or instrument, and all of the same may be charged to
Borrowers’ account and shall be part of the Indebtedness. Each Borrower hereby
further agrees to pay all of each Custodian’s fees and expenses owing under the
Custodian Agreements.

     Section 9.2. GENERAL INDEMNIFICATION. Each Borrower hereby agrees to
indemnify and hold each Lender Party harmless, on demand, from and against any
and all claims, liabilities, obligations, losses, damages, penalties, fines,
actions, judgments, suits, costs, expenses or disbursements actually incurred
(collectively “Claim” or “Claims”) of any kind or nature whatsoever, asserted by
any party other than a Borrower, or with respect to a Borrower only as otherwise
provided in this Agreement or pursuant to applicable law regarding such Lender'
Party’s obligations to Borrowers, which may be imposed on, incurred by or
asserted against such Lender Party, or any of its officers, directors, employees
or agents (including accountants, attorneys or other professionals hired by such
Lender Party) in any way relating to or arising out of the Loan Documents or any
action taken or omitted by Lender, or any of its officers, directors, employees
or agents (including accountants, attorneys or other professionals hired by such
Lender Party) under the Loan Documents, except to the extent such indemnified
matters are finally found by a court to be caused by such Lender Party's gross
negligence or willful misconduct.

ARTICLE 10
MISCELLANEOUS

     Section 10.1. NOTICES. All notices, demands, billings, requests and other
written communications hereunder shall be deemed to have been properly given:
(i) upon personal

87

--------------------------------------------------------------------------------

delivery; (ii) on the third Business Day following the day sent, if sent by
registered or certified mail; (iii) on the next Business Day following the day
sent, if sent by overnight express courier; or (iv) on the day sent or if such
day is not a Business Day on the next Business Day after the day sent if sent by
telecopy providing the receiving party has acknowledged receipt by return
telecopy, in each case, to each Lender Party and each Related Party or Guarantor
at its address and/or telecopy number as set forth in this Agreement or Section
10.1 of Schedule A attached hereto, or at such other address and/or telecopy
number as either party may designate for such purpose in a written notice given
to the other party. Administrative Agent and the Lenders shall have the right,
on or after initial funding pursuant to the terms of this Agreement and after
the Borrowers or Carbiz Parent has made such an announcement or release, to
issue a press release or other brochure announcing the consummation of the Loan
Documents and to distribute that information to third parties in the normal
course of such Person’s business, at no cost to Borrowers.

     Section 10.2. APPOINTMENT OF BORROWER REPRESENTATIVE. Each Borrower and
Related Party hereby designates the Borrower Representative as its
representative and agent on its behalf for the purposes (as applicable) of
issuing Requests for Advances, giving instructions with respect to the
disbursement of the proceeds of the Loan Advances, effecting repayment of the
Loans, and giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Related Party
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Administrative Agent and each Lender Party may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Borrowers and Related Parties, and shall
give any notice or communication required or permitted to be given to any
Borrower or Related Party hereunder to Borrower Representative on behalf of such
Borrower or Related Party. Each Borrower and Related Party agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and Related Party and shall be
binding upon and enforceable against such Borrower and Related Party to the same
extent as if the same had been made directly by such Borrower or Related Party.
The Borrowers may, upon fifteen (15) days prior written notice to Administrative
Agent by each of the Borrowers, appoint a substitute Borrower as “Borrower
Representative” to Administrative Agent.

     Section 10.3. ASSIGNMENTS AND PARTICIPATIONS.

          (a) Any Lender may sell any participation interest in its commitment
hereunder or any of its rights under its Loans or under the Loan Documents to
any Person so long as the agreement between such Lender and such participant at
all times provides: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from Borrowers hereunder of amounts in
excess of those payable to such Lender under such sections (determined without
regard to the sale of such participation), and (iii) unless such participant is
an affiliate of such Lender, that such participant shall not be entitled to
require such Lender to take any action under any Loan Document or to obtain the

88

--------------------------------------------------------------------------------

consent of such participant prior to taking any action under any Loan Document,
except for actions which would require the consent of all Lenders hereunder. No
Lender selling such a participation shall, as between the other parties hereto
or to any other Loan Document and such Lender, be relieved of any of its
obligations hereunder or thereunder as a result of the sale of such
participation. Each Lender which sells any such participation to any Person
(other than an affiliate of such Lender) shall give prompt notice thereof to
Administrative Agent and Borrower Representative.

          (b) In addition to sales of participations under the immediately
preceding subsection, any Lender may make any assignment or transfer of any kind
of its commitments or any of its rights under its Loans or under the Loan
Documents (which rights may be limited to a particular Loan Advance) in
accordance with the terms of this Section 10.3; provided, however, that such
Lender shall not offer, sell or otherwise, dispose of all or any part of its
commitments or Loans except under circumstances which will not result in a
violation of the Act or applicable state securities laws. To the extent
indicated in any document, instrument or agreement so selling, assigning, or
otherwise transferring to an assignee (an “Assignee”) such rights and/or duties,
(i) the Assignee shall acquire all of the assigning Lender’s rights under the
Agreement and the other Loan Documents and (ii) the Assignee shall be deemed to
be a “Lender” under this Agreement and the other Loan Documents with the
authority to exercise such rights in the capacity of such Lender. Subject to
applicable securities laws, Related Parties hereby authorize each Lender to
disseminate any information it has pertaining to the Indebtedness, including
without limitation, complete and current credit information on Related Parties
and Guarantors and any of their principals to any Assignee or prospective
Assignee. Any assignment pursuant to this Section 10.3 shall be made pursuant to
an Assignment and Acceptance.

          (c) Administrative Agent shall maintain at its office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of Lenders, and the commitments of, and principal amount
of the Indebtedness and Loans owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
presumptive evidence of the amounts due and owing to Lenders in the absence of
manifest error. Borrowers, Administrative Agent and each Lender may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrowers and any Lender, at any reasonable time
upon reasonable prior notice.

          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and its Assignee (together with the Note(s)
subject to such assignment), evidence satisfactory to the Administrative Agent
that such assignment complies with subsection (b) above, Administrative Agent
shall (a) accept such Assignment and Acceptance and (b) record the information
contained therein in the Register. If requested by Administrative Agent,
Borrowers shall promptly execute and deliver to Administrative Agent new Note(s)
evidencing the Indebtedness owed by Borrowers to the assignee and, if
applicable, the assigning Lender, after giving effect to the assignment.
Administrative Agent shall cancel the Notes delivered to it by the assigning
Lender and deliver the new Notes to the Assignee and, unless the assigning
Lender has assigned all of its interests under this Agreement, the assigning
Lender.

89

--------------------------------------------------------------------------------

          (e) Any Lender may at any time, following written notice to
Administrative Agent, (a) pledge the Indebtedness held by it or create a
security interest in all or any portion of its rights under this Agreement or
the other Loan Documents in favor of any Person; provided, however, that (i) no
such pledge or grant of security interest to any Person shall release such
Lender from its Indebtedness hereunder or under any other Loan Document and (ii)
the acquisition of title to such Lender’s Indebtedness pursuant to any
foreclosure or other exercise of remedies by such Person shall be subject to the
provisions of this Agreement and the other Loan Documents in all respects; and
(b) assign all or any portion of its funded Loans to an affiliate of such
Lender, to one or more other Lenders or to an affiliate of such other Lender.

          (f) Except as otherwise provided herein, no Lender shall, as between
Borrowers and that Lender, be relieved of any of its Indebtedness hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of a
participation in, all or any part of the Loans, the Notes or other Indebtedness
owed to such Lender.

     Section 10.4. SURVIVAL OF AGREEMENTS. All of the various representations,
warranties, covenants and agreements of Borrowers and Guarantors (including
without limitation, any agreements to pay costs and expenses and to indemnify
any Lender Party) in the Loan Documents shall survive the execution and delivery
of the Loan Documents and the performance under such Loan Documents, and
Administrative Agent and Additional Collateral Agent, for the benefit of the
Lender Parties, shall retain their Liens in the Collateral and all of their
rights and remedies under the Loan Documents notwithstanding any termination of
financing under this Agreement until all Indebtedness is fully performed and
paid in full in cash. All indemnity obligations and all other obligations to pay
costs and expenses of the Borrowers and Guarantors hereunder and under the other
Loan Documents shall survive payment of the Indebtedness in full.

     Section 10.5. NO OBLIGATION BEYOND MATURITY. Each Borrower and each
Guarantor agrees and acknowledges that upon the Maturity Date with respect to a
particular Loan, no Lender Party shall have any obligation to renew, extend,
modify or rearrange such Loan and Lender Parties shall have the right to require
all amounts due and owing under the applicable Loans to be paid in full upon
such date.

     Section 10.6. PRIOR AGREEMENTS SUPERSEDED. This Agreement, together with
the other Loan Documents, constitute the sole and only agreement of the parties
hereto and supersede any prior understandings or written or oral agreements
between the parties respecting the subject matter of this Agreement and the
other Loan Documents. No provision of this Agreement or other Loan Document may
be modified, waived or terminated except by instrument in writing executed by
the party against whom a modification, waiver or termination is sought to be
enforced.

     Section 10.7. PARTIES BOUND. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns, except as
otherwise expressly provided for herein. No Related Party shall assign any of
its rights or obligations pursuant this Agreement.

90

--------------------------------------------------------------------------------

     Section 10.8. NO THIRD PARTY BENEFICIARY. This Agreement is for the sole
benefit of Administrative Agent, Additional Collateral Agent, the Lenders and
Borrowers and is not for the benefit of any third party.

     Section 10.9. EXECUTION IN COUNTERPARTS. This Agreement may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
and all of which taken together shall constitute but one and the same
instrument. Signatures delivered by facsimile, email (in .pdf format) and/or
other similar electronically transmitted format shall bind the parties hereto as
though such signatures were original.

     Section 10.10. SEVERABILITY OF PROVISIONS. Any provision which is
determined to be unconscionable, against public policy or any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

     Section 10.11. FURTHER INSTRUMENTS. Each Borrower and each Guarantor shall
from time to time execute and deliver, and shall cause each of its subsidiaries
to execute and deliver, all such amendments, supplements and other modifications
hereto and to the other Loan Documents and all such financing statements or
continuation statements, instruments of further assurance and any other
instruments, and shall take such other actions, as Administrative Agent or
Additional Collateral Agent reasonably requests and deems necessary or advisable
in furtherance of the agreements contained herein.

     Section 10.12. GOVERNING LAW. EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER
JURISDICTION IS EXPRESSLY ELECTED IN A LOAN DOCUMENT, THE LOAN DOCUMENTS SHALL
BE DEEMED CONTRACTS AND INSTRUMENTS MADE UNDER THE LAWS OF THE STATE OF ILLINOIS
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF ILLINOIS AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

     Section 10.13. JURISDICTION AND VENUE. TO INDUCE THE LENDER PARTIES TO
ENTER INTO THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT OR ILLINOIS STATE COURT SITTING
IN CHICAGO, ILLINOIS, AND EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING HERETO BROUGHT IN ANY SUCH COURT. EACH PARTY
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM AND FURTHER
IRREVOCABLY WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY, PROVIDED THAT SERVICE OF PROCESS IS MADE BY ANY
LAWFUL MEANS. THE RELATED PARTIES HEREBY WAIVE

91

--------------------------------------------------------------------------------

PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SUCH RELATED PARTY BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.

     Section 10.14. WAIVER. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT
AND TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH BORROWER AND EACH
GUARANTOR HEREBY WAIVE (i) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF
PRESENTMENT, PROTEST, DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, AND ONE OR MORE EXTENSIONS OR RENEWALS OF ANY OR ALL ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY
TIME HELD BY THE ADMINISTRATIVE AGENT AND/OR THE LENDER ON WHICH ANY BORROWER OR
ANY GUARANTOR MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER
THE ADMINISTRATIVE AGENT AND/OR THE LENDERS MAY DO IN THIS REGARD; (ii) ALL
RIGHTS TO NOTICE AND HEARING PRIOR TO THE ADMINISTRATIVE AGENT'S TAKING
POSSESSION OR CONTROL OF, OR THE ADMINISTRATIVE AGENT'S REPLEVIN, ATTACHMENT OR
LEVY ON OR OF THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY
ANY COURT PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY OF THE LENDER PARTIES'
REMEDIES; AND (iii) THE BENEFIT OF ALL VALUATION, APPRAISEMENT OR EXEMPTION
LAWS.

     Section 10.15. ADVICE OF COUNSEL. EACH BORROWER AND EACH GUARANTOR
ACKNOWLEDGES THAT THEY HAVE BEEN REPRESENTED AND ADVISED BY INDEPENDENT LEGAL
COUNSEL WITH RESPECT TO THE NEGOTIATION, EXECUTION AND ACCEPTANCE OF THIS
AGREEMENT AND THE TRANSACTIONS GOVERNED BY THIS AGREEMENT AND HAVE RELIED UPON
THE ADVICE OF ITS INDEPENDENT LEGAL COUNSEL IN AGREEING TO THE TERMS AND
CONDITIONS HEREIN AND IN EXECUTING AND DELIVERING THIS AGREEMENT, AND THAT THEY
HAVE FREELY AND VOLUNTARILY ENTERED INTO THIS AGREEMENT AS THE PRODUCT OF ARMS'
LENGTH NEGOTIATIONS.

     Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH LENDER PARTY, EACH
BORROWER AND EACH GUARANTOR HEREBY COVENANT AND AGREE THAT IN ANY SUIT, ACTION
OR PROCEEDING IN RESPECT OF ANY MATTER ARISING OUT OF THIS AGREEMENT, THE
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, ANY WRITTEN AGREEMENT BETWEEN THE
PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING OR IN ANY WAY RELATED
TO, CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE, TRIAL SHALL BE TO A COURT OF COMPETENT JURISDICTION AND NOT TO A
JURY; EACH LENDER PARTY, EACH BORROWER AND EACH GUARANTOR HEREBY EXPRESSLY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS

92

--------------------------------------------------------------------------------

WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

     Section 10.17. TIME OF ESSENCE. Time is of the essence for the performance
of the obligations set forth in this Agreement and the Loan Documents.

     Section 10.18. PUBLICATION; ADVERTISEMENT.

          (a) No Related Party will, directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Administrative Agent, Additional Collateral Agent, any Lender or
any of their respective Affiliates or any reference to this Agreement or the
financing evidenced hereby, in any case except (i) as required by Law, subpoena
or judicial or similar order, in which case the applicable Related Party shall
give Administrative Agent prior written notice of such publication or other
disclosure or (ii) with Administrative Agent’s prior written consent, such
consent not to be unreasonably withheld.

          (b) Each Lender and each Related Party hereby authorizes
Administrative Agent, Additional Collateral Agent and Initial Lender to publish
the name of the Lenders, Administrative Agent, Additional Collateral Agent and
the Related Parties, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any "tombstone", comparable advertisement or press release
which Administrative Agent or Initial Lender elects to submit for publication.

     Section 10.19. Amendment and Restatement.

          (a) This Agreement, among other things, (i) amends and restated in its
entirety the Existing Carbiz Loan Agreement and (ii) evidences Houston Auto’s
agreement to become a co-Borrower with the other Borrowers under this facility,
all on the terms and conditions contained herein.

          (b) Any “Indebtedness” as defined in and which is outstanding under
the Existing Carbiz Loan Agreement immediately prior to the effectiveness of
this Agreement shall be deemed refinanced pursuant to the terms of this
Agreement and constitute outstanding Indebtedness hereunder.

          (c) Anything contained herein to the contrary notwithstanding, this
Agreement is not intended to and shall not serve to effect a novation of the
“Indebtedness” defined in and outstanding under the Existing Carbiz Loan
Agreement. Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness, obligations and liabilities created under the
Existing Carbiz Loan Agreement which is evidenced by the promissory notes
provided for therein and secured by the Collateral. Each Related Party
acknowledges and confirms that the liens and security interests granted pursuant
to the Loan Documents secure the indebtedness, liabilities and obligations of
the Related Parties to the Lender Parties under the Existing Carbiz Loan
Agreement, as amended and restated hereby (except that the grants of Liens under
and pursuant to the Loan Documents shall continue unaltered, and each other Loan
Document shall

93

--------------------------------------------------------------------------------

continue in full force and effect in accordance with its terms unless otherwise
amended by the parties thereto, and the parties hereto hereby ratify and confirm
the terms thereof as being in full force and effect and unaltered by this
Agreement), and that the term “Indebtedness” as used in the Loan Documents (or
any other term used therein to describe or refer to the indebtedness,
liabilities and obligations of the Borrowers to the Lender Parties) includes,
without limitation, the indebtedness, liabilities and obligations of the
Borrowers under this Agreement and the Notes to be delivered hereunder, and
under the Existing Carbiz Loan Agreement, as amended and restated hereby, as the
same further may be amended, modified, supplemented and/or restated from time to
time. The Loan Documents and all agreements, instruments and documents executed
or delivered in connection with any of the foregoing shall each be deemed to be
amended to the extent necessary to give effect to the provisions of this
Agreement. Each reference to the “Loan Agreement” or “Loan and Security
Agreement” (or any other term used to describe the Existing Carbiz Loan
Agreement) in any Loan Document shall mean and be a reference to this Agreement
(as further amended, restated, supplemented or otherwise modified from time to
time) and each reference to “Borrower” or “Borrowers” in any Loan Document shall
mean and be a reference to all Borrowers hereunder, individually and
collectively. Cross-references in the Loan Documents to particular section
numbers in the Existing Carbiz Loan Agreement shall be deemed to be
cross-references to the corresponding sections, as applicable, of this
Agreement.

ARTICLE 11
JOINT AND SEVERAL LIABILITY; CROSS GUARANTY; SUBORDINATION

     Section 11.1. JOINT AND SEVERAL LIABILITY; CROSS GUARANTY.

          (a) Each Borrower hereby acknowledges and agrees that such Borrower is
jointly and severally liable for all of the Indebtedness, and hereby absolutely
and unconditionally guarantees to the Administrative Agent, for the benefit of
the Lender Parties, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Indebtedness and other
obligations and amounts owed or hereafter owing to the Lender Parties under this
Agreement by each other Borrower. Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section shall not be discharged
until payment and performance, in full, of the Indebtedness and other amounts
owed or hereafter owing under this Agreement has occurred and termination of all
commitments to lend under this Agreement, and that its obligations under this
Section shall be absolute and unconditional, irrespective of, and unaffected by:

          (i) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;

          (ii) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document or the waiver or consent by Lender
Parties with respect to any of the provisions thereof;

94

--------------------------------------------------------------------------------

          (iii) the existence, value or condition of, or failure to perfect its
security interest in or lien against, any security for the Indebtedness or any
action, or the absence of any action, by Lender Parties in respect thereof
(including the release of any such security);

          (iv) the insolvency of any Borrower or Guarantor; or

          (v) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.

     Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Indebtedness and other amounts guaranteed
hereunder.

          (b) Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to subrogation, to compel Administrative Agent,
Additional Collateral Agent or any Lender to marshal assets or to proceed in
respect of the Indebtedness and other amounts guaranteed hereunder against any
other Borrower or Guarantor, any other party or against any security for the
payment and performance of the Indebtedness and other amounts before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower and the Lender Parties that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section and such waivers, the
Lender Parties would decline to enter into this Agreement.

          (c) Benefit of Guaranty. Each Borrower agrees that the provisions of
this Section are for the benefit of the Lender Parties and their successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Borrower and the Lender Parties, the obligations of such
other Borrower under the Loan Documents.

          (d) Election of Remedies. If the Lender Parties may, under applicable
law, proceed to realize their benefits under any of the Loan Documents giving
the Administrative Agent or Additional Collateral Agent, for the benefit of the
Lender Parties, a security interest in or lien upon any Collateral, whether
owned by any Borrower or by any Guarantor, either by judicial foreclosure or by
non-judicial sale or enforcement, the Lender Parties may, at their sole option,
determine which of their remedies or rights they may pursue without affecting
any of the rights and remedies under this Section. If, in the exercise of any of
their rights and remedies, the Lender Parties shall forfeit any of their rights
or remedies, including their right to enter a deficiency judgment against any
Borrower or any other Guarantor, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by the Lender Parties and waives any claim based upon such
action. Any election of remedies that results in the denial or impairment of the
right of the Lender Parties to seek a deficiency judgment against any Borrower
shall not impair any other Borrower’s obligation to pay the full amount of the
Indebtedness and other amounts owed or hereafter owing under this Agreement. In
the event the Lender Parties shall bid at any foreclosure or trustee’s sale or
at any private sale permitted by law or the Loan Documents, the Lender Parties
may bid all or less than the amount of the Indebtedness and other amounts owed
or hereafter owing under this

95

--------------------------------------------------------------------------------

Agreement and the amount of such bid need not be paid by the Lender Parties but
shall be credited against such Indebtedness and other amounts. The amount of the
successful bid at any such sale, whether the Lender Parties or any other party
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral and the difference between such bid amount and the
remaining balance of the Indebtedness and other amounts owed or hereafter owing
under this Agreement shall be conclusively deemed to be the amount of the
Indebtedness and other amounts guaranteed under this Section, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which the Lender Parties might
otherwise be entitled but for such bidding at any such sale.

          (e) Liability Cumulative. The liability of Borrowers under this
Article 11 is in addition to and shall be cumulative with all liabilities of
each Borrower to the Lender Parties under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Indebtedness or
obligation of the other Borrowers, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

          (f) Fraudulent Conveyance. Notwithstanding anything to the contrary
set forth in this Section 11.1, it is the intent of the parties hereto that the
liability incurred by each Borrower in respect of the Indebtedness of the other
Borrowers (and any Lien granted by each Borrower to secure such Indebtedness),
not constitute a fraudulent conveyance under Section 548 of the United States
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the
provisions of any applicable law of any state or other governmental unit
("Fraudulent Conveyance"). Consequently, each Borrower, Administrative Agent,
Additional Collateral Agent and each Lender hereby agree that if a court of
competent jurisdiction determines that the incurrence of liability by any
Borrower in respect of the Indebtedness of any other Borrower (or any Liens
granted by such Borrower to secure such Indebtedness) would, but for the
application of this sentence, constitute a Fraudulent Conveyance, such liability
(and such Liens) shall be valid and enforceable only to the maximum extent that
would not cause the same to constitute a Fraudulent Conveyance, and this
Agreement and the other Loan Documents shall automatically be deemed to have
been amended accordingly.

     Section 11.2. SUBORDINATION.

          (a) Each Borrower covenants and agrees that the payment of all
indebtedness, principal, interest (including interest which accrues after the
commencement of any case or proceeding in bankruptcy, or for the reorganization
of any Borrower), fees, charges, expenses, attorneys’ fees and any other sum,
obligation or liability owing by any other Borrower to such Borrower, including
any intercompany loans or trade payables or royalty or licensing fees
(collectively, the “Intercompany Obligations”), is subordinated, to the extent
and in the manner provided in this Section 11.2, to the prior payment in full of
all Indebtedness and other amounts owed or hereafter owing under this Agreement
(herein, the “Senior Obligations”) and that the subordination is for the benefit
of the Lender Parties, and the Lender Parties may enforce such provisions
directly.

96

--------------------------------------------------------------------------------

          (b) Each Borrower executing this Agreement hereby (i) authorizes the
Lender Parties to demand specific performance of the terms of this Section 11.2,
whether or not any other Borrower shall have complied with any of the provisions
hereof applicable to it, at any time when such Borrower shall have failed to
comply with any provisions of this Section 11.2 which are applicable to it and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law,
which might be asserted as a bar to such remedy of specific performance.

          (c) Upon any distribution of assets of any Borrower in any
dissolution, winding up, liquidation or reorganization (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):

          (i) The Lender Parties shall first be entitled to receive payment in
full in cash of the Senior Obligations before any Borrower is entitled to
receive any payment on account of the Intercompany Obligations.

          (ii) Any payment or distribution of assets of any Borrower of any kind
or character, whether in cash, property or securities, to which any other
Borrower would be entitled except for the provisions of this Section 11.2(c),
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution directly to the Administrative Agent, for the benefit of
the Lender Parties, to the extent necessary to make payment in full of all
Senior Obligations remaining unpaid after giving effect to any concurrent
payment or distribution or provisions therefor to the Lender Parties.

          (iii) In the event that notwithstanding the foregoing provisions of
this Section 11.2(c), any payment or distribution of assets of any Borrower of
any kind or character, whether in cash, property or securities, shall be
received by any other Borrower on account of the Intercompany Obligations before
all Senior Obligations are paid in full, such payment or distribution shall be
received and held in trust for and shall be paid over to the Administrative
Agent for application to the payment of the Senior Obligations until all of the
Senior Obligations shall have been paid in full, after giving effect to any
concurrent payment or distribution or provision therefor to the Lender Parties.

     No right of the Lender Parties or any other present or future holders of
any Senior Obligations to enforce the subordination provisions herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Borrower or by any act or failure to act, in good faith, by any
such holder, or by any noncompliance by any Borrower with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

- Remainder of Page Intentionally Left Blank; Signature Pages Follow -

97

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first set forth above.

  BORROWERS:       CARBIZ AUTO CREDIT AQ, INC.,   a Florida corporation        
By:   Name:     Its:         CARBIZ USA INC.,   a Delaware corporation        
By:   Name:     Its:           CARBIZ AUTO CREDIT, INC.,   a Florida corporation
        By:   Name:     Its:           CARBIZ AUTO CREDIT JV1, LLC,   a Florida
limited liability company         By:   Name:     Its:                 TEXAS
AUTO CREDIT, INC., a Florida   corporation         By:   Name:     Its:  

SIGNATURE PAGE – SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------


  GUARANTORS:       CARBIZ INC.,   an Ontario corporation         By:   Name:  
  Its:  

SIGNATURE PAGE – SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------


  ADMINISTRATIVE AGENT:         SWC SERVICES LLC, a Delaware limited   liability
company, as Administrative Agent         By:     Name: Gregory Bell   Its:
Manager                     ADDITIONAL COLLATERAL AGENT:         AGM, LLC, a
Delaware limited liability company,   as Additional Collateral Agent         By:
    Name: Gregory Bell   Its: Manager                     INITIAL LENDER:      
  SWC SERVICES LLC, a Delaware limited   liability company, as Initial Lender  
      By:     Name: Gregory Bell   Its: Manager

SIGNATURE PAGE – SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

SCHEDULE A TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This Schedule A to the Second Amended and Restated Loan and Security
Agreement is executed in conjunction with that certain Amended and Restated Loan
and Security Agreement dated as of December 24, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among (a) CARBIZ AUTO CREDIT AQ, INC., a Florida corporation, CARBIZ USA
INC., a Delaware corporation, CARBIZ AUTO CREDIT, INC., a Florida corporation,
CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability company, and TEXAS AUTO
CREDIT, INC., a Florida corporation, as Borrowers, (b) CARBIZ INC., an Ontario
corporation, as a Guarantor, (c) SWC SERVICES LLC, a Delaware limited liability
company, as Initial Lender, (d) the other Lenders from time to time party
hereto, (e) SWC SERVICES LLC, a Delaware limited liability company, as
Administrative Agent for the Lenders, and (f) AGM, LLC, a Delaware limited
liability company, as Additional Collateral Agent for the Lenders. Capitalized
terms used but not defined herein shall have the meanings given such terms in
the Loan Agreement.

    ELIGIBLE RECEIVABLES TESTS


SECTION 1.1(a)(i) AGING PROCEDURES

     The term “Aging Procedures” shall mean, with respect to a Receivable, such
Receivable has been reported to the Lender in compliance with the following
aging procedures:

  No payment missed or due = Current   1 to 30 days past due = “30 day Account”
  31 to 60 days past due = “60 day Account”   61 or more days past due = “60+
day Account”


SECTION 1.1(a)(ii) APPROVED STATES

     The term “Approved State” shall mean Florida, Illinois, Indiana, Iowa,
Kentucky, Nebraska, Ohio, Oklahoma and Texas.

SECTION 1.1(a)(iii) ELIGIBLE RECEIVABLES A

     The term "Eligibility Receivables A" shall mean those Receivables of the
Initial Borrowers that are acceptable to Administrative Agent, in its reasonable
discretion, and, in each case, that meet, at a minimum, all of the following
requirements:

     (i) are originated by an Initial Borrower (and that do not constitute
Calcott Receivables) and arise from the extension of credit, the sale and
delivery of goods, including automobiles, light trucks and other vehicles, or
the rendering of services in the ordinary course of an Initial Borrower’s
business;

1

--------------------------------------------------------------------------------

     (ii) is genuine, is in all respects what it purports to be and the Consumer
Loan Documents evidencing such Eligible Receivable have only one original
counterpart and include only one original promissory note which constitutes an
instrument under the UCC and no Person other than Administrative Agent,
Additional Collateral Agent or a Custodian is in actual or constructive
possession of any such original Consumer Loan Documents.

     (iii) represent a valid and binding obligation of the related Account
Debtor enforceable in accordance with its terms for the amount outstanding
thereof without offset, counterclaim or defense (whether actual or alleged);

     (iv) as to which the Account Debtor thereunder is personally liable
pursuant to the applicable Consumer Loan Documents;

     (v) comply, and as to which the related Consumer Loan Documents comply, in
all respects with all applicable Laws, including, but not limited to, truth in
lending and credit disclosure laws and regulations and all applicable state and
federal usury laws;

     (vi) as to which (x) the related Consumer Loan Documents are in form and
substance satisfactory to Administrative Agent and have been delivered to the
applicable Custodian pursuant to the terms of Section 3.4 of the Loan Agreement,
but provided, however, that if the Auto Title has not been delivered to the
applicable Custodian within sixty (60) days after execution of the Consumer Loan
Documents, any such Receivable shall not be an Eligible Receivable A until such
Auto Title is so delivered and all other requirements hereunder are met, and (y)
all amounts and information appearing on such Consumer Loan Documents or
otherwise furnished to Lenders in connection therewith are true and correct and
undisputed by the Account Debtor thereon or any guarantor thereof;

     (vii) as to which the related Account Debtor and Borrowers are not engaged
in any litigation, including any action regarding nonpayment thereof;

     (viii) as to which no set-offs, counterclaims, defenses or disputes as to
payments or liability thereon exist or have been asserted with respect thereto
and no Borrower has made any agreement with any Account Debtor thereunder for
any deduction therefrom, except a discount or allowance allowed by a Borrower in
the ordinary course of its business for prompt payment, all of which discounts
or allowances are reflected in the calculation of the outstanding amount of such
Eligible Receivable;

     (ix) none of the Receivable, the Account Debtor thereon or any guarantor
thereof is subject to any receivership, insolvency or bankruptcy proceeding, nor
is any Account Debtor thereon or any guarantor thereof insolvent or has failed
to meet its debts as they mature;

     (x) no facts, events or occurrences exist that, in any way, impair the
validity or enforcement thereof or tend to reduce the amount payable thereunder
from the amount of the Receivable shown on any schedule, or on all contracts,
invoices or statements delivered to Administrative Agent with respect thereto.

     (xi) no proceedings or actions are threatened or pending against any
Account Debtor that might result in any material adverse change in the Account
Debtor's financial condition.

2

--------------------------------------------------------------------------------

     (xii) no instrument of release or waiver has been executed in connection
with any Consumer Loan Document, and no Account Debtor has been released from
its obligations thereunder, in whole or in part, and no action has been taken by
a Borrower to release any collateral under the Consumer Loan Documents (other
than releases of collateral in respect of Receivables that have been paid in
full).

     (xiii) except as disclosed in writing to Administrative Agent, no Consumer
Loan Document has been amended after the date on which such contract is pledged
to the Administrative Agent, for the benefit of the Lender Parties, hereunder in
any material respect or such that the amount of any monthly payment or the total
number of the monthly payments is increased or such that the amount of any
monthly payment or the total number of monthly payments is decreased.

     (xiv) the Borrowers have good and sufficient right to pledge, assign and
deliver the Receivables free and clear from all Liens whatsoever (other than any
Liens in favor of the Administrative Agent and Additional Collateral Agent);

     (xv) neither the Account Debtor thereon nor any guarantor thereof is
employed by, related to, a principal of or affiliated with any Borrower or any
Guarantor;

     (xvi) to the Borrowers’ knowledge, no condition exists that materially or
adversely affects the value of the Receivables or jeopardizes any security
therefor;

     (xvii) if the Receivables arise from the sale of goods, such goods have
been delivered and accepted by the Account Debtor and are still subject to the
lawful possession and control of the Account Debtor and have not been otherwise
returned to or repossessed by any Initial Borrower;

     (xviii) the original principal amount thereof does not exceed the Maximum
Amount of an Eligible Receivable A and the original term thereof does not exceed
the Maximum Term of an Eligible Receivable A;

     (xix) has been reported to Administrative Agent and Lenders in compliance
with the Aging Procedures;

     (xx) is not evidenced by a judgment or has not been reduced to judgment;

     (xxi) is not an open account or a revolving line of credit;

     (xxii) the Account Debtor thereunder is a legal resident of the United
States;

     (xxiii) payments under the Receivable are to be made in United States
dollars;

     (xxiv) the number of days between contractual payment dates of a Receivable
does not exceed thirty (30) days based on a three hundred sixty (360) day year
(or if a Tier 2 Eligible Receivable A, sixty (60) days);

     (xxv) complies with all Underwriting Guidelines;

3

--------------------------------------------------------------------------------

     (xxvi) has been originated in an Approved State;

     (xxvii) payment thereof is secured by a first priority Lien in the related
Account Debtor’s automobile or other vehicle financed by such Receivable, free
and clear of any Liens of other Persons (including without limitation any
mechanic’s lien or claim for work, labor or material affecting such vehicle but
excluding any Liens in favor of the Administrative Agent or Additional
Collateral Agent), for which the related Auto Title has been issued in an
Initial Borrower’s name and which automobile or other vehicle is equipped with a
SID/GPS Device (provided that such vehicle need not be equipped with a SID/GPS
Device to the extent such Receivable is a Receivable acquired by Carbiz AQ
pursuant to the Calcott Asset Purchase Agreement and in existence on the
Restatement Closing Date);

     (xxviii) is not a previously sold Receivable repurchased by an Initial
Borrower on recourse;

     (xxix) (a) is thirty (30) days or less contractually past due under the due
date set forth in the underlying Consumer Loan Documents (provided Receivables
that otherwise would constitute Eligible Receivables because they satisfy all of
the other eligibility criteria set forth herein may continue to be treated as
Eligible Receivables if they are more than thirty (30) days contractually past
due so long as such Receivables are no more than sixty (60) days contractually
past due and the amount of such Receivables that are deemed eligible due to this
parenthetical do not exceed at any time six percent (6%) of the aggregate amount
of Eligible Receivables A that are not Tier 2 Eligible Receivables A) and, with
respect to a particular Consumer Loan Document, has not been extended more than
two (2) times in any three hundred and sixty (360) day period (with any such
extension limited to thirty (30) days or less and permitted only after three
months of consecutive payments), excluding any extensions in effect as of the
Restatement Closing Date and one additional one time extension of not more than
fourteen calendar days over the life of such Consumer Loan Document, or (b), if
a Tier 2 Eligible Receivable A, is sixty (60) days or less contractually past
due under the due date set forth in the underlying Consumer Loan Documents and,
with respect to a particular Consumer Loan Document, has not been extended more
than two (2) times in any three hundred and sixty (360) day period (with any
such extension limited to thirty (30) days or less and permitted only after
three months of consecutive payments), excluding any extensions in effect as of
the Restatement Closing Date and one additional one time extension of not more
than fourteen calendar days over the life of such Consumer Loan Document.

     (xxx) carries a minimum interest rate of 15.99% (provided (i) such minimum
interest rate shall be 14% in Florida and, until such time as a Borrower is
properly licensed in Nebraska so that it is permitted to charge a rate higher
than 15.95%, 15.95% in Nebraska and (ii) with respect to a Tier 2 Eligible
Receivable A, such minimum interest rate shall be at least 19.99%);

     (xxxi) at the time of origination of the Receivable, has maximum mileage on
the underlying vehicle securing the Consumer Loan Documents that is not greater
than 170,000 miles, or with respect to a Tier 2 Eligible Receivable A, the
applicable lesser amount required pursuant to the Tier 2 Guidelines applicable
thereto; and

4

--------------------------------------------------------------------------------

     (xxxii) the automobiles and light trucks that are subject of the Receivable
shall not exceed fifteen (15) model years in age as of the date of the
Receivable, or with respect to a Tier 2 Eligible Receivable A, the applicable
lesser amount required pursuant to the Tier 2 Guidelines applicable thereto.

        SECTION 1.1(a)(iv) MAXIMUM AMOUNT OF AN ELIGIBLE RECEIVABLE A

The maximum principal balance of an Eligible Receivable A (the “Maximum Amount
of an Eligible Receivable A”), for any date of determination, shall not exceed
Six Thousand Five Hundred and No/100 Dollars ($6,500.00) as of such
determination date, provided that, if (i) an Eligible Receivable A satisfies the
Tier 2 Guidelines (without an exception thereto unless approved by
Administrative Agent) and (ii) Administrative Agent shall have provided its
written consent to the Initial Borrowers therefor (which consent shall be
applicable to the sale of Automobile Inventory and the generation of Tier 2
Eligible Receivables A and inclusion of same in the calculation of Maximum
Amount of Eligible Receivables A in excess of $6,500 on a location by location
basis), the maximum principal balance of an Eligible Receivable A for any date
of determination shall not exceed $10,000, $15,000 or $20,000, as applicable,
based upon the criteria for minimum credit score, maximum mileage of the
financed Automobile Inventory, maximum model year age of the financed Automobile
Inventory and minimum down payment set forth on the Tier 2 Guidelines.

        SECTION 1.1(a)(v) MAXIMUM TERM OF AN ELIGIBLE RECEIVABLE A


 

The maximum term of an Eligible Receivable A (the “Maximum Term of an Eligible
Receivable A”), for any date of determination, shall not have more than one
hundred and twenty (120) weeks remaining until the due date of such Eligible
Receivable A, as of such determination date, provided, that, if (i) an Eligible
Receivable A satisfies the Tier 2 Guidelines (without an exception thereto
unless approved by Administrative Agent) and (ii) Administrative Agent shall
have provided its written consent to the Initial Borrowers therefor (which
consent shall be applicable to the sale of Automobile Inventory and the
generation of Tier 2 Eligible Receivables A and inclusion of same in the
calculation of Maximum Amount of Eligible Receivables A in excess of $6,500 on a
location by location basis), the maximum term of an Eligible Receivable A shall
not exceed 36 months, 48 months or 60 months, as applicable, based upon the
criteria for minimum, credit score, maximum mileage of the financed Automobile
Inventory, maximum model year age of the financed Automobile Inventory and
minimum down payment set forth on the Tier 2 Guidelines.

       

5

--------------------------------------------------------------------------------


SECTION 1.1(a)(vi) ELIGIBLE RECEIVABLES B

     The term "Eligibility Receivables B" shall mean those Receivables of
Houston Auto that are acceptable to Administrative Agent, in its reasonable
discretion, and, in each case, that meet, at a minimum, all of the following
requirements:

     (i) are originated by Houston Auto (and that do not constitute Texas Legacy
Receivables) and arise from the extension of credit, the sale and delivery of
goods, including automobiles, light trucks and other vehicles, or the rendering
of services in the ordinary course of Houston Auto’s business;

     (ii) is genuine, is in all respects what it purports to be and the Consumer
Loan Documents evidencing such Eligible Receivable have only one original
counterpart and include only one original promissory note which constitutes an
instrument under the UCC and no Person other than Administrative Agent,
Additional Collateral Agent or a Custodian is in actual or constructive
possession of any such original Consumer Loan Documents.

     (iii) represent a valid and binding obligation of the related Account
Debtor enforceable in accordance with its terms for the amount outstanding
thereof without offset, counterclaim or defense (whether actual or alleged);

     (iv) as to which the Account Debtor thereunder is personally liable
pursuant to the applicable Consumer Loan Documents;

     (v) comply, and as to which the related Consumer Loan Documents comply, in
all respects with all applicable Laws, including, but not limited to, truth in
lending and credit disclosure laws and regulations and all applicable state and
federal usury laws;

     (vi) as to which (x) the related Consumer Loan Documents are in form and
substance satisfactory to Administrative Agent and have been delivered to the
applicable Custodian pursuant to the terms of Section 3.4 of the Loan Agreement,
but provided, however, that if the Auto Title has not been delivered to the
applicable Custodian within sixty (60) days after execution of the Consumer Loan
Documents, any such Receivable shall not be an Eligible Receivable B until such
Auto Title is so delivered and all other requirements hereunder are met, and (y)
all amounts and information appearing on such Consumer Loan Documents or
otherwise furnished to Lenders in connection therewith are true and correct and
undisputed by the Account Debtor thereon or any guarantor thereof;

     (vii) as to which the related Account Debtor and Borrowers are not engaged
in any litigation, including any action regarding nonpayment thereof;

     (viii) as to which no set-offs, counterclaims, defenses or disputes as to
payments or liability thereon exist or have been asserted with respect thereto
and Houston Auto has not made any agreement with any Account Debtor thereunder
for any deduction therefrom, except a discount or allowance allowed by Houston
Auto in the ordinary course of its business for prompt payment, all of which
discounts or allowances are reflected in the calculation of the outstanding
amount of such Eligible Receivable;

6

--------------------------------------------------------------------------------

     (ix) none of the Receivable, the Account Debtor thereon or any guarantor
thereof is subject to any receivership, insolvency or bankruptcy proceeding, nor
is any Account Debtor thereon or any guarantor thereof insolvent or has failed
to meet its debts as they mature;

     (x) no facts, events or occurrences exist that, in any way, impair the
validity or enforcement thereof or tend to reduce the amount payable thereunder
from the amount of the Receivable shown on any schedule, or on all contracts,
invoices or statements delivered to Administrative Agent with respect thereto.

     (xi) no proceedings or actions are threatened or pending against any
Account Debtor that might result in any material adverse change in the Account
Debtor's financial condition.

     (xii) no instrument of release or waiver has been executed in connection
with any Consumer Loan Document, and no Account Debtor has been released from
its obligations thereunder, in whole or in part, and no action has been taken by
Houston Auto to release any collateral under the Consumer Loan Documents (other
than releases of collateral in respect of Receivables that have been paid in
full).

     (xiii) except as disclosed in writing to Administrative Agent, no Consumer
Loan Document has been amended after the date on which such contract is pledged
to the Administrative Agent, for the benefit of the Lender Parties, hereunder in
any material respect or such that the amount of any monthly payment or the total
number of the monthly payments is increased or such that the amount of any
monthly payment or the total number of monthly payments is decreased.

     (xiv) Houston Auto has good and sufficient right to pledge, assign and
deliver the Receivables free and clear from all Liens whatsoever (other than any
Liens in favor of the Administrative Agent and Additional Collateral Agent);

     (xv) neither the Account Debtor thereon nor any guarantor thereof is
employed by, related to, a principal of or affiliated with any Borrower or any
Guarantor;

     (xvi) to the Borrowers’ knowledge, no condition exists that materially or
adversely affects the value of the Receivables or jeopardizes any security
therefor;

     (xvii) if the Receivables arise from the sale of goods, such goods have
been delivered and accepted by the Account Debtor and are still subject to the
lawful possession and control of the Account Debtor and have not been otherwise
returned to or repossessed by Houston Auto;

     (xviii) the original principal amount thereof does not exceed the Maximum
Amount of an Eligible Receivable B and the original term thereof does not exceed
the Maximum Term of an Eligible Receivable B;

     (xix) has been reported to Administrative Agent and Lenders in compliance
with the Aging Procedures;

     (xx) is not evidenced by a judgment or has not been reduced to judgment;

7

--------------------------------------------------------------------------------

     (xxi) is not an open account or a revolving line of credit;

     (xxii) the Account Debtor thereunder is a legal resident of the United
States;

     (xxiii) payments under the Receivable are to be made in United States
dollars;

     (xxiv) the number of days between contractual payment dates of a Receivable
does not exceed sixty (60) days based on a three hundred sixty (360) day year;

     (xxv) complies with all Underwriting Guidelines;

     (xxvi) has been originated in an Approved State;

     (xxvii) payment thereof is secured by a first priority Lien in the related
Account Debtor’s automobile or other vehicle financed by such Receivable, free
and clear of any Liens of other Persons (including without limitation any
mechanic’s lien or claim for work, labor or material affecting such vehicle but
excluding any Liens in favor of the Administrative Agent or Additional
Collateral Agent), for which the related Auto Title has been issued in Houston
Auto’s name and which automobile or other vehicle is equipped with a SID/GPS
Device (provided that such vehicle need not be equipped with a SID/GPS Device to
the extent such Receivable is a Receivable acquired by Houston Auto pursuant to
the AGM Asset Purchase Agreement and in existence on the Closing Date);

     (xxviii)is not a previously sold Receivable repurchased by Houston Auto on
recourse;

     (xxix) is sixty (60) days or less contractually past due under the due date
set forth in the underlying Consumer Loan Documents and, with respect to a
particular Consumer Loan Document, has not been extended more than two (2) times
in any three hundred and sixty (360) day period (with any such extension limited
to thirty (30) days or less and permitted only after three months of consecutive
payments), excluding any extensions in effect as of the Restatement Closing Date
and one additional one time extension of not more than fourteen calendar days
over the life of such Consumer Loan Document.

     (xxx) carries a minimum interest rate of 17.99%, or, with respect to a Tier
2 Eligible Receivable B, 19.99%;

     (xxxi) at the time of origination of the Receivable, has maximum mileage on
the underlying vehicle securing the Consumer Loan Documents that is not greater
than 170,000 miles, or with respect to a Tier 2 Eligible Receivable B, the
applicable lesser amount required pursuant to the Tier 2 Guidelines applicable
thereto; and

     (xxxii) the automobiles and light trucks that are subject of the Receivable
shall not exceed fifteen (15) model years in age as of the date of the
Receivable, or with respect to a Tier 2 Eligible Receivable B, the applicable
lesser amount required pursuant to the Tier 2 Guidelines applicable thereto.

8

--------------------------------------------------------------------------------


        SECTION 1.1(a)(vii) MAXIMUM AMOUNT OF AN ELIGIBLE RECEIVABLE B

The maximum principal balance of an Eligible Receivable B (the “Maximum Amount
of an Eligible Receivable B”), for any date of determination, shall not exceed
Six Thousand Five Hundred and No/100 Dollars ($6,500.00) as of such
determination date, provided, that in the event such Eligible Receivable B
satisfies the Tier 2 Guidelines (without an exception thereto unless approved by
Administrative Agent), the maximum principal balance of an Eligible Receivable B
for any date of determination shall not exceed $10,000, $15,000 or $20,000, as
applicable, based upon the criteria for minimum credit score, maximum mileage of
the financed Automobile Inventory, maximum model year age of the financed
Automobile Inventory and minimum down payment set forth on the Tier 2
Guidelines.

        SECTION 1.1(a)(viii) MAXIMUM TERM OF AN ELIGIBLE RECEIVABLE B

The maximum term of an Eligible Receivable B (the “Maximum Term of an Eligible
Receivable B”), for any date of determination, shall not have more than one
hundred and twenty (120) weeks remaining until the due date of such Eligible
Receivable B, as of such determination date, provided, that in the event such
Eligible Receivable B satisfies the Tier 2 Guidelines (without an exception
thereto unless approved by Administrative Agent), the maximum term of an
Eligible Receivable B shall not exceed 36 months, 48 months or 60 months, as
applicable, based upon the criteria for minimum, credit score, maximum mileage
of the financed Automobile Inventory, maximum model year age of the financed
Automobile Inventory and minimum down payment set forth on the Tier 2
Guidelines.

        SECTION 1.1(b)(i) ELIGIBLE INVENTORY A

The term “Eligible Inventory A” shall mean Automobile Inventory of the Initial
Borrowers that is acceptable to Administrative Agent, in its reasonable
discretion, and, in each case, that meet, at a minimum, all of the following
requirements:

     (i) such Automobile Inventory is the full control and possession of an
Initial Borrower and located at an Initial Borrower’s place of business
identified on Schedule

9

--------------------------------------------------------------------------------

5.1(n) hereto with respect to which Administrative Agent has received a
collateral access agreement from the applicable lessors and/or mortgagees, in
form and substance reasonably acceptable to Administrative Agent;

     (ii) such Automobile Inventory is subject to a first priority perfected
Lien in favor of Administrative Agent or Additional Collateral Agent;

     (iii) such Automobile Inventory is owned by an Initial Borrower free and
clear of the Lien of any Person other than the Lien of Administrative Agent and
Additional Collateral Agent;

     (iv) such Automobile Inventory has been owned by Borrowers for a period of
one hundred and eighty (180) days or less;

     (v) such Automobile Inventory has not been damaged, the repair cost of
which exceeds ten percent (10%) of the average Black Book wholesale value of
such Automobile Inventory;

     (vi) such Automobile Inventory is not subject to litigation (or threatened
litigation) by or involving a Borrower;

     (vii) such Automobile Inventory is a type of vehicle that has been
manufactured in accordance with all applicable Laws and of a type that may be
registered for road use under the laws of the Approved State in which such
Automobile Inventory is located;

     (viii) such Automobile Inventory is not Inventory that Administrative Agent
has determined, in the exercise of its reasonable determination, or in the
determination of Borrowers’ management, is excess, obsolete, unsaleable or unfit
for sale;

     (ix) such Automobile Inventory is not otherwise unacceptable to
Administrative Agent in its reasonable credit judgment due to age, quality,
type, category and/or quantity;

     (x) such Automobile Inventory shall have been purchased at average Black
Book wholesale value plus or minus mileage credits or deductions;

     (xi) such Automobile Inventory shall have a maximum mileage of 170,000 at
the time of purchase by a Borrower and shall not exceed fifteen (15) model years
in age at the time of purchase by a Borrower (provided that the restriction set
forth in this clause (xi) shall not apply to Calcott Automobile Inventory); and

     (xii) if replacing Title Guaranties, Title Applications or Title Receipts,
the Auto Title with respect to such Automobile Inventory shall have been
delivered to the applicable Custodian within thirty (30) calendar days of the
purchase of such Automobile Inventory by a Borrower.

10

--------------------------------------------------------------------------------


        SECTION 1.1(b)(ii) ELIGIBLE INVENTORY B

The term “Eligible Inventory B” shall mean Automobile Inventory of Houston Auto
that is acceptable to Administrative Agent, in its reasonable discretion, and,
in each case, that meet, at a minimum, all of the following requirements:

     (i) such Automobile Inventory is the full control and possession of Houston
Auto and located at Houston Auto’s place of business identified on Schedule
5.1(n) hereto with respect to which Administrative Agent has received a
collateral access agreement from the applicable lessors and/or mortgagees, in
form and substance reasonably acceptable to Administrative Agent;

     (ii) such Automobile Inventory is subject to a first priority perfected
Lien in favor of Administrative Agent or Additional Collateral Agent;

     (iii) such Automobile Inventory is owned by Houston Auto free and clear of
the Lien of any Person other than the Lien of Administrative Agent and
Additional Collateral Agent;

     (iv) such Automobile Inventory has been owned by Houston Auto for a period
of one hundred and eighty (180) days or less (provided that such one hundred and
eighty day period shall not commence with respect to Texas Legacy Automobile
Inventory until such time as Houston Auto shall have received its dealer license
from the Texas department of transportation);

     (v) such Automobile Inventory has not been damaged, the repair cost of
which exceeds ten percent (10%) of the average Black Book wholesale value of
such Automobile Inventory;

     (vi) such Automobile Inventory is not subject to litigation (or threatened
litigation) by or involving a Borrower;

     (vii) such Automobile Inventory is a type of vehicle that has been
manufactured in accordance with all applicable Laws and of a type that may be
registered for road use under the laws of the Approved State in which such
Automobile Inventory is located;

     (viii) such Automobile Inventory is not Inventory that Administrative Agent
has determined, in the exercise of its reasonable determination, or in the
determination of Borrowers’ management, is excess, obsolete, unsaleable or unfit
for sale;

     (ix) such Automobile Inventory is not otherwise unacceptable to
Administrative Agent in its reasonable credit judgment due to age, quality,
type, category and/or quantity;

11

--------------------------------------------------------------------------------

     (x) such Automobile Inventory shall have been purchased at average Black
Book wholesale value plus or minus mileage credits or deductions;

     (xi) such Automobile Inventory shall have a maximum mileage of 170,000 at
the time of purchase by Houston Auto and shall not exceed fifteen (15) model
years in age at the time of purchase by Houston Auto (provided that the
restriction set forth in this clause (xi) shall not apply to Texas Legacy
Automobile Inventory); and

     (xii) if replacing Title Guaranties, Title Applications or Title Receipts,
the Auto Title with respect to such Automobile Inventory shall have been
delivered to the applicable Custodian within thirty (30) calendar days of the
purchase of such Automobile Inventory by Houston Auto.

        SECTION 2.1(b)(i) AVAILABILITY ON ELIGIBLE RECEIVABLES A

The “Availability on Eligible Receivables A” shall be an amount equal to the
lesser of (i) the Amount of Receivables Credit Line A in effect from time to
time, (ii) sixty percent (60%) (the “Receivables A Advance Rate”) of the
outstanding principal balance of all Eligible Receivables A, (iii) one hundred
percent (100%) of the Borrowers’ cost basis (defined as invoice cost, make ready
costs and commissions of sale) with respect to the automobiles sold with respect
to such Eligible Receivables A and (iv) 100% of the Black Book average wholesale
of the vehicles collateralizing such Receivables.

If the Loss to Liquidation Ratio of the Initial Borrowers for the most recently
ended three month period exceeds twenty percent (20%), the Receivables A Advance
Rate shall be reduced by the corresponding percentage of such excess.
Thereafter, should the Loss to Liquidation Ratio of the Initial Borrowers for
any subsequent three month period improve such that it is twenty percent (20%)
or less, the Administrative Agent shall increase Receivables A Advance Rate by a
corresponding percentage to a percentage not to exceed sixty percent (60%).

SECTION 2.1(b)(ii) AVAILABILITY ON ELIGIBLE RECEIVABLES B

The “Availability on Eligible Receivables B” shall be an amount equal to the
lesser of (i) the Amount of Receivables Credit Line B in effect from time to
time, (ii) sixty percent (60%) (the “Receivables B Advance Rate”) of the
outstanding principal balance of all Eligible Receivables B, (iii) one hundred
percent (100%) of the Borrowers’ cost basis (defined as invoice cost, make ready
costs and commissions of sale) with respect to the automobiles sold with respect
to such Eligible Receivables B and (iv) 100% of the Black Book average wholesale
of the vehicles collateralizing such Receivables.

If the Loss to Liquidation Ratio of Houston Auto for the most recently ended
three month period exceeds thirty percent (30%), the Receivables B Advance Rate

12

--------------------------------------------------------------------------------

shall be reduced by the corresponding percentage of such excess. Thereafter,
should the Loss to Liquidation Ratio of Houston Auto for any subsequent three
month period improve such that it is thirty percent (30%) or less, the
Administrative Agent shall increase Receivables B Advance Rate by a
corresponding percentage to a percentage not to exceed sixty percent (60%).

        SECTION 2.2(a)(i) AVAILABILITY ON ELIGIBLE INVENTORY A

The “Availability on Eligible Inventory A” shall be the lesser of (A) the Amount
of Inventory Credit Line A and (B) the sum of (i) for vehicles owned by Initial
Borrowers 0 – 120 days, an amount equal to the lesser of (x) one hundred percent
(100%) of the Initial Borrowers’ Acquisition Cost and (y) one hundred percent
(100%) of the Black Book wholesale value of the vehicle; plus (ii) for vehicles
owned 121 to 180 days, the lesser of (x) eighty percent (80%) of the Initial
Borrowers’ Acquisition Cost and (y) 100% of wholesale value of vehicle; plus
(iii) for vehicles owned by the Initial Borrowers 181 days or more, 0% of the
Initial Borrowers’ Acquisition Cost (such applicable percentage, the “Inventory
A Advance Rate”).

“Initial Borrower’s Acquisition Cost” shall mean (i) the actual purchase price
paid by Initial Borrowers in respect of Eligible Inventory A (including trade-in
credit given by Initial Borrowers to the seller of any vehicle) plus (ii) actual
repair and “make ready” costs per vehicle constituting Eligible Inventory A (the
foregoing clauses (i) and (ii) in the aggregate not to exceed average Black Book
wholesale value for such vehicle plus $400), plus (iii) up to $250 for
installation of a GPS/SIDS Device per vehicle constituting Eligible Inventory A.

SECTION 2.2(a)(ii) AVAILABILITY ON ELIGIBLE INVENTORY B

The “Availability on Eligible Inventory B” shall be the lesser of (A) the Amount
of Inventory Credit Line B and (B) the sum of (i) for vehicles owned by Houston
Auto 0 – 120 days, an amount equal to the lesser of (x) one hundred percent
(100%) of the Houston Auto Acquisition Cost and (y) one hundred percent (100%)
of the Black Book wholesale value of the vehicle; plus (ii) for vehicles owned
121 to 180 days, the lesser of (x) eighty percent (80%) of the Houston Auto
Acquisition Cost and (y) 100% of wholesale value of vehicle; plus (iii) for
vehicles owned by Houston Auto 181 days or more, 0% of the Houston Auto
Acquisition Cost (such applicable percentage, the “Inventory B Advance Rate”).
With respect to the Texas Legacy Automobile Inventory, the 120 and 180 day
periods set forth above shall be deemed to commence on the date Houston Auto
acquires its dealer license from the Texas department of transportation, and not
the date of Houston Auto’s acquisition of such Texas Legacy Automobile
Inventory.

13

--------------------------------------------------------------------------------

“Houston Auto Acquisition Cost” shall mean (i) the actual purchase price paid by
Houston Auto in respect of Eligible Inventory B (including trade-in credit given
by Houston Auto to the seller of any vehicle) plus (ii) actual repair and “make
ready” costs per vehicle constituting Eligible Inventory B (the foregoing
clauses (i) and (ii) in the aggregate not to exceed average Black Book wholesale
value for such vehicle plus $400) plus (iii) up to $250 for installation of a
GPS/SIDS Device per vehicle constituting Eligible Inventory B.

        SECTION 2.11 LIQUIDATED DAMAGES

The term “Liquidated Damages” shall mean:

     (a) for the period from the Restatement Closing Date through and including
September 30, 2008, an amount equal to (i) 4.0% of the then applicable Amount of
Receivables Credit Line A plus (ii) 4.0% of the then applicable Amount of
Inventory Credit Line A;

     (b) for the period from October 1, 2008 through and including September 30,
2009, an amount equal to (i) 3.0% of the then applicable Amount of Receivables
Credit Line A plus (ii) 3.0% of the then applicable Amount of Inventory Credit
Line A;

     (c) for the period from October 1, 2009 through and including September 30,
2010, an amount equal to (i) 2.0% of the then applicable Amount of Receivables
Credit Line A plus (ii) 2.0% of the then applicable Amount of Inventory Credit
Line A;

     (d) for the period from October 1, 2010 through and including September 30,
2011, an amount equal to (i) 1.0% of the then applicable Amount of Receivables
Credit Line A plus (ii) 1.0% of the then applicable Amount of Inventory Credit
Line A;

     (e) for the period from the Closing Date through and including December 31,
2008, an amount equal to (i) 3.0% of the then applicable Amount of Receivables
Credit Line B plus (ii) 3.0% of the then applicable Amount of Inventory Credit
Line B;

     (f) for the period from January 1, 2009 through and including December 31,
2009, an amount equal to (i) 2.0% of the then applicable Amount of Receivables
Credit Line B plus (ii) 2.0% of the then applicable Amount of Inventory Credit
Line B; and

     (g) for the period from January 1, 2010 through and including December 24,
2010, an amount equal to (i) 1.0% of the then applicable Amount of Receivables
Credit Line B plus (ii) 1.0% of the then applicable Amount of Inventory Credit
Line B.

14

--------------------------------------------------------------------------------


        SECTION 2.15 FEES

     The Borrowers shall pay the Initial Lender a commitment fee of $150,000 due
and payable by Borrowers on the Restatement Closing Date.

        SECTION 3.11 USE OF PROCEEDS

     Proceeds of the Term Loan A funded on the Restatement Closing Date shall
first be used by Carbiz AQ to finance the acquisition of the Purchased Assets
(as defined in the Calcott Asset Purchase Agreement) pursuant to the terms of
the Calcott Asset Purchase Agreement and pay related transaction fees, costs and
expenses in respect thereof, and the remainder of any proceeds of the Term Loan
A funded on the Restatement Closing Date or thereafter, if any, shall be used by
the Initial Borrowers for working capital purposes in the ordinary course of
business.

     Proceeds of the Term Loan B funded on the Closing Date shall first be used
by Houston Auto to finance the acquisition of the Transferred Assets (as defined
in the Texas Asset Purchase Agreement) pursuant to the terms of the Texas Asset
Purchase Agreement and pay related transaction fees, costs and expenses in
respect thereof, and the remainder of any proceeds of the Term Loan B funded on
the Closing Date or thereafter, if any, shall be used by Houston Auto for
working capital purposes in the ordinary course of business (provided, that the
January 10 Term B Advance shall only be used to fund the purchase price under
the Subsequent Texas Asset Purchase Agreement).

     IN WITNESS WHEREOF, the Borrowers have executed this Schedule A effective
as of the Closing Date.

  CARBIZ AUTO CREDIT AQ, INC.,   a Florida corporation         By:   Name:    
Its:         CARBIZ USA INC.,   a Delaware corporation       By:     Name:    
Its:  

15

--------------------------------------------------------------------------------


  CARBIZ AUTO CREDIT, INC.,   a Florida corporation         By:   Name:     Its:
        CARBIZ AUTO CREDIT JV1, LLC,   a Florida limited liability company      
  By:   Name:     Its:             TEXAS AUTO CREDIT, INC., a Florida  
corporation         By:   Name:     Its:  

16

--------------------------------------------------------------------------------

EXHIBIT F-1

RECEIVABLES NOTE A

$____________________ _________, 20__
                                                                                      
 Chicago, Illinois

     FOR VALUE RECEIVED, the undersigned, CARBIZ USA INC., a Delaware
corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida corporation
(“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability
company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida corporation
(“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are sometimes
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay to the order of SWC
SERVICES LLC, a Delaware limited liability company (the “Lender”), the principal
sum of _____________ and No/100 Dollars ($_________), or, if greater or less,
the aggregate unpaid principal amount of the Receivables Loan A Advances made by
Lender to Borrowers pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Receivables Note A (this “Note”).

     This Note (a) is issued and delivered under that certain Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrowers, [ _____________], certain guarantors
party thereto, the Initial Lender, certain other Lenders from time to time party
thereto, SWC SERVICES LLC, a Delaware limited liability company, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
and the Additional Collateral Agent party thereto, and is a “Note” as defined
therein, (b) is subject to the terms and provisions of the Loan and Security
Agreement, which contains provisions for payments and prepayments hereunder and
acceleration of the maturity hereof upon the happening of certain stated events,
and (c) is secured by and entitled to the benefits of the Loan and Security
Agreement and certain other Loan Documents (as identified and defined in the
Loan and Security Agreement). Payments on this Note shall be made and applied as
provided in the Loan and Security Agreement. Reference is hereby made to the
Loan and Security Agreement for a description of certain rights, limitations of
rights, obligations and duties of the parties hereto and for the meanings
assigned to capitalized terms used and not defined herein and to the Loan
Documents for a description of the nature and extent of the security thereby
provided and the rights of the parties thereto.

     The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Revolving
Loan.

1

EXHIBIT F-1

--------------------------------------------------------------------------------

     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Loan and Security Agreement which more
fully set out the limitations on how interest accrues hereon.

     Without limiting the terms of the Loan and Security Agreement, if this Note
is placed in the hands of an attorney for collection after default, or if all or
any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrowers and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

     Borrowers and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-1

--------------------------------------------------------------------------------

     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of Illinois (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

  BORROWERS:       CARBIZ AUTO CREDIT AQ, INC.,   a Florida corporation        
By:   Name:     Its:         CARBIZ USA INC.,   a Delaware corporation        
By:   Name:     Its:         CARBIZ AUTO CREDIT, INC.,   a Florida corporation  
      By:   Name:     Its:         CARBIZ AUTO CREDIT JV1, LLC,   a Florida
limited liability company         By:   Name:     Its:  

3

EXHIBIT F-1

--------------------------------------------------------------------------------

EXHIBIT F-2

INVENTORY NOTE A

$________________________   ______________, 20__  Chicago, Illinois

     FOR VALUE RECEIVED, the undersigned, CARBIZ USA INC., a Delaware
corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida corporation
(“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability
company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida corporation
(“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are sometimes
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay to the order of SWC
SERVICES LLC, a Delaware limited liability company (the “Lender”), the principal
sum of _____________and No/100 Dollars ($_________), or, if greater or less, the
aggregate unpaid principal amount of the Inventory Loan A Advances made by
Lender to Borrowers pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Inventory Note A (this “Note”).

     This Note (a) is issued and delivered under that certain Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrowers, [ _________________] , certain
guarantors party thereto, the Initial Lender, certain other Lenders from time to
time party thereto, SWC SERVICES LLC, a Delaware limited liability company, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
and the Additional Collateral Agent party thereto, and is a “Note” as defined
therein, (b) is subject to the terms and provisions of the Loan and Security
Agreement, which contains provisions for payments and prepayments hereunder and
acceleration of the maturity hereof upon the happening of certain stated events,
and (c) is secured by and entitled to the benefits of the Loan and Security
Agreement and certain other Loan Documents (as identified and defined in the
Loan and Security Agreement). Payments on this Note shall be made and applied as
provided in the Loan and Security Agreement. Reference is hereby made to the
Loan and Security Agreement for a description of certain rights, limitations of
rights, obligations and duties of the parties hereto and for the meanings
assigned to capitalized terms used and not defined herein and to the Loan
Documents for a description of the nature and extent of the security thereby
provided and the rights of the parties thereto.

     The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Inventory
Loan.

1

EXHIBIT F-2

--------------------------------------------------------------------------------

     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Loan and Security Agreement which more
fully set out the limitations on how interest accrues hereon.

     Without limiting the terms of the Loan and Security Agreement, if this Note
is placed in the hands of an attorney for collection after default, or if all or
any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrowers and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

     Borrowers and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-2

--------------------------------------------------------------------------------

     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of Illinois (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

  BORROWERS:       CARBIZ AUTO CREDIT AQ, INC.,   a Florida corporation        
By:   Name:     Its:         CARBIZ USA INC.,   a Delaware corporation        
By:   Name:     Its:         CARBIZ AUTO CREDIT, INC.,   a Florida corporation  
      By:   Name:     Its:         CARBIZ AUTO CREDIT JV1, LLC,   a Florida
limited liability company         By:   Name:     Its:  

3

EXHIBIT F-2

--------------------------------------------------------------------------------

EXHIBIT F-3

TERM NOTE A

$____________                                ______________, 2007   Chicago,
Illinois

     FOR VALUE RECEIVED, the undersigned, CARBIZ USA INC., a Delaware
corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida corporation
(“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability
company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida corporation
(“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are sometimes
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay to the order of SWC
SERVICES LLC, a Delaware limited liability company (the “Lender”), the principal
sum of __________________and No/100 Dollars ($______________), or, if greater or
less, the aggregate unpaid principal amount of the Term Loan A made by Lender to
Borrowers pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Term Note A (this “Note”).

     This Note (a) is issued and delivered under that certain Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrowers, certain guarantors party thereto, the
Initial Lender, certain other Lenders from time to time party thereto, SWC
SERVICES LLC, a Delaware limited liability company, as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders, and the Additional
Collateral Agent party thereto, and is a “Note” as defined therein, (b) is
subject to the terms and provisions of the Loan and Security Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, and (c) is
secured by and entitled to the benefits of the Loan and Security Agreement and
certain other Loan Documents (as identified and defined in the Loan and Security
Agreement). Payments on this Note shall be made and applied as provided in the
Loan and Security Agreement. Reference is hereby made to the Loan and Security
Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
capitalized terms used and not defined herein and to the Loan Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

     The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Term Loan.

1

EXHIBIT F-3

--------------------------------------------------------------------------------

     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Loan and Security Agreement which more
fully set out the limitations on how interest accrues hereon.

     Without limiting the terms of the Loan and Security Agreement, if this Note
is placed in the hands of an attorney for collection after default, or if all or
any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrowers and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

     Borrowers and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-3

--------------------------------------------------------------------------------

     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of Illinois (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

  BORROWERS:           CARBIZ AUTO CREDIT AQ, INC.,   a Florida corporation    
    By:   Name:     Its:           CARBIZ USA INC.,   a Delaware corporation    
    By:   Name:     Its:         CARBIZ AUTO CREDIT, INC.,   a Florida
corporation       By:   Name:     Its:         CARBIZ AUTO CREDIT JV1, LLC,   a
Florida limited liability company         By:   Name:     Its:  

3

EXHIBIT F-3

--------------------------------------------------------------------------------

EXHIBIT F-4

RECEIVABLES NOTE B

$ __________________  _______________, 20__  Chicago, Illinois

     FOR VALUE RECEIVED, the undersigned, TEXAS AUTO CREDIT, INC., a Florida
corporation (“Borrower”) hereby promises to pay to the order of SWC SERVICES
LLC, a Delaware limited liability company (the “Lender”), the principal sum of
_____________and No/100 Dollars ($_________), or, if greater or less, the
aggregate unpaid principal amount of the Receivables Loan B Advances made by
Lender to Borrower pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Receivables Note B (this “Note”).

     This Note (a) is issued and delivered under that certain Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrower, Carbiz USA Inc., a Delaware
corporation, Carbiz Auto Credit, Inc., a Florida corporation, Carbiz Auto Credit
JV1, LLC, a Florida limited liability company, and Carbiz Auto Credit AQ, Inc.,
a Florida corporation, certain guarantors party thereto, the Initial Lender,
certain other Lenders from time to time party thereto, SWC SERVICES LLC, a
Delaware limited liability company, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and the Additional Collateral Agent
party thereto, and is a “Note” as defined therein, (b) is subject to the terms
and provisions of the Loan and Security Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of the Loan and Security Agreement and certain other Loan Documents
(as identified and defined in the Loan and Security Agreement). Payments on this
Note shall be made and applied as provided in the Loan and Security Agreement.
Reference is hereby made to the Loan and Security Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to capitalized terms used and not defined
herein and to the Loan Documents for a description of the nature and extent of
the security thereby provided and the rights of the parties thereto.

     The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Revolving
Loan.

     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note,

1

EXHIBIT F-4

--------------------------------------------------------------------------------

and this Note is expressly made subject to the provisions of the Loan and
Security Agreement which more fully set out the limitations on how interest
accrues hereon.

     Without limiting the terms of the Loan and Security Agreement, if this Note
is placed in the hands of an attorney for collection after default, or if all or
any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrower and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

     Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-4

--------------------------------------------------------------------------------

     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of Illinois (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

  BORROWER:       TEXAS AUTO CREDIT, INC., a Florida   corporation         By:  
  Name:     Its:  

3

EXHIBIT F-4

--------------------------------------------------------------------------------

EXHIBIT F-5

INVENTORY NOTE B

$____________  _____________ , 20__                        Chicago, Illinois

     FOR VALUE RECEIVED, the undersigned TEXAS AUTO CREDIT, INC., a Florida
corporation (“Borrower”) hereby promises to pay to the order of SWC SERVICES
LLC, a Delaware limited liability company (the “Lender”), the principal sum of
_____________and No/100 Dollars ($_________), or, if greater or less, the
aggregate unpaid principal amount of the Inventory Loan B Advances made by
Lender to Borrower pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Inventory Note B (this “Note”).

     This Note (a) is issued and delivered under that certain Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrower, Carbiz USA Inc., a Delaware
corporation, Carbiz Auto Credit, Inc., a Florida corporation, Carbiz Auto Credit
JV1, LLC, a Florida limited liability company, and Carbiz Auto Credit AQ, Inc.,
a Florida corporation, certain guarantors party thereto, the Initial Lender,
certain other Lenders from time to time party thereto, SWC SERVICES LLC, a
Delaware limited liability company, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and the Additional Collateral Agent
party thereto, and is a “Note” as defined therein, (b) is subject to the terms
and provisions of the Loan and Security Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of the Loan and Security Agreement and certain other Loan Documents
(as identified and defined in the Loan and Security Agreement). Payments on this
Note shall be made and applied as provided in the Loan and Security Agreement.
Reference is hereby made to the Loan and Security Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to capitalized terms used and not defined
herein and to the Loan Documents for a description of the nature and extent of
the security thereby provided and the rights of the parties thereto.

     The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Inventory
Loan.

     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note,

1

EXHIBIT F-5

--------------------------------------------------------------------------------

and this Note is expressly made subject to the provisions of the Loan and
Security Agreement which more fully set out the limitations on how interest
accrues hereon.

     Without limiting the terms of the Loan and Security Agreement, if this Note
is placed in the hands of an attorney for collection after default, or if all or
any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrower and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

     Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-5

--------------------------------------------------------------------------------

     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of Illinois (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

  BORROWER:       TEXAS AUTO CREDIT, INC., a Florida   corporation         By: 
    Name:      Its:   

3

EXHIBIT F-5

--------------------------------------------------------------------------------

EXHIBIT F-6

TERM NOTE B

$____________                               _________ __, 2007   Chicago,
Illinois

     FOR VALUE RECEIVED, the undersigned, TEXAS AUTO CREDIT, INC., a Florida
corporation (“Borrower”), hereby promises to pay to the order of SWC SERVICES
LLC, a Delaware limited liability company (the “Lender”), the principal sum of
__________________and No/100 Dollars ($______________), or, if greater or less,
the aggregate unpaid principal amount of the Term Loan B made by Lender to
Borrower pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Term Note B (this “Note”).

     This Note (a) is issued and delivered under that certain Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrower, Carbiz USA Inc., a Delaware
corporation, Carbiz Auto Credit, Inc., a Florida corporation, Carbiz Auto Credit
JV1, LLC, a Florida limited liability company, and Carbiz Auto Credit AQ, Inc.,
a Florida corporation, certain guarantors party thereto, the Initial Lender,
certain other Lenders from time to time party thereto, SWC SERVICES LLC, a
Delaware limited liability company, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and the Additional Collateral Agent
party thereto, and is a “Note” as defined therein, (b) is subject to the terms
and provisions of the Loan and Security Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of the Loan and Security Agreement and certain other Loan Documents
(as identified and defined in the Loan and Security Agreement). Payments on this
Note shall be made and applied as provided in the Loan and Security Agreement.
Reference is hereby made to the Loan and Security Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to capitalized terms used and not defined
herein and to the Loan Documents for a description of the nature and extent of
the security thereby provided and the rights of the parties thereto.

     The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Term Loan.

     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum

1

EXHIBIT F-6

--------------------------------------------------------------------------------

interest which, under applicable Law, may be contracted for, charged, or
received on this Note, and this Note is expressly made subject to the provisions
of the Loan and Security Agreement which more fully set out the limitations on
how interest accrues hereon.

     Without limiting the terms of the Loan and Security Agreement, if this Note
is placed in the hands of an attorney for collection after default, or if all or
any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrower and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

     Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-6

--------------------------------------------------------------------------------

     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of Illinois (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

  BORROWER:       TEXAS AUTO CREDIT, INC., a Florida   corporation         By: 
    Name:      Its:   

3

EXHIBIT F-6

--------------------------------------------------------------------------------